Case 19-30258-KLP                      Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01                    Desc Main
                                                  Document     Page 1 of 94


     Dennis F. Dunne, Esq. (admitted pro hac vice)                    Michael A. Condyles, Esq. (VA 27807)
     Evan R. Fleck, Esq. (admitted pro hac vice)                      Peter J. Barrett, Esq. (VA 46179)
     Michael W. Price, Esq. (admitted pro hac vice)                   Jeremy S. Williams, Esq. (VA 77469)
     MILBANK LLP                                                      Brian H. Richardson, Esq. (VA 92477)
     55 Hudson Yards                                                  KUTAK ROCK LLP
     New York, New York 10001                                         901 East Byrd Street, Suite 1000
     Telephone:    (212) 530-5000                                     Richmond, Virginia 23219-4071
     Facsimile:    (212) 530-5219                                     Telephone:      (804) 644-1700
                                                                      Facsimile:      (804) 783-6192
     Co-Counsel for Debtors in Possession

                                     IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                         )
     In re:                                                              )        Chapter 11
                                                                         )
     GYMBOREE GROUP, INC., et al.,1                                      )        Case No. 19-30258 (KLP)
                                                                         )
                                       Debtors.                          )        (Jointly Administered)
                                                                         )
                                                                         )

      ORDER (I) APPROVING THE SALE OF CERTAIN GYMBOREE AND CRAZY 8
          ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS AND
     ENCUMBRANCES AND (II) APPROVING THE ASSUMPTION AND ASSIGNMENT
            OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN
        CONNECTION THEREWITH; AND (III) GRANTING RELATED RELIEF


                Upon the motion (the “Motion”),2 of the above-captioned debtors in possession

 (collectively, the “Debtors”), for entry of an order (this “Order”): (a)(i) approving Bidding

 Procedures, (ii) approving J&J Stalking Horse Agreement, (iii) scheduling an Auction and

 approving the form and manner of notice thereof, (iv) Approving Assumption and Assignment

 Procedures and (v) scheduling a Sale Hearing; (b) approving (i) the Sale(s), free and clear of

 1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
                number, are: Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree
                Holding Corporation (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree
                Operations, Inc. (6463); Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464);
                Gymboree Retail Stores, LLC (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The
                Debtors’ service address is 71 Stevenson Street, Suite 2200, San Francisco, California 94105.
 2
                Capitalized terms not specifically defined herein shall have the meaning assigned to them in the Motion.

 44512.0000144512.0000144512.00001



 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01             Desc Main
                                    Document     Page 2 of 94


 Encumbrances and (ii) assumption and assignment of executory contracts and unexpired leases;

 and (c) granting related relief, all as more fully set forth in the Motion; and upon the Declaration

 of Stephen Coulombe in Support of First Day Pleadings (the “First Day Declaration”), the

 Declaration of James Doak in support of the Motion that was attached thereto as Exhibit B (the

 “Initial Doak Declaration”), and the Supplemental Declaration of James Doak in support of the

 Motion {Docket No. 463] (the “Supplemental Doak Declaration”); and upon the Order

 (I)(A) Approving Bidding Procedures, (B) Approving J&J Stalking Horse Purchase Agreement,

 (C) Scheduling an Auction and Approving the Form and Manner of Notice Thereof,

 (D) Approving Assumption and Assignment Procedures and (E) Scheduling a Sale Hearing and

 Approving the Form and Manner of Notice Thereof and (II) Granting Related Relief [Docket No.

 76] (the “Bidding Procedures Order”); and an auction (the “Auction”) having been held on

 March 1, 2019 in accordance with the Bidding Procedures Order; and the Debtors having filed

 the Notice of Successful Bidders, Sale Hearing, and Adjournment of the Adequate Assurance

 Objection Deadline [Docket No. 455] and the [Amended Notice] [Docket No. 457], designating

 TCP Brands LLC (the “Purchaser”) as the Successful Bidder for the assets purchased pursuant to

 the Asset Purchase Agreement dated March 1 (the “Purchase Agreement”) between certain of the

 Debtors and the Purchaser, which Purchase Agreement is attached hereto as Exhibit 1; and the

 Sale Hearing having been held on March 4, 2019 to consider the remaining relief requested in

 the Motion and approval of the Purchase Agreement; and appearances of all interested parties

 having been noted on the record of the Sale Hearing; and upon all of the proceedings had before

 this Court (including the testimony and other evidence proffered or adduced at the Sale Hearing);

 and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Standing Order of Reference from the United States District Court for the Eastern District of



                                                  2
 27106034.7
Case 19-30258-KLP             Doc 487      Filed 03/04/19 Entered 03/04/19 17:13:01                      Desc Main
                                          Document     Page 3 of 94


 Virginia, dated July 10, 1984; and this Court having the authority to enter an order consistent

 with Article III of the United States Constitution; and this Court having found that venue of this

 proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

 this Court having found that the relief requested in the Motion is in the best interests of the

 Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

 Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

 under the circumstances and no other notice need be provided; and this Court having reviewed

 the Motion and having heard the statements in support of the relief requested therein at a hearing

 before this Court; and this Court having determined that the legal and factual bases set forth in

 the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

 the proceedings had before this Court; and after due deliberation and sufficient cause appearing

 therefor,

           IT IS HEREBY FOUND AND DETERMINED THAT:3

           A.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This

 matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

           B.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

           C.      This Sale Order constitutes a final order within the meaning of 28 U.S.C. §

 158(a).

           D.      The statutory predicates for the relief requested in the Motion are (i) Sections

 105(a), 363, and 365 of the Bankruptcy Code, (ii) Bankruptcy Rules 2002, 6004, 6006, 9007,

 9008 and 9014, and (iii) Local Bankruptcy Rules 2002-1 and 6004-2.

 3
           The findings of fact and the conclusions of law stated herein shall constitute the Court’s findings of fact
           and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to
           Bankruptcy Rule 9014. To the extent any finding of fact shall be determined to be a conclusion of law, it
           shall be so deemed, and to the extent any conclusion of law shall be determined to be a finding of fact, it
           shall be so deemed.

                                                           3
 27106034.7
Case 19-30258-KLP        Doc 487    Filed 03/04/19 Entered 03/04/19 17:13:01              Desc Main
                                   Document     Page 4 of 94


          E.    Notice of the Motion, the hearing on the Bidding Procedures, the Auction, the

 Sale Hearing and the sale of the Acquired Assets as defined in the Purchase Agreement

 (hereinafter, the “Assets”) was sufficient under the circumstances and no other or further notice

 need be provided except as set forth in the Bidding Procedures and the Assumption and

 Assignment Procedures. A reasonable opportunity to object and be heard regarding the relief

 requested in the Motion and the relief granted by this Order has been afforded to parties in

 interest.

          F.    As demonstrated by (i) the First Day Declaration, the Initial Doak Declaration,

 and the Supplemental Doak Declaration; (ii) the testimony and other evidence proffered or

 adduced at the hearing with respect to the approval of the bidding procedures held on January 17,

 2019 (the ‘“Bidding Procedures Hearing”) and the Sale Hearing; and (iii) the representations of

 counsel made on the record at the Bidding Procedures Hearing and the Sale Hearing, the Debtors

 and their advisors thoroughly marketed the Assets and conducted the marketing and sale process

 as set forth in and in accordance with the Motion and the Bidding Procedures Order. Based upon

 the record of these proceedings, all creditors and other parties in interest and all prospective

 purchasers have been afforded a reasonable and fair opportunity to bid for the Assets.

          G.    Compliance with Bidding Procedures: The Debtors conducted a fair and open

 sale process in a manner reasonably calculated to produce the highest or otherwise best offer for

 the Assets in compliance with the Bidding Procedures Order. The sale process and the Bidding

 Procedures were non-collusive, in good faith, substantively and procedurally fair to all parties

 and to each person or entity that desired to participate in the Auction and afforded notice and a

 full, fair and reasonable opportunity for any person to make a higher or otherwise better offer for




                                                 4
 27106034.7
Case 19-30258-KLP        Doc 487        Filed 03/04/19 Entered 03/04/19 17:13:01           Desc Main
                                       Document     Page 5 of 94


 the Assets. The Bidding Procedures have been complied with in all material respects by the

 Debtors and the Purchaser.

          H.    Highest and Best Offer: After the conclusion of the Auction held on March 1,

 2019 and in accordance with the Bidding Procedures, the Debtors determined in a valid and

 sound exercise of their business judgment that the highest and best Qualified Bid for the Assets

 was that of the Purchaser as increased as a result of the Auction. The consideration provided by

 the Purchaser for the Assets provides fair and reasonable consideration to the Debtors for the sale

 of the Assets and the assumption of all Assumed Liabilities (as defined and limited in the

 Purchase Agreement), and the performance of the other covenants set forth in the Purchase

 Agreement will provide a greater recovery for Debtors’ estates than would have been provided

 by any other available alternative.

          I.    Court Approval Required.       Entry of an order approving and authorizing the

 Debtors’ entry into the Purchase Agreement and the Debtors’ performance of all the provisions

 thereof is a necessary condition precedent to the Purchaser’s consummation of the Sale.

          J.    Business Judgment:        The Debtors’ decisions to (i) enter into the Purchase

 Agreement, and (ii) perform under such Purchase Agreement, constitute reasonable exercises of

 the Debtors’ sound business judgment consistent with their fiduciary duties and is in the best

 interests of the Debtors, their estates, their creditors, and all other parties in interest. Good and

 sufficient reasons for the approval of the Purchase Agreement and the Sale of the Assets have

 been articulated by the Debtors. The Debtors have demonstrated compelling circumstances for

 the Sale outside:     (i) the ordinary course of business, pursuant to section 363(b) of the

 Bankruptcy Code and (ii) a plan of reorganization, in that, among other things, the immediate

 consummation of the Sale is necessary and appropriate to preserve and maximize the value of the



                                                  5
 27106034.7
Case 19-30258-KLP         Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01              Desc Main
                                     Document     Page 6 of 94


 Debtors’ estates. To maximize the value of the Assets and preserve the viability of the business

 to which the Assets relate, it is essential that the Sale occur promptly.

          K.    Time is of the Essence: Time is of the essence to implement the Purchase

 Agreement and to consummate the Sale contemplated thereby without interruption. Based on the

 record of the Sale Hearing, and for the reasons stated on the record at the Sale Hearing, in the

 First Day Declaration, the Initial Doak Declaration, and the Supplemental Doak Declaration, the

 Sale contemplated by the Purchase Agreement must be consummated as soon as possible

 following entry of this Sale Order, and in no event later than April 1, 2019, to maximize the

 value that the Purchaser may realize from the Sale, and the value that the Debtors may realize

 from entering into the Purchase Agreement. Accordingly, cause exists to lift the stay to the

 extent necessary, as contemplated by Bankruptcy Rules 4001(a) and 6004(h), and permit the

 immediate effectiveness of this Sale Order.

          L.    Sale Free and Clear: Except for liabilities assumed by the Purchaser pursuant to

 the Purchase Agreement, a sale of the Assets other than one free and clear of liens, defenses

 (including rights of setoff and recoupment) and interests, including, without limitation, security

 interests of whatever kind or nature, all obligations, mortgages, conditional sales or title retention

 agreements, pledges, deeds of trust, hypothecations, liens, encumbrances, assignments,

 preferences, debts, easements, charges, suits, licenses, options, rights-of-recovery, rights of first

 refusal, judgments, orders and decrees of any court or foreign or domestic governmental entity,

 taxes (including foreign, state and local taxes, including, without limitation, bulk sale taxes),

 licenses, covenants, restrictions, indentures, instruments, leases, options, off-sets, claims for

 reimbursement, contribution, indemnity or exoneration, successor, product, environmental, tax,

 labor, Employee Retirement Income Security Act of 1974 (“ERISA”), wages and benefits,



                                                   6
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01              Desc Main
                                    Document     Page 7 of 94


 Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et

 seq. (“CERCLA”), alter ego and other liabilities, causes of action, contract rights and claims, to

 the fullest extent of the law, in each case, of any kind or nature (including all “claims” as defined

 in section 101(5) of the Bankruptcy Code), known or unknown, whether prepetition or

 postpetition, secured or unsecured, choate or inchoate, filed or unfiled, scheduled or

 unscheduled, perfected or unperfected, liquidated or unliquidated, noticed or unnoticed, allowed

 or disallowed, recorded or unrecorded, contingent or non-contingent, material or non-material,

 statutory or non-statutory, matured or unmatured, legal or equitable, disputed or undisputed,

 whether arising prior to or subsequent to the commencement of these Cases, and whether

 imposed by agreement, understanding, law, equity or otherwise, including any and all such

 liabilities, causes of action, contract rights and claims arising out of Debtors’ continued

 operations following the Closing Date and the Subsequent Closing Date (each as defined in the

 Purchase Agreement), (collectively, “Encumbrances”) and without the protections of this Sale

 Order would hinder the Debtors’ ability to obtain the consideration provided for in the Purchase

 Agreement and, thus, would impact materially and adversely the value that the Debtors’ estates

 would be able to obtain for the sale of such Assets. But for the protections afforded to the

 Purchaser under the Bankruptcy Code and this Sale Order, the Purchaser would not have offered

 to pay the consideration contemplated in the Purchase Agreement. In addition, each entity with

 an Encumbrance upon the Assets, (i) has consented to the Sale or is deemed to have consented to

 the Sale, (ii) could be compelled in a legal or equitable proceeding to accept money satisfaction

 of such interest, or (iii) otherwise falls within the provisions of section 363(f) of the Bankruptcy

 Code, and therefore, in each case, one or more of the standards set forth in section 363(f)(1)-(5)

 of the Bankruptcy Code has been satisfied. Those holders of Encumbrances who did not object,



                                                  7
 27106034.7
Case 19-30258-KLP          Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01                Desc Main
                                      Document     Page 8 of 94


 or who withdrew their objections, to the Motion are deemed to have consented pursuant to

 section 363(f)(2) of the Bankruptcy Code.           All holders of Encumbrances are adequately

 protected—thus satisfying section 363(e) of the Bankruptcy Code—by having their

 Encumbrances, if any, attach to the proceeds of the Sale, in the same order of priority and with

 the same validity, force and effect that such Encumbrances had before the Sale, subject to any

 rights, claims and defenses of the Debtors or their estates, as applicable, or as otherwise provided

 herein. Therefore, approval of the Purchase Agreement and the consummation of the Sale free

 and clear of Encumbrances is appropriate pursuant to section 363(f) of the Bankruptcy Code and

 is in the best interests of the Debtors’ estates, their creditors and other parties in interest.

          M.     The recitation, in the immediately preceding paragraph of this Sale Order, of

 specific agreements, plans or statutes is not intended, and shall not be construed, to limit the

 generality of the categories of liabilities, debts, commitments or obligations referred to as

 “Encumbrances” therein.

          N.     In addition to the foregoing, the Court finds and concludes that the Assets may be

 sold to the Purchaser free and clear of any mechanics’ or warehouse liens on the Assets.

          O.     The Purchaser would not have entered into the Purchase Agreement and would

 not consummate the sale of the Assets, thus adversely affecting the Debtors, their estates,

 creditors, employees and other parties in interest, if such sale was not free and clear of all

 Encumbrances (other than Permitted Liens and Assumed Liabilities (each as defined in the

 Purchase Agreement)). A sale of the Assets, other than one free and clear of all Encumbrances,

 would yield substantially less value for the Debtors’ estates, with less certainty than the Sale.

          P.     Arms’-length Sale: The consideration to be paid by the Purchaser under the

 Purchase Agreement was negotiated at arm’s-length and constitutes reasonably equivalent value



                                                     8
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01             Desc Main
                                    Document     Page 9 of 94


 and fair and adequate consideration for the Assets under the Bankruptcy Code, the Uniform

 Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, the Uniform Voidable

 Transactions Act, and the laws of the United States, any state, territory, possession thereof or the

 District of Columbia. The terms and conditions set forth in the Purchase Agreement are fair and

 reasonable under these circumstances and were not entered into with the intent to nor for the

 purpose of, nor do they have the effect of, hindering, delaying or defrauding the Debtors or their

 creditors under any applicable laws. None of the Debtors or the Purchaser is entering into the

 Purchase Agreement or proposing to consummate the Sale through collusion or fraud (for the

 purpose of statutory or common law fraudulent conveyance or fraudulent transfer claims,

 whether under the Bankruptcy Code or under the laws of the United States, any state, territory,

 possession thereof or the District of Columbia or any other applicable jurisdiction).

          Q.    Good Faith: The Debtors, their management and their boards of directors or

 equivalent governing bodies and the Purchaser and its officers, directors, employees, agents and

 representatives actively participated in the bidding process and respectively acted in good faith

 and without collusion. The Purchase Agreement between the Purchaser and the Debtors was

 negotiated and entered into based upon arm’s-length bargaining, without collusion or fraud, and

 in good faith as that term is used in sections 363(m) and 364(e) of the Bankruptcy Code. The

 Purchaser is entering into the Sale in good faith and is a good faith purchaser within the meaning

 of section 363(m) of the Bankruptcy Code and the court decisions applying or interpreting such

 provision, and is therefore entitled to the full protection of sections 363(m) and 364(e) of the

 Bankruptcy Code with respect to all aspects of the transactions contemplated by the Purchase

 Agreement, including the acquisition of the Assets, and otherwise has proceeded in good faith in

 all respects in connection with this proceeding. The Debtors were free to deal with any other



                                                  9
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01            Desc Main
                                   Document      Page 10 of 94


 party interested in buying or selling on behalf of the Debtors’ estate some or all of the Assets.

 Neither the Debtors nor the Purchaser have engaged in any conduct that would cause or permit

 the Sale, the Purchase Agreement, or any related action or the transactions contemplated thereby

 to be avoided or subject to monetary damages under section 363(n) of the Bankruptcy Code, or

 that would prevent the application of sections 363(m) or 364(e) of the Bankruptcy Code. The

 Purchaser has not violated section 363(n) of the Bankruptcy Code by any action or inaction.

 Specifically, the Purchaser has not acted in a collusive manner with any person or entity nor was

 its bidding or participation in the Auction controlled by any agreement among bidders. The

 Purchaser’s prospective performance and payment of amounts owing under the Purchase

 Agreement will be undertaken in good faith and for valid business purposes and uses.

          R.    Insider Status: The Purchaser is not an “insider” of any Debtor, as that term is

 defined in section 101(31) of the Bankruptcy Code.         No common identity of directors or

 controlling stockholders exists between the Purchaser and the Debtors.

          S.    Corporate Authority: Upon entry of this Order, the Debtors have (i) full corporate

 or other power to execute, deliver and perform their obligations under the Purchase Agreement

 and all other transactions contemplated thereby and entry into the Purchase Agreement has been

 duly and validly authorized by all necessary corporate or similar action, (ii) all of the corporate

 or other power and authority necessary to consummate the Sale, and (iii) taken all actions

 necessary to authorize and approve the Purchase Agreement and the Sale. No consents or

 approvals, other than those expressly provided for herein or in the Purchase Agreement, are

 required for the Debtors to consummate such transaction.




                                                 10
 27106034.7
Case 19-30258-KLP            Doc 487      Filed 03/04/19 Entered 03/04/19 17:13:01                   Desc Main
                                        Document      Page 11 of 94


          T.      The Purchaser shall have no obligations with respect to any Encumbrances

 against or in respect of any of the Debtors or the Assets (other than Permitted Liens and

 Assumed Liabilities, each as defined in the Purchase Agreement).

          U.      The consummation of the Sale is legal, valid and properly authorized under all

 applicable provisions of the Bankruptcy Code, including sections 105(a), 363(b), 363(f), 363(m)

 and 363(n) of the Bankruptcy Code and Rules 2002, 4001, 6004 and 9014 of the Bankruptcy

 Rules.

          V.      The Assets constitute property of the Debtors’ estates and title thereto is presently

 vested in the Debtors’ estates within the meaning of section 541(a) of the Bankruptcy Code. The

 Debtors are the sole and rightful owners of the Assets, and no other person has any ownership

 right, title, or interest therein, except for the liens and claims described in that certain Final DIP

 Order4 and the Interim DIP Order5 (collectively, the “DIP Orders”), as applicable. The sale of

 the Assets to the Purchaser will be, as of the Closing Date, and with respect to the Specified

 Domain Names (as defined in the Purchase Agreement), as of the Subsequent Closing Date, or

 such later date as any Assets are transferred under the Purchase Agreement, a legal, valid and

 effective transfer of such assets, and each transfer and assignment vests or will vest the Purchaser

 with all right, title and interest of the Debtors to the Assets free and clear of all Encumbrances

 (other than Permitted Liens and Assumed Liabilities).



 4
          The Final DIP Order shall mean that certain Final Order (I) Authorizing The Debtors To Obtain
          Postpetition Financing, (Ii) Authorizing The Debtors To Use Cash Collateral, (Iii) Granting Liens And
          Providing Superpriority Administrative Expense Status, (Iv) Granting Adequate Protection To The
          Prepetition Lenders, (V) Modifying Automatic Stay, And (Vi) Granting Related Relief [Docket No. 348]
 5
          The Interim DIP Order shall mean that certain Amended Interim Order (I) Authorizing The Debtors To
          Obtain Postpetition Financing, (Ii) Authorizing The Debtors To Use Cash Collateral, (Iii) Granting Liens
          And Providing Superpriority Administrative Expense Status, (Iv) Granting Adequate Protection To The
          Prepetition Lenders, (V) Modifying Automatic Stay, (Vi) Scheduling A Final Hearing, And (Vii) Granting
          Related Relief [Docket No. 88].

                                                        11
 27106034.7
Case 19-30258-KLP         Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01               Desc Main
                                    Document      Page 12 of 94


          W.    Assumption and Assignment of Contracts: The assumption and assignment of the

 Assumed Contracts (as defined in the Purchase Agreement) are an integral part of the Purchase

 Agreement and may be amended, supplemented or otherwise modified prior to assumption and

 assignment without further order of this Court with the consent of the Debtors, the applicable

 counterparty(s) and the Purchaser. The assumption and assignment of the Assumed Contracts

 does not constitute unfair discrimination, is in the best interests of the Debtors, their estates, their

 creditors and all other parties in interest, and represents the reasonable exercise of sound and

 prudent business judgment by the Debtors.

          X.     The Debtors have met all requirements of section 365(b) of the Bankruptcy Code

 for each of the Assumed Contracts. Pursuant to the Purchase Agreement, the Debtors, and,

 solely with respect to the assumed Cure Costs (as defined in the Purchase Agreement), the

 Purchaser, has (i) cured any default existing prior to the assignment of the Assumed Contracts to

 the Purchaser in accordance with the terms of the Purchase Agreement, under each of the

 Assumed Contracts, within the meaning of section 365(b)(1)(A) of the Bankruptcy Code; and

 (ii) provided compensation or adequate assurance of compensation to any counterparty for actual

 pecuniary loss to such party resulting from a default prior to the assignment of any of the

 Assumed Contracts, within the meaning of section 365(b)(1)(B) of the Bankruptcy Code. Each

 of the Assumed Contracts shall be assumed and assigned to the Purchaser free and clear of all

 Encumbrances (other than the Permitted Liens and Assumed Liabilities or otherwise as set forth

 in the Purchase Agreement) against the Purchaser.

          Y.    The Purchaser has demonstrated adequate assurance of its future performance

 under each Assumed Contract within the meaning of section 365(b)(1)(C) and 365(f)(2)(B) of

 the Bankruptcy Code.        Pursuant to section 365(f) of the Bankruptcy Code, the Assumed



                                                   12
 27106034.7
Case 19-30258-KLP          Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01              Desc Main
                                     Document      Page 13 of 94


 Contracts to be assumed and assigned under the Purchase Agreement shall be assigned and

 transferred to, and remain in full force and effect for the benefit of, the Purchaser

 notwithstanding any provision in the Assumed Contracts or other restrictions prohibiting their

 assignment or transfer.

          Z.     No monetary or non-monetary defaults exist in the Debtors’ performance under

 the Assumed Contracts as of the date of this Sale Order other than the failure to pay amounts

 equal to the Cure Costs (as defined below) or defaults that are not required to be cured as

 contemplated in section 365(b)(1)(A) of the Bankruptcy Code. In accordance with the terms set

 forth in the Purchase Agreement and this Sale Order, the Purchaser shall pay the Cure Costs for

 each of the Assumed Contracts.

          AA.    No Successor Liability:      No sale, transfer or other disposition of the Assets

 pursuant to the Purchase Agreement or entry into the Purchase Agreement will subject the

 Purchaser or its affiliates, successors or assigns or any of their respective assets (including the

 Assets) to any liability for claims, obligations or Encumbrances asserted against the Debtors or

 the Debtors’ interests in such Assets by reason of such transfer under any laws, including,

 without limitation, any bulk-transfer laws or any theory of successor or transferee liability,

 antitrust, environmental, product line, product safety laws, consumer protection laws, privacy

 laws, derivative liability, vicarious liability, alter ego, de facto merger or substantial continuity or

 similar theories. By virtue of the consummation of the Sale contemplated by the Purchase

 Agreement, (i) the Purchaser is not a continuation of the Debtors and their respective estates,

 there is no continuity or continuity of enterprise between Purchaser and the Debtors, there is no

 common identity between the Debtors and the Purchaser, (ii) the Purchaser is not holding itself

 out to the public as a continuation of the Debtors or their respective estates, and (iii) the Sale



                                                   13
 27106034.7
Case 19-30258-KLP             Doc 487      Filed 03/04/19 Entered 03/04/19 17:13:01                        Desc Main
                                         Document      Page 14 of 94


 does not amount to a consolidation, merger or de facto merger of Purchaser and the Debtors

 and/or the Debtors’ estates. Accordingly, the Purchaser and its affiliates, successors and assigns

 are not and shall not be deemed a successor to the Debtors or their respective estates as a result

 of the consummation of the Sale contemplated by the Purchase Agreement.

          BB.      No Sub Rosa Plan: Entry into the Purchase Agreement and the transactions

 contemplated thereby neither impermissibly restructure the rights of the Debtors’ creditors, nor

 impermissibly dictate the terms of a chapter 11 plan of reorganization for the Debtors. Entry into

 the Purchase Agreement does not constitute a sub rosa chapter 11 plan.

          CC.      Nothing in the Purchase Agreement creates any third party beneficiary rights in

 any entity not a party to the Purchase Agreement.

      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
 THAT:6

          A.       Motion Granted, Objections Overruled

                   1.       The relief requested in the Motion is GRANTED as set forth herein. Any

 remaining objections to the Motion or the relief requested therein that have not been withdrawn,

 waived, or settled, and all reservations of rights included in such objections are overruled on the

 merits with prejudice and denied. All parties and entities given notice of the Motion and/or the

 Sale of the Assets that failed to timely object or withdrew their objection thereto are deemed to

 consent to the relief sought therein.

                   2.       This Court’s findings of fact and conclusions of law in the Bidding

 Procedures Order and the record of the Bidding Procedures Hearing are incorporated herein by

 reference.

          B.       The Purchase Agreement Is Approved and Authorized

 6
          To the extent any findings of fact constitute conclusions of law, they are adopted as such, and vice versa.

                                                          14
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01             Desc Main
                                   Document      Page 15 of 94


                3.      The Purchase Agreement and the Sale are approved pursuant to

 sections 105 and 363 of the Bankruptcy Code and Rules 2002, 4001, 6004 and 9014 of the

 Bankruptcy Rules.     The Debtors are hereby authorized and directed to perform under the

 Purchase Agreement (and each of the transactions contemplated thereby is hereby approved in its

 entirety and is incorporated herein by reference).       The failure to include specifically any

 particular provision of the Purchase Agreement in this Sale Order shall not diminish or impair

 the effectiveness of such provisions, it being the intent of this Court that the Purchase

 Agreement, and all of its provisions and the payments and transactions provided for therein shall

 be authorized and approved in their entirety. Likewise, all of the provisions of this Sale Order

 are non-severable and mutually dependent.

                4.      Subject to the provisions of this Sale Order, the Debtors and the Purchaser

 are hereby authorized, pursuant to sections 105(a) and 363(b)(1) of the Bankruptcy Code, to

 consummate the Sale in accordance with the Purchase Agreement, without any further order of

 this Court.

                5.      Pursuant to section 363(b) of the Bankruptcy Code, and without any

 further order of this Court, corporate act or action under applicable law, regulation, order or rule

 or the vote, consent, authorization or approval of any entity, the Debtors, the Purchaser and each

 of their respective officers, employees and agents are hereby authorized and directed to fully

 perform under, consummate and implement the terms of the Purchase Agreement together with

 any and all additional instruments and documents that may be reasonably necessary or desirable

 to implement and effectuate the terms of the Purchase Agreement, this Sale Order and the Sale.

 The Debtors are authorized to take all further actions as may be reasonably requested by the

 Purchaser for the purpose of assigning, transferring, granting, conveying and conferring to the



                                                 15
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01            Desc Main
                                   Document      Page 16 of 94


 Purchaser, or reducing to possession, the Acquired Assets, or as may be necessary or appropriate

 to the performance of the Debtors’ obligations as contemplated by the Purchase Agreement,

 without any further corporate action or order of this Court.

                6.      The Debtors are hereby authorized and directed to instruct an escrow

 agent to (i) hold the Good Faith Deposit (as increased by the Incremental Deposit Amount (as

 defined in the Bidding Procedures), if applicable) funded by the Successful Bidder in accordance

 with the Purchase Agreement and release and deliver such Good Faith Deposit pursuant to the

 terms of such Purchase Agreement, and (b) hold the Good Faith Deposit (as increased by the

 Incremental Deposit Amount (as defined in the Bidding Procedures), if applicable) funded by

 any Backup Bidder, in accordance with the Bidding Procedures, and release and deliver such

 Good Faith Deposit upon the earlier of (i) three business days after the closing of a Sale with the

 Successful Bidder for the applicable Assets and (ii) 75 days after the date of the Sale Hearing.

          C.    Sale and Transfer Free and Clear of Encumbrances

                7.      Upon the Closing Date and, with respect to the Specified Domain Names

 as of the Subsequent Closing Date, all of the Debtors’ legal, equitable and beneficial right, title

 and interest in and to, and possession of, the Assets shall be immediately vested in the Purchaser

 pursuant to sections 105(a), 363(b) and 363(f) of the Bankruptcy Code free and clear of

 Encumbrances (other than Permitted Liens and Assumed Liabilities); provided, however, that the

 proceeds of the Sale shall be applied as set forth herein and thereafter all remaining

 Encumbrances shall attach to the proceeds of the Sale in the order of their priority, with the same

 validity, force and effect that they now have against the Assets (subject with respect to such

 proceeds to any rights, claims and defenses the Debtors or any parties in interest may possess

 with respect thereto). On the Closing Date, and with respect to the Specified Domain Names on

 the Subsequent Closing Date, this Sale Order shall be considered, and constitute for any and all
                                                 16
 27106034.7
Case 19-30258-KLP        Doc 487      Filed 03/04/19 Entered 03/04/19 17:13:01                 Desc Main
                                    Document      Page 17 of 94


 purposes, a legal, valid, binding, effective and compete general assignment, conveyance and

 transfer of the Assets and a bill of sale or assignment transferring indefeasible title in the Assets

 to the Purchaser and shall vest Purchaser with good and marketable title to the Assets.

                8.      The holders of claims related solely to the Permitted Liens and Assumed

 Liabilities (both as defined in the Purchase Agreement) shall have the right to seek payment

 directly from the Purchaser on account of the Permitted Liens and Assumed Liabilities; provided,

 however, that the Purchaser reserves any and all rights, defenses or objections with regard to

 such Permitted Liens and Assumed Liabilities, including the Purchaser’s rights hereunder and

 under the Purchase Agreement.

          D.    Order Binding

                9.      All (i) entities, including all filing agents, filing officers, title agents, title

 companies or title agents, recorders of mortgages, recorders of deeds, registrars of deeds,

 administrative agencies, governmental departments, secretaries of state, and federal, state and

 local officials, and (ii) other persons, in each case, who may be required by operation of law, the

 duties of their office, or contract to accept, file, register or otherwise record or release any

 documents or instruments, or who may be required to report or insure any title or state of title in

 or to the Assets, shall be authorized and directed to take any such actions in connection with the

 Sale or this Sale Order, and this Sale Order shall be binding upon such entities or persons. All

 entities or persons described in this paragraph are authorized and specifically directed to strike

 all recorded Encumbrances against the Assets from their records, official and otherwise.

                10.     This Sale Order and the terms and provisions of the Purchase Agreement

 shall be binding on all of the Debtors’ creditors (whether known or unknown), the Debtors, the

 Purchaser, and each of their respective affiliates, successors and assigns, and any affected third

 parties, including all persons asserting an interest in the Assets, notwithstanding any subsequent
                                                   17
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01             Desc Main
                                   Document      Page 18 of 94


 appointment of any trustee, party, entity or other fiduciary under any section of the Bankruptcy

 Code with respect to the forgoing parties, and as to such trustee, party, entity or other fiduciary,

 such terms and provisions likewise shall be binding. The provisions of this Sale Order and the

 terms and provisions of the Purchase Agreement, and any actions taken pursuant hereto or

 thereto shall survive the entry of any order, which may be entered confirming or consummating

 any plan(s) of the Debtors or converting these Cases from chapter 11 to chapter 7, and the terms

 and provisions of the Purchase Agreement, as well as the rights and interests granted pursuant to

 this Sale Order and the Purchase Agreement, shall continue in these or any superseding cases and

 shall be binding upon the Debtors, the Purchaser and their respective successors and permitted

 assigns.

                11.     Except with respect to the Assumed Liabilities, all persons and entities

 (and their respective successors and assigns), including all debt security holders, equity security

 holders, affiliates, governmental, tax and regulatory authorities, lenders, customers, vendors,

 employees, trade creditors, litigation claimants and other creditors or other interest holders

 holding Encumbrances arising under or out of, in connection with, or in any way relating to, the

 Debtors, the Assets, the ownership, sale or operation of the Assets and the business prior to the

 Closing Date, and relating to the Specified Domain Names the business prior to the Subsequent

 Closing Date, or the transfer of Assets to Purchaser, are forever barred, estopped and

 permanently enjoined from asserting such Encumbrances against the Purchaser, its property or

 the Assets. All persons and entities shall be precluded from asserting against the Purchaser, or

 its assets or properties, any Encumbrances based upon any act or omission, transaction or other

 activity of any kind or nature of the Debtors that occurred prior to or after the Closing Date or

 the Subsequent Closing Date. Following the Closing Date and with respect to the Specified



                                                 18
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01           Desc Main
                                   Document      Page 19 of 94


 Domain Names, the Subsequent Closing Date, no holder of any Encumbrance shall interfere with

 the Purchaser’s title to or use and enjoyment of the Assets based on or related to any such

 Encumbrance, or based on any action the Debtors may take in these Cases.

                12.    If any person or entity that has filed financing statements, mortgages,

 mechanic’s liens, lis pendens or other documents or agreements evidencing Encumbrances

 against or in the Assets shall not have delivered to the Debtors prior to the Closing Date of the

 Sale(s) in proper form for filing and executed by the appropriate parties termination statements

 or instruments of satisfaction or release of all Encumbrances that such person or entity has with

 respect to such Assets, then only with regard to the Assets that are purchased by the Purchaser

 pursuant to the Purchase Agreement and this Sale Order, (a) the Debtors are hereby authorized

 and empowered to cause to be executed and filed such statements, instruments, releases and

 other documents on behalf of such person or entity with respect to the Assets that are necessary

 or appropriate to effectuate the Sale, any related agreements and this Sale Order, including

 amended and restated certificates or articles of incorporation and by-laws or certificates or

 articles of amendment, and all such other actions, filings, or recordings as may be required under

 appropriate provisions of the applicable laws of all applicable governmental units or as any of

 the officers of the Debtors may determine are necessary or appropriate and (b) the Purchaser is

 hereby authorized and empowered to cause to be filed, registered or otherwise recorded a

 certified copy of this Sale Order or the Bill of Sale (as defined in the Purchase Agreement),

 which, once filed, registered or otherwise recorded, shall constitute conclusive evidence of the

 release of all Encumbrances against the Purchaser and the applicable Assets. This Sale Order is

 deemed to be in recordable form sufficient to be placed in the filing or recording system of each

 and every federal, state, or local government agency, department or office.



                                                19
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01             Desc Main
                                   Document      Page 20 of 94


          E.    Good Faith

                13.     Neither the Debtors nor the Purchaser has engaged in any action or

 inaction that would cause or permit the Sale(s) to be avoided or costs or damages to be imposed

 under section 363(n) of the Bankruptcy Code. Entry into the Purchase Agreement is undertaken

 by the parties thereto, without collusion and in good faith, as that term is used in sections 363(m)

 and 364(e) of the Bankruptcy Code, and the Purchaser shall be entitled to all of the benefits of

 and protections under sections 363(m) and 364(e) of the Bankruptcy Code.              Because the

 Purchaser has proceeded in good faith in all respects in connection with this proceeding, and is a

 “good faith purchaser” within the meaning of Section 363(m) of the Bankruptcy Code, the

 reversal or modification on appeal of the authorization provided herein to enter into the Purchase

 Agreement and consummate the Sale(s) shall not affect the validity of such Sale(s), unless such

 authorization is duly stayed pending such appeal. The Sale is not subject to avoidance pursuant

 to section 363(n) or chapter 5 of the Bankruptcy Code and the Purchaser is entitled to all the

 protections and immunities thereunder.

          F.    No Successor or Transferee Liability

                14.     The Purchaser shall not be deemed, as a result of any action taken in

 connection with the Purchase Agreement, the consummation of the Sale, or the transfer,

 operation or use of the Assets, to (a) be a legal successor, or otherwise be deemed a successor to

 the Debtors (other than, for the Purchaser, with respect to any obligations arising after the

 Closing Date, and with respect to the Specified Domain Names, any obligations arising as of the

 Subsequent Closing Date, as an assignee under the Assumed Contracts); (b) have, de facto or

 otherwise, merged with or into the Debtors; or (c) be an alter ego or a mere continuation or

 substantial continuation or successor in any respect of the Debtors, including within the meaning

 of any foreign, federal, state or local revenue, pension, antitrust, ERISA, tax, labor, employment,

                                                 20
 27106034.7
Case 19-30258-KLP         Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01              Desc Main
                                    Document      Page 21 of 94


 welfare and benefits, environmental, product safety, consumer protection, privacy or other law,

 rule or regulation (including filing requirements under any such laws, rules or regulations), or

 under any right or option to effect any forfeiture modification, right of first refusal, or

 termination of the Debtors’ or the Purchaser’s interest in the Assets, or under any products

 liability law or doctrine with respect to the Debtors’ liability under such law, rule or regulation or

 doctrine.

                15.     Except as expressly provided in the Purchase Agreement with respect to

 Assumed Liabilities, the Purchaser shall have no liability whatsoever with respect to the Debtors’

 (or their predecessors or affiliates) respective businesses or operations or any of the Debtors’ (or

 their predecessors’ or affiliates’) obligations (as described below, “Successor or Transferee

 Liability”) based, in whole or part, directly or indirectly, on any theory of derivative, successor

 or vicarious liability of any kind or character, or based upon any theory of labor law,

 employment law, tax law, ERISA, welfare and benefits law, antitrust, environmental, successor

 or transferee liability, de facto merger, alter ego or mere or substantial continuity, labor and

 employment or products liability, product safety liability, consumer protection liability or

 privacy law liability, whether known or unknown as of the Closing Date and as of the

 Subsequent Closing Date, now existing or hereafter arising, asserted or unasserted, fixed or

 contingent, liquidated or unliquidated, including any liabilities or non-monetary obligations on

 account of any settlement or injunction, or any taxes arising, accruing or payable under, out of, in

 connection with, or in any way relating to the operation of the Assets or the business prior to the

 Closing Date, and with respect to the operation of the Specified Domain Names as of the

 Subsequent Closing Date, or such later time as the Purchaser is assigned and assumes any

 Assumed Contract. The Purchaser shall have no liability or obligation under the WARN Act (29



                                                  21
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01            Desc Main
                                   Document      Page 22 of 94


 U.S.C. §§ 2101 et seq.), CERCLA or any foreign, federal, state or local labor, employment or

 environmental law, whether of similar import or otherwise, by virtue of the Purchaser’s purchase

 of the Assets or assumption of the Assumed Liabilities.

                16.    The Purchaser has given substantial consideration under the Purchase

 Agreement for the benefit of the holders of any Encumbrance. The consideration given by the

 Purchaser shall constitute valid and valuable consideration for the releases of any potential

 claims of Successor or Transferee Liability of the Purchaser, which releases shall be deemed to

 have been given in favor of the Purchaser by all holders of any Encumbrance.

                17.    Nothing in this Sale Order or the Purchase Agreement shall require the

 Purchaser to (a) continue or maintain in effect, or assume any liability in respect of any

 employee, pension, welfare, fringe benefit or any other benefit plan, trust arrangement or other

 agreements to which the Debtors or their affiliates are a party or have any responsibility therefor

 including medical, welfare and pension benefits payable after retirement or other termination of

 employment, or (b) assume any responsibility as a fiduciary, plan sponsor or otherwise, for

 making any contribution to, or in respect of the funding, investment or administration of any

 employee benefit plan, arrangement or agreement (including pension plans) or the termination of

 any such plan, arrangement or agreement.

                18.    Effective upon the Closing Date, all persons and entities are forever

 prohibited, estopped and permanently enjoined from commencing or continuing in any matter

 any action or other proceeding, whether in law or equity, in any judicial, administrative, arbitral

 or other proceeding against the Purchaser, or its assets (including the Assets), or its successors

 and assigns, with respect to any (a) Encumbrance or (b) Successor or Transferee Liability,

 including the following actions with respect to clauses (a) and (b): (i) commencing or continuing



                                                 22
 27106034.7
Case 19-30258-KLP          Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01          Desc Main
                                     Document      Page 23 of 94


 in any manner any action or other proceeding pending or threatened; (ii) enforcing, attaching,

 collecting or recovering in any manner any judgment, award, decree or other order; (iii) creating,

 perfecting or enforcing any Encumbrance; (iv) asserting any setoff, right of subrogation or

 recoupment of any kind; (v) commencing or continuing any action, in any manner or place, that

 does not comply with, or is inconsistent with, the provisions of this Sale Order or other orders of

 this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi) revoking,

 terminating or failing or refusing to renew any license, permit or authorization to operate any of

 the Assets or conduct any of the businesses operated with such assets.

          G.       Assumption and Assignment of Contracts

                   19.   Pursuant to sections 105(a) and 365 of the Bankruptcy Code, the Debtors

 are authorized and directed to assume and assign the Assumed Contracts to the Purchaser,

 pursuant to the terms of the Purchase Agreement, free and clear of all Encumbrances. The

 payment of the cure costs, if any, due under each Assumed Contract pursuant to section 365(b)

 of the Bankruptcy Code by the Purchaser under the Purchase Agreement in the amounts set forth

 on Exhibit 2 to this Sale Order (the “Cure Costs”) (a) cures all monetary defaults existing

 thereunder as of the assignment of the Assumed Contracts to the Purchaser in accordance with

 the terms of the Purchase Agreement; (b) compensates the applicable counterparties to the

 Assumed Contracts for any actual pecuniary loss resulting from such default; and (c) together

 with the assumption of the Assumed Contracts by the Debtors and the assignment of the

 Assumed Contracts to the Purchaser constitutes adequate assurance of future performance

 thereof.      The Purchaser has provided adequate assurance of future performance under the

 Assumed Contracts within the meaning of sections 365(b)(1)(c) and 365(f)(2)(B) of the

 Bankruptcy Code. Any Adequate Assurance Objections were required to state, with specificity,

 the legal and factual bases for the objection and were required to have been filed with the Court
                                                 23
 27106034.7
Case 19-30258-KLP       Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01         Desc Main
                                  Document      Page 24 of 94


 by, and served so as to be received on the Objection Recipients (as defined in the Bidding

 Procedures) by no later than March 4, 2019 at 11:00 a.m. (prevailing Eastern time)](the

 “Adequate Assurance Objection Deadline”). If no timely Adequate Assurance Objection with

 respect to an Assumed Contract was filed and served on the Objection Recipients by the

 Adequate Assurance Objection Deadline, (a) the applicable Assumed Contract is hereby deemed

 subject to assumption and assignment as proposed by the Debtors and the Successful Bidder and

 (b) the Successful Bidder will be deemed to have provided or to be able to provide adequate

 assurance of future performance of the applicable Assumed Contract in satisfaction of

 section 365(f)(2)(B) of the Bankruptcy Code. For the avoidance of doubt, there are no Cure

 Costs with respect to the assignment and assumption by Purchaser of the Zeavion License and

 Assignment Agreement or the Gym-IPCO LLC Agreement (each as defined below).

               20.    To the extent that any counterparty to an Assumed Contract did not timely

 file a Cure Objection by the deadline to file a Cure Objection, such counterparty is deemed to

 have consented to the proposed Cure Cost set forth in the Purchase Agreement.              The

 counterparties to the Assumed Contracts are forever bound by the applicable Cure Costs and,

 upon payment of such Cure Costs as provided for herein and in the Purchase Agreement, are

 hereby enjoined from taking any action against the Purchaser with respect to any claim for cure

 under the Assumed Contracts, except as set forth in the Purchase Agreement.

               21.    Any provision in any Assumed Contract that prohibits, restricts or

 conditions the assignment of such Assumed Contract (including, without limitation, those of the

 type described in Sections 365(e)(1) and (f) of the Bankruptcy Code) or allows the counterparty

 to such Assumed Contract to impose any penalty, fee, increase in payment, profit sharing

 arrangement or other condition on renewal or extension, or to modify any term or condition upon



                                               24
 27106034.7
Case 19-30258-KLP         Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01           Desc Main
                                    Document      Page 25 of 94


 the assignment of such Assumed Contract, constitutes an unenforceable anti-assignment

 provision that is void and of no force and effect in connection with the Sale.           All other

 requirements and conditions under sections 363 and 365 of the Bankruptcy Code for the

 assumption by the Debtors and assignment to the Purchaser of the Assumed Contracts have been

 satisfied. Upon the Closing Date, in accordance with sections 363 and 365 of the Bankruptcy

 Code, the Purchaser shall be fully and irrevocably vested with all right, title and interest of the

 Debtors under the Assumed Contracts, and such Assumed Contracts shall remain in full force

 and effect for the benefit of the Purchaser.

                22.     Upon the assignment of the Assumed Contracts to the Purchaser in

 accordance with the terms of the Purchase Agreement, the Purchaser shall be deemed to be

 substituted for the Debtors as a party to the applicable Assumed Contract, and the Debtors and

 their estates shall be released, pursuant to section 365(k) of the Bankruptcy Code, from any

 liability under the applicable Assumed Contract occurring after such assignment. The Purchaser

 shall pay any Cure Costs in accordance with the Purchase Agreement. There shall be no

 assignment fees, increases or any other fees charged to the Purchaser or the Debtors as a result of

 the assumption and assignment of the Assumed Contracts.

                23.     Each counterparty to an Assumed Contract is forever barred, estopped,

 and permanently enjoined from asserting against the Debtors or the Purchaser or their respective

 property in connection with the Sale (a) any assignment fee, acceleration, default, breach or

 claim or pecuniary loss, termination right, or condition to assignment existing, arising or

 accruing as of the Closing Date, including, any breach related to or arising out of a change-in-

 control resulting from the Sale of any provision of such Assumed Contract, or any purported

 written or oral modification to the Assumed Contract; or (b) any claim, counterclaim, defense,



                                                 25
 27106034.7
Case 19-30258-KLP            Doc 487      Filed 03/04/19 Entered 03/04/19 17:13:01                    Desc Main
                                        Document      Page 26 of 94


 breach, default, condition, setoff or other claim asserted or capable of being asserted against the

 Debtors existing as of the Closing Date. The failure of the Debtors or Purchaser to enforce at

 any time one or more terms or conditions of any Assumed Contract shall not be a waiver of such

 terms or conditions, or of the Debtors’ or Purchaser’s rights to enforce every term and condition

 of the Assumed Contract.

                  24.      Other than the Assumed Contracts, the Purchaser shall assume none of the

 Debtors’ other contracts or leases and shall have no liability whatsoever thereunder.

          H.      Other Provisions

                  25.      Release of Avoidance Actions. All avoidance claims or causes of

 action of the Debtors arising under sections 544, 547, 548, 549 and 550 of the Bankruptcy

 Code and any similar state law and all other claims or causes of action under any other

 provision of the Bankruptcy Code or applicable Laws, in each case relating to vendors,

 landlords and service providers used in the Business (as defined in the Purchase Agreement) are

 and shall be deemed waived as of the Closing Date.

                  26.      No Alteration of Prepetition ABL Agent and DIP Agent/DIP Lender

 Claims or Liens.7 Notwithstanding anything contained in this Sale Order to the contrary, nothing

 in the Purchase Agreement or this Sale Order shall be deemed to amend, modify, or limit the

 rights (including, without limitation, the liens, security interests or superpriority claims (if any))

 of the Prepetition ABL Agent, the DIP Agent, and/or the DIP Lender pursuant to the Prepetition

 Documents, the DIP Orders, or the DIP Documents, or in respect of the DIP Obligations or the

 liens, security interests, or superpriority claims (if any) of the Prepetition ABL Agent, the DIP

 Agent, and the DIP Lender, until the Closing Date. For the avoidance of doubt, this order is

 7
          Capitalized terms used in this paragraph but not otherwise defined have the meanings given to them in the
          Final DIP Order.

                                                        26
 27106034.7
Case 19-30258-KLP            Doc 487      Filed 03/04/19 Entered 03/04/19 17:13:01                    Desc Main
                                        Document      Page 27 of 94


 without prejudice to the rights of any party under paragraph 69 of the Final DIP Order; provided,

 that the rights of (if any) of Deutsche Bank Trust Company Americas, Former Indenture Trustee

 for the 9.125% Senior Notes Due 2018 (the “Former IT”) thereunder shall not attach to the

 Assets and the Former IT shall not have recourse against the Assets or the Purchaser.

                  27.      No Alteration of Obligations Owed Under Prepetition Documents.8

 Nothing in the Purchase Agreement or this Sale Order shall be deemed to amend, modify, or

 limit the rights and claims of any Prepetition Secured Party pursuant to the DIP Orders or the

 Prepetition Documents, until the Closing Date, provided, however, nothing in this Paragraph 27

 shall be construed to limit the ability of Purchaser to purchase the Assets free and clear of

 Encumbrances, including any Encumbrances under the DIP Orders or he Prepetition Documents.

 In connection with entry of this Sale Order and the consummation of the Sale, the Debtors and

 the DIP Agent intend to enter into a new Budget (as defined in the Final DIP Order). The

 Debtors, the DIP Agent and the DIP Lenders stipulate and acknowledge that the continued

 funding and administration of these Cases requires the use of proceeds of Prepetition ABL

 Priority Collateral (as defined in the Final DIP Order). The DIP Agent and DIP Lenders further

 acknowledge and agree that, in exchange for the Prepetition ABL Agent’s consent to the use of

 these proceeds, they shall indemnify the Prepetition ABL Agent against any claims that may be

 asserted by (i) the Agent (as defined in the Agency Agreement) in connection with any clawback

 asserted under the Agency Agreement, or (ii) the Former IT in connection with, related to, or

 arising from the transactions described in the Motion of Deutsche Bank Trust Company

 Americas, Former Indenture Trustee for the 9.125% Senior Notes Due 2018, for Entry of an

 Order Authorizing the Examination of Certain Parties Pursuant to Rule 2004 of the Federal Rules

 8
          Capitalized terms used in this paragraph but not otherwise defined have the meanings given to them in the
          Final DIP Order.

                                                        27
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01           Desc Main
                                   Document      Page 28 of 94


 of Bankruptcy Procedure [Docket No. 404] (the “2004 Motion”). The DIP Agent shall be

 entitled to assume the defense of any action or claim brought by the Former IT against the

 Prepetition ABL Agent, subject to the consent of the Prepetition ABL Agent (which consent

 shall not be unreasonably withheld); provided that the compromise or settlement of any claim or

 action shall not contain an admission of any liability on the part of the Prepetition ABL Agent

 and shall include a full release and discharge in favor of the Prepetition ABL Agent. In addition,

 the Debtors hereby acknowledge and agree that the Prepetition ABL Agent shall be entitled to

 apply amounts in the Prepetition ABL Indemnity Reserve against any costs, expenses, and other

 amounts (including reasonable attorneys’ fees) incurred by the Prepetition ABL Agent in

 connection with or responding to formal or informal inquiries and/or discovery requests, any

 adversary proceeding, cause of action, objection, claim, defense, or other challenge in connection

 with, related to, or arising from the transactions described in the 2004 Motion.

                28.    Excluded Liabilities. All persons, all Governmental Units (as defined in

 sections 101(27) and 101(41) of the Bankruptcy Code) and all holders of Encumbrances, based

 upon or arising out of the Excluded Liabilities (as defined in the Purchase Agreement) are hereby

 barred and estopped from taking any action against the Purchaser or the Assets to recover

 property on account of any Encumbrances, including without limitation, on account of any

 claims or causes of action against the Debtors or on account of any liabilities of the Debtors

 other than Assumed Liabilities pursuant to the Purchase Agreement. All persons holding or

 asserting any Encumbrances with respect to the Excluded Assets are hereby estopped,

 permanently enjoined and forever barred from asserting or prosecuting such Encumbrances

 against the Purchaser or the Assets for any Liability whatsoever associated with the Excluded

 Assets.



                                                 28
 27106034.7
Case 19-30258-KLP         Doc 487      Filed 03/04/19 Entered 03/04/19 17:13:01          Desc Main
                                     Document      Page 29 of 94


                29.      No Bulk Sales; No Brokers. No bulk sales law or any similar law of any

 state or other jurisdiction shall apply in any way to the Sale(s). Other than the professionals

 retained by the Debtors pursuant to orders of this Court, no brokers were involved in

 consummating the Sale(s), and no brokers’ commissions shall be due to any person or entity in

 connection with the Sale(s). The Purchaser is not obligated to pay any fee or commission or like

 payment to any broker, finder, or financial advisor as a result of the consummation of the Sale.

 Notwithstanding the foregoing, the Debtors may be obligated to pay their financial advisor or

 investment banker for services rendered in connection with the sale in accordance with other

 orders of this Court.

                30.      Failure to Specify Provisions; Conflicts.     The failure specifically to

 mention any particular provisions of the Purchase Agreement or any related agreements in this

 Sale Order shall not diminish or impair the effectiveness of such provision, it being the intent of

 this Court, the Debtors, and the Purchaser that the Purchase Agreement and any related

 agreements are authorized and approved in their entirety with such amendments thereto as may

 be made by the parties thereto in accordance with this Sale Order. In the event there is a direct

 conflict between the terms of this Sale Order and the terms of the Purchase Agreement, the terms

 of this Sale Order shall control.

                31.      Allocation of Consideration. All rights of the respective Debtors’ estates

 with respect to the allocation of consideration received from the Purchaser in connection with the

 Sale are expressly reserved for later determination by this Court and, to the extent consideration

 is received by any Debtor that is determined to be allocable to another Debtor, such other Debtor

 shall have a claim against the recipient Debtor with the status of an expense of administration in

 the case of the recipient Debtor under section 503(b) of the Bankruptcy Code.



                                                 29
 27106034.7
Case 19-30258-KLP         Doc 487      Filed 03/04/19 Entered 03/04/19 17:13:01          Desc Main
                                     Document      Page 30 of 94


                 32.     Subsequent Plan Provisions. Nothing contained in any chapter 11 plan to

 be confirmed in these Cases or any order to be entered in these Cases (including any order

 entered after conversion of these chapter 11 cases to cases under chapter 7 of the Bankruptcy

 Code) shall alter, conflict with, or derogate from, the provisions of the Purchase Agreement or

 this Sale Order. In the event there is a direct conflict between the terms of this Sale Order and

 the terms of any subsequent chapter 11 plan or any order to be entered in these Cases (including

 any order entered after conversion of these Cases to cases under chapter 7 of the Bankruptcy

 Code), the terms of this Sale Order shall control.

                 33.     Further Assurances. From time to time, as and when requested, all parties

 to the Sale(s) shall execute and deliver, or cause to be executed and delivered, all such

 documents, statements and instruments and shall take, or cause to be taken, all such further or

 other actions as the requesting party may reasonably deem necessary or desirable to consummate

 the Sale, including such actions (i) as set forth in Section 6.8 of the Purchase Agreement and (ii)

 as may be reasonably necessary to vest, perfect, or confirm or record or otherwise in the

 Purchaser its right, title and interest in and to the Assets.

                 34.     Governing Terms. To the extent this Sale Order is inconsistent with any

 prior order or pleading in these Cases, the terms of this Sale Order shall govern. To the extent

 there is any inconsistency between the terms of this Sale Order and the terms of the Purchase

 Agreement (including all ancillary documents executed in connection therewith), the terms of

 this Sale Order shall govern.

                 35.     Modifications.    The Purchase Agreement and any related agreements,

 documents or other instruments may be modified, amended or supplemented by the parties

 thereto and in accordance with the terms thereof, without further order of this Court; provided



                                                    30
 27106034.7
Case 19-30258-KLP         Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01           Desc Main
                                    Document      Page 31 of 94


 that any such modification, amendment or supplement does not have a material adverse effect on

 the Debtors’ estates.

                36.      Automatic Stay.    The automatic stay pursuant to section 362 of the

 Bankruptcy Code is hereby modified with respect to the Debtors to the extent necessary, without

 further order of this Court, to allow the Purchaser to deliver any notice provided for in the

 Purchase Agreement and allow the Purchaser to take any and all actions permitted or required

 under the Purchase Agreement in accordance with the terms and conditions thereof.              The

 Purchaser shall not be required to seek or obtain any further relief from the automatic stay under

 section 362 of the Bankruptcy Code to enforce any of its remedies under the Purchase

 Agreement or any other sale-related document.

                37.      No Stay of Order. Notwithstanding Bankruptcy Rules 6004(h), 6006(d)

 and 7062, this Sale Order shall be effective and enforceable immediately upon entry and its

 provisions shall be self-executing. Neither the Debtors nor the Purchaser shall be required to

 execute or file releases, termination statements, assignments, consents, or other instruments in

 order to effectuate, consummate and implement the provisions of this Sale Order. Any party

 objecting to this Sale Order must exercise due diligence in filing an appeal and obtaining a stay

 prior to the Closing Date or risk its appeal being foreclosed as moot.

                38.      Servers and IT Equipment. Upon consummation of the Sale, and to the

 extent applicable, the Debtors shall retain originals or copies of, and preserve in accordance with

 their discovery obligations, all hard copy documents and data and information that constitute

 Assets and any other document, data or information stored on or in servers, backup devices,

 mobile devices, electronic storage devices, or miscellaneous IT equipment, in each case, that

 constitutes Assets, currently in the Debtors’ possession, custody, or control pertaining to pending



                                                 31
 27106034.7
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01             Desc Main
                                   Document      Page 32 of 94


 or threatened litigation or necessary to administer these Cases (including conducting the Sale

 under and in accordance with the Agency Agreement) (the “Case Records”). Debtors shall not

 use Case Records for any purpose except to administer the Cases (including conducting the Sale

 under and in accordance with the Agency Agreement) and, except where required to administer

 the Cases, maintain the confidentiality of all Case Records. All Case Records subject to the

 Debtors’ privacy policies as in existence on the Petition Date shall be maintained in accordance

 with such privacy policies. Once the Case Records are no longer required for administering any

 of the Cases, and no later than the final decree order closing the Debtors bankruptcy cases,

 Debtors shall destroy and delete, as applicable, all Case Records in its possession, custody or

 control and all Case Records shall be scrubbed or removed from any of the foregoing equipment

 prior to any transfer, abandonment or other disposition of equipment.

                39.     Notice of Sale Closing Date.         Within one (1) business day of the

 occurrence of the Closing Date of the Sale, the Debtors shall file and serve a notice of same,

 substantially in the form attached hereto as Exhibit 3 (the “Notice of Sale Closing Date”).

                40.     Retention of Jurisdiction. This Court shall retain jurisdiction to interpret,

 implement, and enforce the terms and provisions of this Sale Order, the Bidding Procedures

 Order, and the Purchase Agreement, including all amendments thereto and any waivers and

 consents thereunder and each of the agreements executed in connection therewith, and decide

 any issues or disputes concerning this Sale Order and the Purchase Agreement or the rights and

 duties of the parties hereunder or thereunder, including the interpretation of the terms,

 conditions, and provisions hereof and thereof, the status, nature, and extent of the Assets.

                41.     Liquidation.   The Sale Term, as defined in the that certain Agency

 Agreement, dated as of January 17, 2019, by and among the Debtors party thereto, on the one



                                                  32
 27106034.7
Case 19-30258-KLP       Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01          Desc Main
                                  Document      Page 33 of 94


 hand, and GA Retail, Inc., Tiger Capital Group, LLC, Gordon Brothers Retail Partners, LLC, and

 Hilco Merchant Resources, LLC (collectively, the “Agent”), on the other hand, previously

 approved by this Court (the “Agency Agreement”), shall cease on or before April 30, 2019

 without further amendment or extension.

               42.     Zeavion Holding Pte. Ltd. (a) On the Closing Date, pursuant to section

 365 of the Bankruptcy Code, the Debtors shall (i) assume that certain License and Assignment

 Agreement by and between Gymboree Group Inc. (as successor-in-interest to The Gymboree

 Corporation) (“Gemstone”), Gym-Mark, Inc. (“GMI” and, with Gemstone, the “License

 Agreement Counterparties”) and Zeavion Holding Pte. Ltd. (“Zeavion”) dated as of July 15,

 2016 (the “Zeavion License and Assignment Agreement”) and that certain Limited Liability

 Company Agreement of Gym-IPCO, LLC dated as of July 15, 2016 (the “Gym-IPCO LLC

 Agreement), and (ii) assign the Zeavion License and Assignment Agreement and the Gym-IPCO

 LLC Agreement to the Purchaser; (b) the licenses granted under the Zeavion License and

 Assignment Agreement shall remain in full force and effect and be governed by the terms of the

 Zeavion License and Assignment Agreement; and (c) consistent with section 365 of the

 Bankruptcy Code, the Debtors shall cure all existing defaults other than non-monetary defaults

 that are incapable of being cured under the Zeavion License and Assignment Agreement, the

 Purchaser shall be obligated to perform all of the License Agreement Counterparties’ obligations

 under the Zeavion License and Assignment Agreement and Zeavion shall perform all of its

 obligations under the Zeavion License and Assignment Agreement. For the avoidance of doubt,

 there are no Cure Costs with respect to the assignment and assumption by Purchaser of the

 Zeavion License and Assignment Agreement or the Gym-IPCO LLC Agreement. Zeavion




                                               33
 27106034.7
Case 19-30258-KLP          Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01         Desc Main
                                     Document      Page 34 of 94


 Holdings PTE. Ltd. is deemed to and hereby does consent to the substitution and joinder by

 Purchaser as a member of Gym-IPCO, LLC.

                 43.    Use of Name/Caption. No later than the Termination Date For Use of

 Name (as defined in the Purchase Agreement), the Debtors shall cease all usage of the

 Transferred Intellectual Property(as defined in the Purchase Agreement), including (i) filing

 appropriate documents with the Bankruptcy Court changing the caption of the Bankruptcy Case

 to one that does not contain the name of any of the Transferred Intellectual Property or any

 similar or confusing name and (ii) filing amendments with the appropriate Governmental

 Authorities changing their respective corporate names, “doing business as” name, trade name,

 and any other similar corporate identifier to one that does not contain the name of any of the

 Transferred Intellectual Property or any similar or confusing name.

                 44.    The Sale contemplated hereunder is not receiving an exemption under

 section 1146(a) of the Bankruptcy Code.

                 45.    The Purchaser has standing to seek to enforce the terms of this Order.

                 46.    The Debtors are authorized to take all actions necessary or appropriate to

 effectuate the relief granted pursuant to this Order.

                 47.    The requirements set forth in Bankruptcy Rule 6004(a) are satisfied.

                 48.    All time periods set forth in this Order shall be calculated in accordance

 with Bankruptcy Rule 9006(a).
              Mar 4 2019                           /s/ Keith L. Phillips
 Dated:
               Richmond, Virginia                  UNITED STATES BANKRUPTCY JUDGE

                               Entered on Docket: Mar 4 2019




                                                  34
 27106034.7
Case 19-30258-KLP       Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01   Desc Main
                                  Document      Page 35 of 94




 WE ASK FOR THIS:

 /s/ Brian H. Richardson
 Michael A. Condyles, Esq. (VA 27807)
 Peter J. Barrett, Esq. (VA 46179)
 Jeremy S. Williams, Esq. (VA 77469)
 Brian H. Richardson, Esq. (VA 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:      (804) 644-1700
 Facsimile:      (804) 783-6192

 - and -

 Dennis F. Dunne, Esq. (admitted pro hac vice)
 Evan R. Fleck, Esq. (admitted pro hac vice)
 Michael W. Price, Esq. (admitted pro hac vice)
 MILBANK LLP
 55 Hudson Yards
 New York, New York 10001
 Telephone:    (212) 530-5000
 Facsimile:    (212) 530-5219

 Co-Counsel for Debtors in Possession

                         CERTIFICATION OF ENDORSEMENT
                      UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

        Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing
 proposed order has been endorsed by or served upon all necessary parties.

                                            /s/ Brian H. Richardson




                                                  35
 27106034.7
Case 19-30258-KLP   Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01   Desc Main
                              Document      Page 36 of 94


                                      Exhibit 1

                      Gym/Crazy 8 Asset Purchase Agreement
Case 19-30258-KLP   Doc 457
                        487 Filed 03/03/19
                                  03/04/19 Entered 03/03/19
                                                     03/04/19 07:09:43
                                                              17:13:01   Desc Main
                           Document
                            Document Page
                                        Page71
                                             37of
                                                of139
                                                   94
                                                            EXECUTION VERSION




                          ASSET PURCHASE AGREEMENT

                              dated as of March 1, 2019

                                   by and among

                                 TCP Brands, LLC,
                                    as Buyer,

                                        and

                             GYMBOREE GROUP, INC.

                                        and

                      ITS SUBSIDIARIES SIGNATORY HERETO,
                                    as Sellers




 43470.00001


 27071873.14
Case 19-30258-KLP                   Doc 457
                                        487 Filed 03/03/19
                                                  03/04/19 Entered 03/03/19
                                                                     03/04/19 07:09:43
                                                                              17:13:01                                                       Desc Main
                                           Document
                                            Document Page
                                                        Page72
                                                             38of
                                                                of139
                                                                   94

                                                         TABLE OF CONTENTS
                                                                                                                                                     Page

 ARTICLE 1 DEFINITIONS ........................................................................................................................ 1
            1.1                   Defined Terms ...................................................................................................... 1
            1.2                   Interpretation....................................................................................................... 14
 ARTICLE 2 TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES ................................... 15
            2.1                   Assets to be Acquired ......................................................................................... 15
            2.2                   Excluded Assets .................................................................................................. 17
            2.3                   Liabilities to be Assumed by Buyer .................................................................... 19
            2.4                   Excluded Liabilities ............................................................................................ 19
            2.5                   Reserved ............................................................................................................. 20
            2.6                   Non-Assignment of Assumed Contracts ............................................................. 20
            2.7                   Assumption and Assignment of Executory Contracts ........................................ 21
 ARTICLE 3 CLOSING; PURCHASE PRICE .......................................................................................... 21
            3.1                   Closing; Transfer of Possession; Certain Deliveries .......................................... 21
            3.2                   Consideration ...................................................................................................... 23
            3.3                   Allocation of Purchase Price............................................................................... 23
 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS ............................................. 24
            4.1                   Organization ....................................................................................................... 24
            4.2                   Due Authorization, Execution and Delivery; Enforceability .............................. 24
            4.3                   Governmental Consents ...................................................................................... 24
            4.4                   No Conflicts ........................................................................................................ 24
            4.5                   Title to Acquired Assets ..................................................................................... 25
            4.6                   Litigation; Orders ................................................................................................ 25
            4.7                   Reserved ............................................................................................................. 25
            4.8                   Reserved ............................................................................................................. 25
            4.9                   Taxes ................................................................................................................... 25
            4.10                  Compliance with Laws; Permits ......................................................................... 25
            4.11                  Contracts ............................................................................................................. 26
            4.12                  Insurance Claims................................................................................................. 26
            4.13                  Intellectual Property ............................................................................................ 26
            4.14                  Anti-Corruption and Sanctions ........................................................................... 27
            4.15                  Data Privacy........................................................................................................ 27
            4.16                  Gym-IPCO LLC ................................................................................................. 27
            4.17                  Exclusive Representations and Warranties ......................................................... 28


                                                                          -i-
Case 19-30258-KLP              Doc 457
                                   487 Filed 03/03/19
                                             03/04/19 Entered 03/03/19
                                                                03/04/19 07:09:43
                                                                         17:13:01                                                      Desc Main
                                      Document
                                       Document Page
                                                   Page73
                                                        39of
                                                           of139
                                                              94

                                                    TABLE OF CONTENTS
                                                         (continued)
                                                                                                                                               Page

 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER ................................................ 28
          5.1                Organization ....................................................................................................... 28
          5.2                Due Authorization, Execution and Delivery; Enforceability .............................. 28
          5.3                Governmental Approvals .................................................................................... 29
          5.4                No Conflicts ........................................................................................................ 29
          5.5                Availability of Funds and Financial Capability .................................................. 29
          5.6                Adequate Assurances Regarding Executory Contracts ....................................... 29
          5.7                Condition and Location of Acquired Assets ....................................................... 29
          5.8                Exclusive Representations and Warranties ......................................................... 29
          5.9                No Other Representations or Warranties of Sellers; Disclaimers ....................... 30
 ARTICLE 6 COVENANTS OF THE PARTIES ...................................................................................... 31
          6.1                Conduct of Business Pending the Closing .......................................................... 31
          6.2                Back-Up Bidder .................................................................................................. 32
          6.3                Access ................................................................................................................. 32
          6.4                Public Announcements ....................................................................................... 32
          6.5                Tax Matters ......................................................................................................... 33
          6.6                Approvals; Reasonable Best Efforts; Notification; Consent............................... 33
          6.7                Reserved ............................................................................................................. 34
          6.8                Further Assurances ............................................................................................. 34
          6.9                Bankruptcy Court Filings.................................................................................... 35
          6.10               Cure Costs ........................................................................................................... 36
          6.11               Preservation of Books and Records .................................................................... 36
          6.12               Bulk Transfer Laws ............................................................................................ 36
          6.13               Transfer of Assets ............................................................................................... 36
          6.14               Payments from Third Parties After Closing........................................................ 37
          6.15               Use of Names ...................................................................................................... 37
          6.16               Notification of Certain Matters ........................................................................... 38
          6.17               Confidentiality .................................................................................................... 38
          6.18               Communication With Other Bidders .................................................................. 38
          6.19               Personally Identifiable Information .................................................................... 39
          6.20               Customer Data .................................................................................................... 39
 ARTICLE 7 CONDITIONS TO OBLIGATIONS OF THE PARTIES .................................................... 39
          7.1                Conditions Precedent to Obligations of Buyer ................................................... 39

                                                                    - ii -
Case 19-30258-KLP                  Doc 457
                                       487 Filed 03/03/19
                                                 03/04/19 Entered 03/03/19
                                                                    03/04/19 07:09:43
                                                                             17:13:01                                                      Desc Main
                                          Document
                                           Document Page
                                                       Page74
                                                            40of
                                                               of139
                                                                  94

                                                        TABLE OF CONTENTS
                                                             (continued)
                                                                                                                                                   Page

           7.2                   Conditions Precedent to the Obligations of Sellers ............................................ 40
           7.3                   Frustration of Conditions Precedent ................................................................... 41
 ARTICLE 8 TERMINATION ................................................................................................................... 41
           8.1                   Termination of Agreement.................................................................................. 41
           8.2                   Consequences of Termination ............................................................................ 42
 ARTICLE 9 MISCELLANEOUS ............................................................................................................. 43
           9.1                   Expenses ............................................................................................................. 43
           9.2                   Assignment ......................................................................................................... 43
           9.3                   Parties in Interest ................................................................................................ 43
           9.4                   Notices ................................................................................................................ 43
           9.5                   Choice of Law..................................................................................................... 44
           9.6                   Entire Agreement; Amendments and Waivers ................................................... 45
           9.7                   Counterparts; Facsimile and Electronic Signatures ............................................ 45
           9.8                   Severability ......................................................................................................... 45
           9.9                   Headings ............................................................................................................. 45
           9.10                  Exclusive Jurisdiction and Specific Performance ............................................... 45
           9.11                  WAIVER OF RIGHT TO TRIAL BY JURY..................................................... 46
           9.12                  Survival ............................................................................................................... 46
           9.13                  Computation of Time .......................................................................................... 46
           9.14                  Time of Essence .................................................................................................. 46
           9.15                  Non-Recourse ..................................................................................................... 46
           9.16                  Disclosure Schedules .......................................................................................... 47
           9.17                  Sellers’ Representative; Dealings Among Sellers .............................................. 47
           9.18                  Mutual Drafting .................................................................................................. 47
           9.19                  Fiduciary Obligations ......................................................................................... 47
           9.20                  Releases .............................................................................................................. 47




                                                                        - iii -
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                  Document
                                   Document Page
                                               Page75
                                                    41of
                                                       of139
                                                          94


                                   ASSET PURCHASE AGREEMENT

         ASSET PURCHASE AGREEMENT, dated as of March 1, 2019 (the “Agreement Date”), by and
 among Gymboree Group, Inc., a Delaware corporation (“Gemstone”), and each of Gemstone’s
 Subsidiaries listed on the signature page hereto (together with Gemstone, “Sellers” and each, a “Seller”),
 and TCP Brands, LLC, a Delaware limited liability company (“Buyer”). Each Seller and Buyer are
 referred to herein individually as a “Party” and collectively as the “Parties”.

                                              WITNESSETH:

         WHEREAS, Sellers are currently engaged in the Business;

          WHEREAS, on January 17, 2019 (the “Petition Date”), each of Gymboree Group, Inc.,
 Gymboree Intermediate Corporation, Gymboree Holding Corporation, Gymboree Wholesale, Inc., Gym-
 Mark, Inc., Gymboree Operations, Inc., Gymboree Distribution, Inc., Gymboree Manufacturing, Inc.,
 Gymboree Retail Stores, LLC, Gym-Card, LLC, and Gymboree Island, LLC (each a “Debtor” and
 collectively, the “Debtors”) filed a voluntary petition and commenced a case (collectively, the
 “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in
 the Bankruptcy Court;

          WHEREAS, on the terms and subject to the conditions set forth herein and subject to the
 approval of the Bankruptcy Court, (a) Sellers wish to sell to Buyer, and Buyer wishes to purchase from
 Sellers, the Acquired Assets as of the Closing, and (b) Buyer is willing to assume from Sellers the
 Assumed Liabilities as of the Closing; and

         WHEREAS, prior to the execution and delivery of this Agreement, Buyer deposited into an
 account of Sellers an amount equal to $210,000 and, on or prior to March 4, 2019, Buyer shall deposit an
 incremental deposit amount so that the aggregate amount deposited is equal to $7,600,000 (the “Deposit”)
 in accordance with the Bidding Procedures.

         NOW, THEREFORE, in consideration of the representations, warranties, covenants and
 agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of
 which are hereby acknowledged, and intending to be legally bound hereby, the Parties hereto agree as
 follows:

                                                ARTICLE 1
                                               DEFINITIONS

         1.1               Defined Terms. As used herein, the terms below shall have the following
 respective meanings:

         “Acquired Assets” shall have the meaning specified in Section 2.1.

         “Acquired Business Information” shall mean all books, financial information, records, files,
 ledgers, documentation, instruments, research, papers, data, marketing materials and information, sales or
 technical literature or similar information that, in each case, is in the possession or control of any Seller
 and, in each case, is primarily or exclusively related to the Acquired Assets, including, for the avoidance
 of doubt, files and assignment documentation pertaining to existence, availability, registrability or
 ownership of any of the Transferred Intellectual Property and documentation of the development,
 conception or reduction to practice thereof.
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                       Desc Main
                                   Document
                                    Document Page
                                                Page76
                                                     42of
                                                        of139
                                                           94


          “Affiliate” shall, with respect to any Person, mean any other Person that directly, or indirectly
 through one or more intermediaries, controls, or is controlled by, or is under common control with, the
 Person specified, where “control” means the possession, directly or indirectly, of the power to direct or
 cause the direction of the management policies of a Person, through ownership of voting securities or
 rights, by contract, as trustee, executor or otherwise.

          “Agreement” shall mean this Asset Purchase Agreement, together with the exhibits and the
 Disclosure Schedules, in each case as amended, restated, supplemented or otherwise modified from time
 to time.

         “Agreement Date” shall have the meaning specified in the preamble.

         “Allocation” shall have the meaning specified in Section 3.3.

          “Alternative Transaction” shall mean (i) any investment in, financing of, capital contribution or
 loan to, or restructuring or recapitalization of a Seller or any Affiliate of a Seller (including any exchange
 of all or a substantial portion of a Seller’s or its Affiliates’ outstanding debt obligations for equity
 securities of one or more Sellers or their respective Affiliates), (ii) any merger, consolidation, share
 exchange or other similar transaction to which a Seller or any of its Affiliates is a party that has the effect
 of transferring, directly or indirectly, all or a substantial portion of the assets of, or any issuance, sale or
 transfer of equity interests in, a Seller, the Acquired Assets or the Business, (iii) any direct or indirect sale
 of all or a substantial portion of the assets of, or any issuance, sale or transfer of equity interests in, a
 Seller, the Acquired Assets or the Business or (iv) any other transaction, including a plan of liquidation or
 reorganization (in any jurisdiction, whether domestic, foreign, international or otherwise), in each
 instance (A) that transfers or vests ownership of, economic rights to, or benefits in all or a substantial
 portion of the Acquired Assets or the Business to any party other than Buyer and (B) whether or not such
 transactions are entered into in connection with any bankruptcy, insolvency or similar Proceedings;
 provided, however, that notwithstanding the foregoing, any investment in, financing of, capital
 contribution or loan to, or any sale of assets of, a Seller or any Affiliate of a Seller that would not
 reasonably be expected to, individually or in the aggregate, interfere with or impede the Transactions,
 interfere with, limit or modify any of Buyer’s rights or privileges hereunder or result in the imposition of
 any liabilities or costs on Buyer or any of its Affiliates shall not be considered an “Alternative
 Transaction”.

          “Anti-Corruption Laws” shall mean applicable laws enacted to prohibit bribery and corruption,
 including the U.S. Foreign Corrupt Practices Act of 1977 (as amended), the UK Bribery Act 2010, and
 applicable laws enacted to implement the OECD Convention on Combating Bribery of Foreign Officials
 in International Business Transactions.

          “Anti-Corruption Prohibited Activity” shall mean (a) using funds in violation of Anti-Corruption
 Laws for unlawful contributions, gifts, or entertainment, or other unlawful expenses relating to political
 activity, or (b) making or taking an act in furtherance of an offer, promise, or authorization of any bribe,
 rebate, payoff, influence payment, kickback or other similar payment, whether directly or indirectly to
 any Governmental Entity or to any private commercial entity for the purpose of either gaining an
 improper business advantage or encouraging the recipient to violate the policies of his or her employer or
 to breach an obligation of good faith or loyalty in violation of Anti-Corruption Laws.

         “Anti-Money Laundering Laws” shall mean applicable laws relating to money laundering and
 terrorism financing, including the USA PATRIOT Act of 2001, the U.S. Money Laundering Control Act
 of 1986, as amended; the applicable financial recordkeeping and reporting requirements of the U.S.
 Currency and Foreign Transaction Reporting Act of 1970, as amended; the EU Anti-Money Laundering

                                                        2
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                    Desc Main
                                  Document
                                   Document Page
                                               Page77
                                                    43of
                                                       of139
                                                          94


 Directives and any laws, decrees, administrative orders, circulars, or instructions implementing or
 interpreting the same; and other similar applicable laws and regulations.

         “Approved Budget” shall have the meaning specified in the DIP Facility.

         “Assignment and Assumption Agreement” shall mean one or more assignment and assumption
 agreements to be entered into by Sellers and Buyer concurrently with the Closing in a form mutually
 agreed to by the Parties.

         “Assumed Contracts” shall have the meaning specified in Section 2.1(d).

         “Assumed Liabilities” shall have the meaning specified in Section 2.3.

         “Auction” shall have the meaning specified in the Bidding Procedures.

        “Avoidance Actions” shall mean any and all claims for relief of any Seller under chapter 5 of the
 Bankruptcy Code.

         “Back-Up Bidder” shall have the meaning specified in Section 6.2.

         “Bankruptcy Code” shall have the meaning specified in the recitals.

         “Bankruptcy Court” shall mean the United States Bankruptcy Court for the Eastern District of
 Virginia (Richmond Division).

         “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure as promulgated by
 the United States Supreme Court under section 2075 of title 28 of the United States Code, 28 U.S.C.
 § 2075, as applicable to the Chapter 11 Cases, and the general, local and chambers rules of the
 Bankruptcy Court.

         “Base Purchase Price” shall have the meaning specified in Section 3.2(a).

          “Benefit Plan” shall mean any employee benefit plan (as defined in Section 3(3) of ERISA) or
 any deferred compensation, bonus, pension, retirement, profit sharing, savings, incentive compensation,
 stock purchase, stock option or other equity or equity-linked compensation, disability, death benefit,
 hospitalization, medical, dental, life, employment, retention, change in control, termination, severance,
 separation, vacation, sick leave, holiday pay, paid time off, leave of absence, fringe benefit,
 compensation, incentive, insurance, welfare or any similar plan, program, policy, practice, agreement or
 arrangement (including any funding mechanism therefor), written or oral, whether or not subject to
 ERISA, and whether funded or unfunded, in each case that is adopted, sponsored, maintained, entered
 into, contributed to, or required to be maintained or contributed to, by any Seller or any Subsidiary of any
 Seller for the benefit of any Employee, or pursuant to or in connection with which any Seller or any
 Subsidiary of any Seller could have any Liabilities in respect of any Employee or beneficiary of any
 Employee.

         “Bidding Procedures” shall mean the bid procedures approved by the Bankruptcy Court pursuant
 to the Bidding Procedures Order.

        “Bidding Procedures Order” shall mean the Order of the Bankruptcy Court entered on January
 17, 2019 [Docket 76] approving procedures for submitting bids and conducting an auction for the sale of
 the Acquired Assets (among other things).


                                                      3
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                  Document
                                   Document Page
                                               Page78
                                                    44of
                                                       of139
                                                          94


          “Business” shall mean (i) the Coral E-Commerce Business, (ii) the Gemstone E-Commerce
 Business and the (iii) Gemstone and Coral Brick and Mortar Business; provided that, in each case, if the
 context expressly refers to the conduct of the Business following the Closing, then the “Business” shall
 refer to any such business as conducted by Buyer and its Affiliates following the Closing.

        “Business Day” shall mean any day other than a Saturday, Sunday or a legal holiday on which
 banking institutions in the State of New York are not required to open.

         “Buyer” shall have the meaning specified in the preamble.

       “Buyer Material Adverse Effect” shall mean a material adverse effect on the ability of Buyer to
 consummate the Transactions.

         “Buyer Released Parties” shall have the meaning specified in Section 9.20.

         “Chapter 11 Cases” shall have the meaning specified in the recitals.

         “Claim” shall mean all actions, claims, counterclaims, suits, proceedings, rights of action, causes
 of action, Liabilities, losses, damages, remedies, penalties, judgments, settlements, costs, expenses, fines,
 disbursements, demands, reasonable costs, fees and expenses of counsel, including in respect of
 investigation, interest, demands and actions of any nature or any kind whatsoever, known or unknown,
 disclosed or undisclosed, accrued or unaccrued, matured or unmatured, choate or inchoate, legal or
 equitable, and arising in tort, contract or otherwise, including any “claim” as defined in the Bankruptcy
 Code.

         “Closing” shall have the meaning specified in Section 3.1(a).

         “Closing Date” shall have the meaning specified in Section 3.1(a).

         “Code” shall mean the Internal Revenue Code of 1986, as amended.

         “Contract” shall mean any contract, agreement, indenture, note, bond, loan, instrument, lease,
 conditional sales contract, purchase order, mortgage, license, franchise, insurance policy, letter of credit,
 commitment or other binding arrangement or commitment, whether or not in written form, that is binding
 upon a Person or any of its property.

         “Coral Acquired Assets” shall mean the Acquired Assets that were used primarily in connection
 with the portion(s) of the Business that is (are) associated with the “Crazy 8®” brand name.

         “Coral E-Commerce Business” shall mean Sellers’ business of (i) owning, exploiting, and
 licensing the brand name “Crazy 8®” (and certain other Trademarks that are not included in the
 Transferred Intellectual Property) and (ii) distributing and selling children’s clothing and apparel under
 the brand name “Crazy 8®” through a series of software and hardware applications including computer
 hardware and cloud servers, that are integrated into, and through which Sellers sell inventory to
 consumers who place orders for such inventory through, the www.Crazy8.com (and similar permutations
 thereof) website but excluding the Contracts pursuant to which such software and hardware applications
 are owned or licensed by Sellers.

       “Credit Agreement” shall mean that certain Credit Agreement, dated as of September 29, 2017,
 by and among Gemstone, as lead borrower, Gymboree Intermediate Corporation, as a guarantor,



                                                      4
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                  Desc Main
                                  Document
                                   Document Page
                                               Page79
                                                    45of
                                                       of139
                                                          94


 Goldman Sachs Specialty Lending Group, Inc., in its capacity as Administrative Agent, and the lenders
 and other parties party thereto.

        “Cure Costs” shall mean all cure costs that must be paid pursuant to section 365 of the
 Bankruptcy Code in connection with the assumption and assignment of the Assumed Contracts as finally
 determined by the Bankruptcy Court.

         “Customer Data” shall have the meaning specified in Section 2.1(f).

         “Debtors” shall have the meaning specified in the recitals.

         “Deposit” shall have the meaning specified in the recitals.

         “Designated Purchaser” shall have the meaning specified in Section 2.1.

          “DIP Facility” shall mean that certain Superpriority Secured Debtor-in-Possession Credit
 Agreement, dated as of January 18, 2019, by and among Gemstone, the other Borrowers (as defined
 therein) party thereto from time to time, Gymboree Intermediate Corporation, a Delaware corporation, the
 other Guarantors (as defined therein) party thereto from time to time, each a debtor and debtor-in-
 possession in cases pending under chapter 11 of the Bankruptcy Code, the Lenders (as defined therein)
 and Special Situations Investing Group, Inc., a Delaware corporation, as Administrative Agent and
 Collateral Agent.

        “Disclosure Schedules” shall mean the disclosure schedules, delivered by Sellers and Buyer
 concurrently with the execution and delivery of this Agreement, as amended from time to time in
 accordance with and subject to the terms hereof.

         “Domain License Expiration Date” shall have the meaning specified in Section 6.20(a).

         “Domain Name Assignment Agreement” shall mean one or more domain name assignment
 agreements to be entered into by Sellers and Buyer concurrently with the Closing (or, solely with respect
 to the Specified Domain Names, the Subsequent Closing) in a form mutually agreed to by the Parties.

         “E-Commerce Platform” shall mean the series of software and hardware applications including
 computer hardware and cloud servers, that are integrated into, and through which Sellers sell inventory to
 consumers who place orders for such inventory through, the www.Crazy8.com and www.Gymboree.com
 (and similar permutations thereof) websites, including the Contracts pursuant to which such software and
 hardware applications are owned or licensed by Sellers.

         “Environmental Laws” shall mean all Laws relating to pollution, storage, transport, release of,
 contamination by, or exposure to Hazardous Materials, or protection of the environment, natural
 resources, human safety, or human health (to the extent related to exposure to Hazardous Materials).

         “Equipment” shall have the meaning specified in Section 2.2(t).

         “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended.

         “Excluded Assets” shall have the meaning specified in Section 2.2.

         “Excluded Contracts” shall mean all Contracts other than Assumed Contracts.



                                                      5
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                  Document
                                   Document Page
                                               Page80
                                                    46of
                                                       of139
                                                          94


          “Excluded Information” shall mean (i) any personnel records, books, files or other documentation
 relating to any employees; (ii) any Tax records, (iii) any books, records, files, ledgers, documentation or
 similar information that any Seller is required by Law (including Laws relating to privilege or privacy) or
 by any Contract to retain and/or not to disclose; provided that to the extent any such information
 described in this clause (iii) relates to the Acquired Assets, Sellers will disclose the existence of such
 confidential information and the applicable contract or agreement to which it relates and Sellers will use
 their respective commercially reasonable efforts to seek waivers from the relevant third party in order to
 provide Buyer such information and (iv) all records and reports prepared by or for any Seller or its
 Affiliates or Representatives in connection with the sale of Sellers, any of their Affiliates or any of their
 respective businesses or any portion thereof (including the Business), including all analyses relating
 thereto so prepared or received, all confidentiality agreements with prospective purchasers thereof and all
 bids and expressions of interest received from third parties with respect thereto; provided that this clause
 (iv) will not exclude any diligence information regarding the Acquired Assets, the Assumed Liabilities or
 the Business that was provided or made available to other bidders or potential bidders in connection with
 the Auction process.

         “Excluded Liabilities” shall have the meaning specified in Section 2.4.

          “Export Control and Customs Laws” shall mean applicable export control laws and regulations,
 including the EC Regulation 428/2009 and the implementing laws and regulations of the EU member
 states; the U.S. Export Administration Act, U.S. Export Administration Regulations, U.S. Arms Export
 Control Act, U.S. International Traffic in Arms Regulations, and their respective implementing rules and
 regulations; the U.K. Export Control Act 2002 (as amended and extended by the Export Control Order
 2008); and all import laws administered by all applicable Governmental Entities, including the Tariff Act
 of 1930, as amended, the Trade Act of 1974, the Trade Expansion Act of 1962, and other Laws and
 programs administered or enforced by the U.S. Department of Commerce, U.S. International Trade
 Commission, U.S. Customs and Border Protection, and U.S. Immigration and Customs Enforcement and
 their predecessor agencies.

           “Facilities” shall mean all buildings and fixtures owned or leased by Sellers, located on the
 Leased Real Property and Relating to the Business, but excluding for the avoidance of doubt (i) power
 lines, pipelines, telephone lines and other improvements and fixtures owned by public utilities furnishing
 utilities to the Leased Real Property, and (ii) rail lines, pipelines and other improvements and fixtures
 owned by third parties and located on existing easements for such purpose which encumber the Leased
 Real Property.

         “Fraud” shall mean, with respect to any Party, an actual and intentional fraud by such Party with
 respect to the making of any representation or warranty by such Party set forth in this Agreement or in
 any other Transaction Document.

         “GAAP” shall mean generally accepted accounting principles as in effect from time to time in the
 United States.

         “Gemstone” shall have the meaning specified in the preamble.

         “Gemstone Acquired Assets” shall mean the Acquired Assets that were used primarily in
 connection with the portion(s) of the Business that is (are) associated with the “Gymboree®” brand name.

         “Gemstone and Coral Brick and Mortar Business” shall mean Sellers’ business of operating
 brick-and-mortar retail stores under the “Gymboree®” and “Crazy 8®” brand names and selling
 children’s clothing and apparel under the “Gymboree®” and “Crazy 8®” brand names or related

                                                      6
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                    Desc Main
                                  Document
                                   Document Page
                                               Page81
                                                    47of
                                                       of139
                                                          94


 Trademarks included in the Transferred Trademarks at such retail store locations, including the Inventory
 in Sellers’ distribution center(s) that has been purchased for use in such retail stores.

          “Gemstone E-Commerce Business” shall mean Sellers’ businesses of (i) owning, exploiting, and
 licensing the brand name “Gymboree®” (and certain other Trademarks included in the Transferred
 Intellectual Property, including under the Assumed Contracts) and (ii) distributing and selling children’s
 clothing and apparel under the brand name “Gymboree®” through the E-Commerce Platform; provided
 that, in each case, if the context expressly refers to the conduct of the Gemstone E-Commerce Business
 following the Closing, then the “Gemstone E-Commerce Business” shall refer to such business as
 conducted by Buyer and its Affiliates following the Closing.

          “Governmental Entity” shall mean any federal, state, provincial, local, municipal, foreign,
 multinational, international or other (a) government, (b) governmental or quasi-governmental authority of
 any nature (including any governmental agency, branch, department, official, or entity and any court or
 other tribunal), or (c) body exercising, or entitled to exercise, any administrative, executive, judicial,
 legislative, police, regulatory, or taxing authority or power of any nature, including any arbitration
 tribunal or stock exchange.

         “Gym-IPCO” shall mean Gym-IPCO, LLC, a Delaware limited liability company.

         “Gym-IPCO Interests” shall mean 50% of the limited liability company interests of Gym-IPCO.

       “Gym-IPCO LLC Agreement” shall mean that certain Limited Liability Company Agreement of
 Gym-IPCO, dated as of July 15, 2016.

         “Hazardous Material” shall mean any material, substance or waste defined, listed or regulated as
 a “contaminant” or “pollutant” or as “hazardous” or “toxic” (or words of similar meaning or intent) under
 any applicable Environmental Law, including materials exhibiting the characteristics of ignitability,
 corrosivity, reactivity or toxicity, as such terms are defined in connection with hazardous materials,
 hazardous wastes or hazardous or toxic substances in any applicable Environmental Law and including
 asbestos, petroleum and petroleum breakdown constituents and polychlorinated biphenyls.

        “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
 and any successor law and the rules and regulations thereunder or under any successor law.

          “Intellectual Property” shall mean any and all worldwide rights in and to all intellectual property
 rights or assets (whether arising under statutory or common law, contract or otherwise), which include all
 of the following items: (i) inventions, discoveries, processes, designs, tools, molds, techniques,
 developments and related improvements whether or not patentable; (ii) patents, patent applications,
 industrial design registrations and applications therefor, divisions, divisionals, continuations,
 continuations-in-part, reissues, substitutes, renewals, registrations, confirmations, re-examinations,
 extensions and any provisional applications, requests for continuing examinations or continuing
 prosecution applications, or any such patents or patent applications, and any foreign or international
 equivalent of any of the foregoing; (iii) trademarks (whether registered, unregistered or pending),
 historical trademark files, trade dress, service marks, service names, trade names, brand names, product
 names, logos, distinguishing guises and indicia, domain names, internet rights (including IP Addresses
 and AS numbers), social media addresses and accounts, corporate names, fictitious names, other names,
 symbols (including business symbols), slogans, translations of any of the foregoing and any foreign or
 international equivalent of any of the foregoing and all goodwill associated therewith and (to the extent
 transferable by Law) any applications and/or registrations in connection with the foregoing and all
 advertising and marketing collateral including any of the foregoing (“Trademarks”); (iv) work

                                                      7
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                   Document
                                    Document Page
                                                Page82
                                                     48of
                                                        of139
                                                           94


 specifications, tech specifications, databases and artwork; (v) technical scientific and other know-how and
 information (including promotional material), trade secrets, confidential information, methods, processes,
 practices, formulas, designs, design rights, patterns, assembly procedures, and specifications;
 (vi) drawings, prototypes, molds, models, tech packs, artwork, archival materials and advertising
 materials, copy, commercials, images, artwork and samples; (vii) rights associated with works of
 authorship including copyrights, moral rights, design rights, rights in databases, copyright applications,
 copyright registrations, rights existing under any copyright laws and rights to prepare derivative works;
 (viii) work for hire; (ix) all tangible embodiments of, and all intangible rights in, the foregoing; (x) the
 right to sue for infringement and other remedies against infringement of any of the foregoing, including
 the right to sue and collect for past infringement; and (xi) rights to protection of interests in the foregoing
 under the laws of all jurisdictions.

         “Interim Period” shall have the meaning specified in Section 6.1.

        “Inventory” shall mean any inventories of finished goods, children’s clothing and apparel and
 packaging and supplies.

           “Jewel Brick and Mortar Business” shall mean Sellers’ business of operating brick-and-mortar
 retail stores under the “Janie and Jack®” brand name and selling children’s clothing and apparel under the
 “Janie and Jack®” brand name or related Trademarks included in the Transferred Trademarks at such
 retail store locations.

           “Jewel Business” shall mean the “Janie and Jack®” business as conducted as of the Agreement
 Date, including (i) the Jewel E-Commerce Business, (ii) the Jewel Brick and Mortar Business and
 (iii) designing, sourcing, importing, marketing, advertising, promoting, distributing and selling children’s
 clothing and apparel under the brand name “Janie and Jack®” through distribution and sales to domestic
 and international customers and distributors and through the Jewel Brick and Mortar Business and/or the
 Jewel E-Commerce Business; provided that, in each case, if the context expressly refers to the conduct of
 the Jewel Business following the Closing, then the “Jewel Business” shall refer to such business as
 conducted by Buyer and its Affiliates following the Closing.

          “Jewel E-Commerce Business” shall mean Sellers’ businesses of (i) owning, exploiting, and
 licensing the brand name “Janie and Jack®” (and certain other Trademarks included in the Transferred
 Intellectual Property, including under the Assumed Contracts) and (ii) distributing and selling children’s
 clothing and apparel under the brand name “Janie and Jack®” through the E-Commerce Platform;
 provided that, in each case, if the context expressly refers to the conduct of the Jewel E-Commerce
 Business following the Closing, then the “Jewel E-Commerce Business” shall refer to such business as
 conducted by Buyer and its Affiliates following the Closing.

         “Knowledge” shall mean, with respect to Sellers, the actual knowledge of the Chief Executive
 Officer, Chief Financial Officer, Chief Technology Officer, Chief Information Officer or General
 Counsel of Gemstone after due inquiry.

          “Law” shall mean any federal, state, provincial, local, foreign, international or multinational
 constitution, statute, law, ordinance, regulation, rule, code, Order, principle of common law, or decree
 enacted, promulgated, issued, enforced or entered by any Governmental Entity, or court of competent
 jurisdiction, or other requirement or rule of law.

         “Leased Real Property” shall have the meaning specified in Section 2.2(s).




                                                       8
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                   Document
                                    Document Page
                                                Page83
                                                     49of
                                                        of139
                                                           94


          “Liabilities” shall mean, as to any Person, all debts, adverse Claims, liabilities, commitments,
 responsibilities, and obligations of any kind or nature whatsoever, direct or indirect, absolute or
 contingent, whether accrued or unaccrued, vested or otherwise, liquidated or unliquidated, whether known
 or unknown, and whether or not actually reflected, or required to be reflected, in such Person’s balance
 sheet or other books and records.

          “Lien” shall have the meaning specified in section 101(37) of the Bankruptcy Code and shall
 include any pledge, option, charge, lien, debentures, trust deeds, hypothecation, easement, security
 interest, right-of-way, encroachment, mortgage, deed of trust, defect of title, restriction on transferability,
 restriction on use or other encumbrance, in each case whether imposed by agreement, law, equity or
 otherwise.

          “Liquidation Agreement” shall mean that certain Agency Agreement, dated as of January 17,
 2019, by and among Gemstone and its Subsidiaries party thereto, on the one hand, and GA Retail, Inc.,
 Tiger Capital Group, LLC, Gordon Brothers Retail Partners, LLC, and Hilco Merchant Resources, LLC
 (collectively, the “Agent”), on the other hand, approved by the Bankruptcy Court.

         “Local Bankruptcy Rules” shall mean the Local Bankruptcy Rules for the Eastern District of
 Virginia (Richmond Division) applicable to all cases in such district governed by the Bankruptcy Code.

         “Names” shall have the meaning specified in Section 6.15.

         “Necessary Consent” shall have the meaning specified in Section 2.6.

        “Neutral Accountant” shall mean a national independent accounting firm selected by Buyer and
 reasonably acceptable to Sellers.

         “Notices” shall have the meaning specified in Section 9.4.

        “Order” shall mean any judgment, order, injunction, writ, ruling, decree, stipulation,
 determination, decision, verdict, or award of any Governmental Entity.

         “Ordinary Course of Business” shall mean that an action taken by a Person will be deemed to
 have been taken in the “Ordinary Course of Business” only if that action is taken in the ordinary course of
 business of such Person, consistent with past practices, recognizing that Sellers have filed the Chapter 11
 Cases.

        “Outside Back-Up Date” shall mean the date that is sixty (60) days after the date of the Sale
 Hearing (as defined in the Bidding Procedures).

         “Outside Transaction Date” shall have the meaning specified in Section 8.1(f).

         “Owned Equipment” shall have the meaning specified in Section 2.2(t).

         “Party” or “Parties” shall have the meaning specified in the preamble.

         “Permits” shall mean permits, licenses, registrations, certificates of occupancy, approvals,
 consents, clearances and other authorizations issued by any Governmental Entity.

         “Permitted Liens” shall mean: (a) Liens for Taxes not yet due and payable or which are being
 contested in good faith by appropriate proceedings; (b) statutory liens of landlords, carriers,


                                                       9
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                     Desc Main
                                   Document
                                    Document Page
                                                Page84
                                                     50of
                                                        of139
                                                           94


 warehousemen, mechanics, and materialmen on any Acquired Asset incurred in the Ordinary Course of
 Business for sums not yet due; (c) liens or encumbrances that arise solely by reason of acts of Buyer or its
 successors and assigns or otherwise consented to by Buyer in accordance with the terms of this
 Agreement; (d) any Lien granted or incurred in connection with the Sale Order; and (e) any Lien that will
 be removed or released prior to or at the Closing (or, solely with respect to the Specified Domain Names,
 the Subsequent Closing) by operation of the Sale Order or any other Order of the Bankruptcy Court.

          “Person” shall mean an individual, a partnership, a joint venture, a corporation, a business trust, a
 limited liability company, a trust, an unincorporated organization, a joint stock company, a labor union,
 an estate, a Governmental Entity or any other entity.

         “Personal Information” shall have the meaning specified in Section 4.15.

         “Petition Date” shall have the meaning specified in the recitals.

         “PII” shall have the meaning specified in Section 6.19.

         “Post-Closing Covenant” shall have the meaning specified in Section 9.12.

         “Power of Attorney Agreement” shall mean one or more power of attorney agreements to be
 entered into by Sellers concurrently with the Closing in a form mutually agreed to by the Parties.

          “PRC Trademark Assignment Agreement” shall mean one or more trademark assignment
 agreements for the purposes of recordation with the trademark office of the People’s Republic of China to
 be entered into by Sellers and Buyer concurrently with the Closing in a form mutually agreed to by the
 Parties.

          “Proceeding” shall mean any action, arbitration, audit, known investigation (including a notice of
 preliminary investigation or formal investigation), notice of violation, hearing, litigation or suit (whether
 civil, criminal or administrative), other than the Chapter 11 Cases, commenced, brought, conducted or
 heard by or before any Governmental Entity, including but not limited to any and all such actions related
 to restitution or remission in criminal proceedings and civil forfeiture and confiscation proceedings under
 the Law of any jurisdiction.

        “Property Taxes” shall mean all Real Property Taxes, personal property Taxes and similar ad
 valorem Taxes.

         “Purchase Price” shall have the meaning specified in Section 3.2(a).

         “Real Property” shall mean any real estate, land, building, structure, improvement or other real
 property of any kind or nature whatsoever owned, leased or occupied by any Person, and all appurtenant
 and ancillary rights thereto, including easements, covenants, water rights, sewer rights and utility rights.

         “Registered IP” shall have the meaning specified in Section 4.13(a).

         “Relating to the Business” shall mean used primarily or exclusively in the operation or conduct of
 the Business as conducted as of the date hereof.

        “Representative” shall mean, with respect to any Person, such Person’s officers, directors,
 managers, employees, agents, representatives and financing sources (including any investment banker,



                                                      10
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                    Desc Main
                                  Document
                                   Document Page
                                               Page85
                                                    51of
                                                       of139
                                                          94


 financial advisor, accountant, legal counsel, consultant, other advisor, agent, representative or expert
 retained by or acting on behalf of such Person or its Subsidiaries).

         “Restricted Party” shall mean (a) any Person or government that is the subject of Sanctions, (b)
 any Person resident in or organized under the laws of any country or territory that is the subject of
 country- or territory-wide Sanctions (including Cuba, Iran, North Korea, Syria, or the Crimea region) or
 (c) owned or controlled by a Person or Persons described in clause (a) or (b).

         “Retained Business” shall mean, collectively, any and all businesses and operations conducted by
 any Seller and/or any of its Affiliates other than the Acquired Assets; provided further that “Retained
 Business” does not include the Transferred Intellectual Property, except to the extent permitted under
 Section 6.15 for the period set forth therein.

        “Sale Hearing” shall mean the hearing conducted by the Bankruptcy Court to approve the
 Transactions pursuant to the Sale Order.

        “Sale Motion” shall mean the motion of Sellers filed on January 17, 2019 [Docket 76] with the
 Bankruptcy Court seeking entry of the Bidding Procedures Order and Sale Order.

          “Sale Order” shall mean an Order of the Bankruptcy Court, in form and substance approved by
 Buyer (such approval not to be unreasonably withheld or conditioned so long as the Order is not
 inconsistent with, and does not limit the rights of Buyer under, this Agreement or the Bidding
 Procedures), pursuant to, inter alia, Sections 105, 363 and 365 of the Bankruptcy Code authorizing and
 approving, inter alia, the sale of the Acquired Assets to Buyer on the terms and conditions set forth
 herein, free and clear of all encumbrances and the assumption by the applicable Seller and assignment to
 Buyer of the Assumed Contracts, and containing a finding that Buyer has acted in “good faith” within the
 meaning of Section 363(m) of the Bankruptcy Code.

         “Sanctions” shall mean economic or financial sanctions or trade embargoes imposed,
 administered, or enforced from time to time by (a) the U.S. government (including the U.S. Department
 of State and the Office of Foreign Assets Control of the U.S. Department of the Treasury), (b) the
 United Nations Security Council, (c) the European Union, (d) Her Majesty’s Treasury of the
 United Kingdom, or (e) other relevant sanctions authority with jurisdiction over any Party.

         “Seller” or “Sellers” shall have the meaning specified in the preamble.

         “Seller Fundamental Representations” shall have the meaning specified in Section7.1(a).

          “Sellers Material Adverse Effect” shall mean any change, effect, event, occurrence, circumstance,
 state of facts or development that, individually or in the aggregate (taking into account all other such
 changes, effects, events, occurrences, circumstances, states of facts or developments), (a) has had, or
 would reasonably be expected to have, a material adverse effect on the ability of Sellers to consummate
 the Transactions or (b) has had, or would reasonably be expected to have, a material adverse effect on the
 Business, including the Acquired Assets and the Assumed Liabilities, taken as a whole; provided,
 however, that with respect to clause (b) only, the term “material adverse effect” shall not include any
 change, effect, event, occurrence, circumstance, state of facts or development that, directly or indirectly,
 alone or taken together, arising out of or attributable to: (i) any change generally affecting the
 international, national or regional markets applicable to the Business; (ii) any changes in, or effects
 arising from or relating to, national or international political or social conditions, including the
 engagement by the United States or any other country in hostilities or the escalation thereof, whether or
 not pursuant to the declaration of a national emergency or war, or the occurrence or the escalation of any

                                                     11
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                   Document
                                    Document Page
                                                Page86
                                                     52of
                                                        of139
                                                           94


 military, cyber or terrorist attack upon the United States or any other country, or any of its territories,
 possessions, or diplomatic or consular offices or upon any military installation, asset, equipment or
 personnel of the United States; (iii) changes in, or effects arising from or relating to, financial, banking, or
 securities markets (including (A) any disruption of any of the foregoing markets, (B) any change in
 currency exchange rates, (C) any decline or rise in the price of any security, commodity, contract or index
 and (D) any increased cost, or decreased availability, of capital or pricing or terms related to any
 financing for the Transactions contemplated by this Agreement); (iv) changes in Law, GAAP or official
 interpretations of the foregoing; (v) acts of nature, including outbreaks of illness or health emergencies,
 hurricanes, storms, floods, earthquakes and other natural disasters or force majeure events; (vi) the effect
 of any action contemplated by, or failure to take any action prohibited by, this Agreement; (vii) the
 pendency of the Chapter 11 Cases or the financial condition of Sellers; (viii) any failure, in and of itself,
 to achieve any budgets, projections, forecasts, estimates, plans, predictions, performance metrics or
 operating statistics or the inputs into such items (but, for the avoidance of doubt, not the underlying
 causes of any such failure to the extent such underlying cause is not otherwise excluded from the
 definition of Sellers Material Adverse Effect); (ix) changes or effects that arise from any seasonal
 fluctuations in the Business; (x) any matters arising out of the Chapter 11 Cases, including changes
 arising from, or effects of, any motion, application, pleading or Order filed under or in connection with,
 the Chapter 11 Cases and any objections in the Bankruptcy Court to (A) this Agreement and the other
 Transaction Documents and the Transactions contemplated hereby and thereby, (B) the reorganization of
 Sellers and any related plan of reorganization or disclosure statement, (C) the Bidding Procedures or the
 Sale Motion, or (D) the assumption or rejection of any Assumed Contract; (xi) the departure of officers or
 directors of any Seller after the Agreement Date; (xii) the execution and delivery of this Agreement or the
 announcement thereof or consummation of the Transactions or the identity, nature or ownership of Buyer,
 including the impact thereof on the relationships, contractual or otherwise, of the Business with
 employees, customers, lessors, suppliers, vendors or other commercial partners; and (xiii) any action
 taken by any Seller at the request of, or with the consent of, Buyer; which, in the case of any of the
 foregoing clauses (i) through (v) does not disproportionately affect the Business relative to other
 companies that participate in the markets and industries applicable to the Business.

         “Sellers Released Parties” shall have the meaning specified in Section 9.20.

         “Sellers’ Representative” shall have the meaning specified in Section 9.17.

      “Specified Domain Names” means the following internet domain names: www.Crazy8.com and
 www.Gymboree.com.

         “Subsequent Closing” shall have the meaning specified in Section 3.1(a).

         “Subsequent Closing Date” shall have the meaning specified in Section 3.1(a).

          “Subsidiary” shall mean, with respect to any Person (a) a corporation, a majority of whose capital
 stock with voting power, under ordinary circumstances, to elect directors is at the time, directly or
 indirectly, owned by such Person, by a subsidiary of such Person, or by such Person and one or more
 subsidiaries of such Person, (b) a partnership in which such Person or a subsidiary of such Person is, at
 the date of determination, a general partner of such partnership, or (c) any other Person (other than a
 corporation) in which such Person, a subsidiary of such Person or such Person and one or more
 subsidiaries of such Person, directly or indirectly, at the date of determination thereof, has (i) at least a
 majority ownership interest thereof or (ii) the power to elect or direct the election of a majority of the
 directors or other governing body of such Person.



                                                       12
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                   Desc Main
                                  Document
                                   Document Page
                                               Page87
                                                    53of
                                                       of139
                                                          94


        “Successful Bidder” shall mean, if an Auction is conducted, the prevailing party with respect to
 the Acquired Assets at the conclusion of such Auction.

         “Tax” or “Taxes” shall mean any and all taxes, assessments, levies, duties or other governmental
 charge imposed by any Governmental Entity, including any income, alternative or add-on minimum,
 accumulated earnings, franchise, capital stock, environmental, profits, windfall profits, gross receipts,
 sales, use, value added, transfer, registration, stamp, premium, excise, customs duties, severance, Real
 Property, personal property, ad valorem, occupancy, license, occupation, employment, payroll, social
 security, disability, unemployment, withholding, corporation, inheritance, value added, stamp duty
 reserve, estimated or other tax, assessment, levy, duty (including duties of customs and excise) or other
 governmental charge of any kind whatsoever, including any payments in lieu of taxes or other similar
 payments, chargeable by any Tax Authority together with all penalties, interest and additions thereto,
 whether disputed or not.

        “Tax Authority” shall mean any taxing or other authority (whether within or outside the U.S.)
 competent to impose Tax.

         “Tax Return” shall mean any and all returns, declarations, reports, documents, Claims for refund,
 or information returns, statements or filings which are supplied or required to be supplied to any Tax
 Authority or any other Person, including any schedule or attachment thereto, and including any
 amendments thereof.

         “Termination Date For Use of Name” shall have the meaning specified in Section 6.15.

       “Transaction Documents” shall mean this Agreement and any agreement, instrument or other
 document entered into pursuant to the terms hereof, including the Assignment and Assumption
 Agreement, the Domain Name Assignment Agreement, the Worldwide Copyright Assignment
 Agreement, the Worldwide Trademark Assignment Agreement, the U.S. Trademark Assignment
 Agreement, the PRC Trademark Assignment Agreement and the Power of Attorney Agreement.

          “Transactions” shall mean the transactions contemplated by this Agreement to be consummated
 at the Closing, including the purchase and sale of the Acquired Assets and the assumption of the Assumed
 Liabilities as provided for in this Agreement.

          “Transfer Tax” or “Transfer Taxes” shall mean any sales, use, transfer, conveyance, documentary
 transfer, stamp, recording or other similar Tax imposed upon the sale, transfer or assignment of property
 or any interest therein or the recording thereof, and any penalty, addition to Tax or interest with respect
 thereto, but such term shall not include any Tax on, based upon or measured by, the net income, gains or
 profits from such sale, transfer or assignment of the property or any interest therein.

         “Transferable Permits” shall have the meaning specified in Section 2.1(g).

         “Transferred Intellectual Property” shall have the meaning specified in Section 2.1(a)(v).

         “Transferred Trademarks” shall have the meaning specified in Section 2.1(a)(iv).

          “U.S. Trademark Assignment Agreement” shall mean one or more trademark assignment
 agreements for the purposes of recordation with the U.S. Patent and Trademark Office to be entered into
 by Sellers and Buyer concurrently with the Closing in a form mutually agreed to by the Parties.




                                                     13
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                    Desc Main
                                  Document
                                   Document Page
                                               Page88
                                                    54of
                                                       of139
                                                          94


        “WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of 1988 and
 any similar Law, including any other Law of any jurisdiction relating to plant closings or mass layoffs.

          “Willful Breach” shall mean, with respect to a Party, a willful and deliberate act or a willful and
 deliberate failure to act, in each case that is the consequence of an act or omission by such Party that
 knows that the taking of such action or failure to take such action would or would reasonably be expected
 to cause a material breach of this Agreement.

         “Worldwide Copyright Assignment Agreement” shall mean one or more worldwide copyright
 assignment and assumption agreements to be entered into by Sellers and Buyer concurrently with the
 Closing in a form mutually agreed to by the Parties.

         “Worldwide Trademark Assignment Agreement” shall mean one or more worldwide trademark
 assignment and assumption agreements to be entered into by Sellers and Buyer concurrently with the
 Closing in a form mutually agreed to by the Parties.

         “Zeavion License Agreement” shall mean that certain License and Assignment Agreement, dated
 as of July 15, 2016, by and among Gemstone (as successor-in-interest to The Gymboree Corporation),
 Gym-Mark, Inc. and Zeavion Holding Pte. Ltd.

         1.2              Interpretation.

                (a)     Whenever the words “include,” “includes” or “including” are used in this
 Agreement they shall be deemed to be followed by the words “without limitation.”

                  (b)     Words denoting any gender shall include all genders. Where a word or phrase is
 defined herein, each of its other grammatical forms shall have a corresponding meaning.

                  (c)     A reference to any Party to this Agreement or any other agreement or document
 shall include such Party’s successors and permitted assigns.

                  (d)    A reference to any legislation or to any provision of any legislation shall include
 any modification or re-enactment thereof, any legislative provision substituted therefor and all regulations
 and statutory instruments issued thereunder or pursuant thereto.

                 (e)     All references to “$” and dollars shall be deemed to refer to United States
 currency.

                 (f)     All references to any financial or accounting terms shall be defined in accordance
 with GAAP.

                 (g)      The words “hereof,” “herein” and “hereunder” and words of similar import when
 used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this
 Agreement, and Section, Disclosure Schedule and exhibit references are to this Agreement unless
 otherwise specified. All article, section, paragraph, schedule and exhibit references used in this
 Agreement are to articles, sections and paragraphs of, and schedules and exhibits to, this Agreement
 unless otherwise specified.

                 (h)     The meanings given to terms defined herein shall be equally applicable to both
 singular and plural forms of such terms.



                                                     14
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                    Desc Main
                                   Document
                                    Document Page
                                                Page89
                                                     55of
                                                        of139
                                                           94


                  (i)     When calculating the period of time before which, within which or following
 which any act is to be done or step taken pursuant to this Agreement, the date that is the reference date in
 calculating such period shall be excluded. If the last day of such period is not a Business Day, the period
 in question shall end on the next succeeding Business Day. All references herein to time are references to
 New York City time, unless otherwise specified herein.

                 (j)      If a word or phrase is defined, its other grammatical forms have a corresponding
 meaning.

                 (k)     A reference to any agreement or document (including a reference to this
 Agreement) is to the agreement or document as amended or supplemented, except to the extent prohibited
 by this Agreement or that other agreement or document.

                (l)      Exhibits, Schedules and Annexes to this Agreement are hereby incorporated and
 made a part hereof and are an integral part of this Agreement. Any capitalized terms used in any
 Schedule or Exhibit but not otherwise defined therein shall be defined as set forth in this Agreement.

                                      ARTICLE 2
                   TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

          2.1               Assets to be Acquired. Subject to the entry of the Sale Order, and the terms and
 conditions of this Agreement and the Sale Order, at the Closing (or, with respect to the Specified Domain
 Names, at the Subsequent Closing), Sellers shall sell, convey, assign, transfer and deliver to Buyer (or one
 or more Persons (including any Affiliates of Buyer), as designated by Buyer in writing to Gemstone prior
 to the Sale Hearing (each, a “Designated Purchaser”), which such writing shall indicate which Acquired
 Asset shall be purchased, acquired and accepted by each such Person), and Buyer or Designated
 Purchasers, as applicable, shall purchase, acquire and accept, all of the right, title and interest, free and
 clear of all Liens (other than Liens included in the Assumed Liabilities and Permitted Liens or as
 otherwise set forth in the Sale Order), of Sellers in each and all of the Acquired Assets. “Acquired
 Assets” shall mean all properties, assets, interests and rights of every nature, tangible and intangible, of
 Sellers, real, intangible or personal, now existing or hereafter acquired, whether or not reflected on the
 books or financial statements of Sellers as the same shall exist on the Closing Date (or, with respect to the
 Specified Domain Names, on the Subsequent Closing Date), in, to or under the following property and
 assets (other than the Excluded Assets):

                 (a)      subject to Section 6.16:

                          (i)     the copyright registrations set forth in Schedule 2.1(a)(i);

                           (ii)    the internet domain name registrations and social media accounts set
 forth in Schedule 2.1(a)(ii) as well as all content, graphics, literary, audiovisual and artistic works
 displayed on the websites and social media sites and all copyrights and waivers of moral rights therein,
 including the right to sue and collect for past infringement of copyrights;

                          (iii)   [Reserved];

                         (iv)    Sellers’ Trademark applications and registrations worldwide for
 “GYMBOREE” and “CRAZY 8” (for all languages and whether translated, transliterated or phoneticized)
 and any derivation thereof, including the applications and registrations set forth in Schedule 2.1(a)(iv)
 (the “Transferred Trademarks”), including the historical trademark files and any common law rights
 available anywhere in the world that are the subject of such applications and registrations, together with

                                                      15
Case 19-30258-KLP            Doc 457
                                 487 Filed 03/03/19
                                           03/04/19 Entered 03/03/19
                                                              03/04/19 07:09:43
                                                                       17:13:01                       Desc Main
                                    Document
                                     Document Page
                                                 Page90
                                                      56of
                                                         of139
                                                            94


 all goodwill associated therewith, including the right to sue and collect for past infringement, and all
 common law rights to the trademarks that are the subject of such Transferred Trademarks;

                           (v)      any and all of Sellers’ right, title and interest to the names “Crazy 8” and
 “Gymboree” (for all languages and whether translated, transliterated or phoneticized) and any derivation
 thereof, together with all goodwill associated therewith, including the right to sue and collect for past
 infringement, and all common law rights to such names (the Intellectual Property in clauses (i) through
 (v) of this Section 2.1(a), collectively, the “Transferred Intellectual Property”);

                  (b)    all goodwill associated with the Acquired Assets and the Assumed Liabilities
 (excluding, for the avoidance of doubt, any and all goodwill to the extent associated with the Excluded
 Assets or the Excluded Liabilities);

                  (c)     except as set forth in Section2.2(c) and Section2.2(e), and subject to the right of
 Sellers to retain copies (at their expense and subject to Section 6.17 and only to the extent and for the
 purposes expressly set forth in Section 2.2(c) and Section 2.2(e)), all Acquired Business Information in
 the possession or reasonable control of any Seller and whether in hard or electronic format;

                 (d)     those leases and other Contracts (together with all of Sellers’ deposits hereunder)
 entered into by any Seller and relating primarily or exclusively to the Transferred Intellectual Property
 listed on Schedule 2.1(d) (collectively, the “Assumed Contracts”);

                  (e)     all Claims of any Seller (including for royalties, fees or other income, past,
 present or future infringement, misappropriation or violation of, any of the Transferred Intellectual
 Property) to the extent arising from or relating to or in connection with the Acquired Assets or the
 Assumed Liabilities (regardless of whether or not asserted by any Seller), all of the proceeds from the
 foregoing which are accrued and unpaid as of the Closing (or, with respect to the Specified Domain
 Names, as of the Subsequent Closing), all rights of indemnity, warranty rights, guaranties received from
 vendors, suppliers or manufacturers, rights of contribution, rights to refunds, rights of reimbursement and
 other rights of recovery possessed by any Seller against other Persons and the prosecution files of Sellers
 related thereto, in each case, to the extent related to the Acquired Assets or the Assumed Liabilities
 (regardless of whether such rights are currently exercisable);

                   (f)     all customer data, information, analysis and modelling derived from customer
 purchase and transaction files and branded loyalty promotion programs and other similar information
 related to customer purchases and transactions, including personal information (such as name, address,
 telephone number, e-mail address, website and any other database information), customer consents and
 opt-in/opt-outs, product hierarchy, segmentation (life cycle), customer lifetime value, predictive modeling
 scores and models used, loyalty information and data, private label programs (including credit card)
 information and data, offers, coupons and discount information and data, and customer purchase and
 transaction history at a transaction level (including dollar amounts, dates, and items purchased, but
 excluding from the foregoing any credit card numbers or related customer payment source, social security
 numbers, or other information to the extent prohibited by Law for transfer hereunder) relating to
 customers of, or collected through or used in the operation of (i) the Business, (ii) the E-Commerce
 Platform or any similar e-commerce platform owned, operated or controlled by Sellers, (iii) any catalog
 sales, other online or print mailing or similar distribution channels, (iv) partner e-commerce platforms or
 retail stores, (v) the Gemstone and Coral Brick and Mortar Business or (vi) any customer lists in the
 possession or reasonable control of the Sellers, except with respect to clauses (ii), (iii), (iv) and (vi) of this
 section, those relating primarily or exclusively to the Jewel Business (collectively, the “Customer Data”);



                                                        16
Case 19-30258-KLP            Doc 457
                                 487 Filed 03/03/19
                                           03/04/19 Entered 03/03/19
                                                              03/04/19 07:09:43
                                                                       17:13:01                          Desc Main
                                    Document
                                     Document Page
                                                 Page91
                                                      57of
                                                         of139
                                                            94


                 (g)      all Permits relating primarily or exclusively to the Acquired Assets, but only if
 and to the extent that such Permits are transferable by the applicable Seller to Buyer or Designated
 Purchaser, as the case may be, by assignment or otherwise (including upon request or application to a
 Governmental Entity or any third party, or which will pass to Buyer or Designated Purchaser, as the case
 may be, as successor in title to the Acquired Assets by operation of Law) (the “Transferable Permits”);

                  (h)      deposits and prepaid expenses of any Seller relating to any of the Assumed
 Contracts; and

                  (i)      all of the Sellers’ right, title and interest in and to the Gym-IPCO Interests.

         2.2              Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
 the Acquired Assets do not include, and in no event shall Sellers be deemed to sell, transfer, assign,
 convey or deliver and Sellers shall retain, all right, title and interest to, Sellers’ right, title or interest in or
 to any of the following properties, interests, rights and assets of Sellers (collectively, the “Excluded
 Assets”):

                (a)     each Seller’s rights under this Agreement or any of the other Transaction
 Documents (including the right to receive the Purchase Price);

                  (b)     all of Sellers’ or any of their respective Affiliates’ certificates of incorporation
 and other organizational documents, qualifications to conduct business as a foreign entity, arrangements
 with registered agents relating to foreign qualifications, taxpayer and other identification numbers, seals,
 minute books, stock transfer books, stock certificates and other documents relating to the organization,
 maintenance and existence of any Seller or any of its Affiliates as a corporation, limited liability company
 or other entity;

                  (c)     all books and records related to Taxes paid or payable by any Seller or any of its
 Affiliates; provided that Buyer shall be entitled to copies of Tax Returns in respect of Property Taxes
 relating primarily or exclusively to the Acquired Assets or copies of any portions of such documents
 relating primarily or exclusively to the Acquired Assets;

                  (d)       other than the Gym-IPCO LLC Interests, all shares of capital stock or other
 equity interests of any Seller or any of its Affiliates or securities convertible into or exchangeable or
 exercisable for shares of capital stock or other equity interests of any Seller or any of its Affiliates,
 including the entities listed on Schedule 2.2(d);

                  (e)      any (i) personnel records pertaining to any employees of Sellers or any of their
 respective Affiliates (ii) copies of any book, record, literature, list and any other written or recorded
 information constituting Acquired Business Information that has been provided to Buyer and to which
 Sellers and their respective Affiliates in good faith determine they are reasonably likely to need access for
 bona fide business, tax or legal purposes (iii) Excluded Information or (iv) other books and records, in
 either case, that Sellers and their respective Affiliates are required by Law to retain, including Tax
 Returns, taxpayer and other identification numbers, financial statements and corporate or other entity
 filings; provided that, to the extent permitted by applicable Law, Buyer shall have the right to obtain
 copies of any portions of such retained books and records to the extent that such portions relate to the any
 Acquired Asset or are otherwise necessary for Buyer to comply with applicable Law;

                 (f)      (i) all assets, properties, interests and other rights of every nature in respect of the
 Benefit Plans and any other compensation or benefit plans, programs, arrangements, or agreements of
 Sellers or any of their Subsidiaries, in each case including all associated funding media, assets, reserves,

                                                          17
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                  Document
                                   Document Page
                                               Page92
                                                    58of
                                                       of139
                                                          94


 credits and service agreements, and all documents created, filed or maintained in connection therewith,
 together with any applicable insurance policies related thereto, and (ii) all employment, personnel and
 compensation records relating to any current or former employee of any Seller or any Subsidiary of any
 Seller;

                  (g)     all Permits and pending applications therefor to the extent not relating primarily
 or exclusively to the Acquired Assets;

                 (h)     all Claims that Sellers or any of their respective Affiliates may have against any
 third Person with respect to any Excluded Assets or Excluded Liabilities;

                    (i)    all cash and cash equivalents, securities, security entitlements, instruments and
 other investments of Sellers and all bank accounts and security accounts, including any cash collateral
 that is collateralizing any letters of credit;

                 (j)     all Excluded Contracts and all prepaid expenses related thereto;

                  (k)     all insurance policies and rights to proceeds thereof (and Buyer acknowledges
 that, as of the Closing, the Acquired Assets shall cease to be insured by any insurance policies of any
 Seller or any of their Subsidiaries);

                   (l)     all Inventory, including Inventory (i) located at the distribution center or any
 retail store locations or designated for use in the Jewel Brick and Mortar Business or the Gemstone and
 Coral Brick and Mortar Business, and/or (ii) owned by any Seller but remains in the possession or control
 of a third party or which is undelivered or in transit;

                   (m)     any documents and agreements relating to the Chapter 11 Cases or to the sale or
 other disposition of the Business, the Acquired Assets or any other asset of any Seller or any of its
 Affiliates other than those to be delivered to Buyer in accordance with this Agreement;

                 (n)     all prepayments, good faith and other bid deposits submitted by any third party
 under the terms of the Bidding Procedures Order;

                 (o)      all Avoidance Actions and all other avoidance actions, including fraud, self-
 dealing, fraudulent transfer, or similar claims against any officer or director of any Seller or any of its
 Affiliates;

                 (p)     any and all of Sellers’ right, title and interest to the name “Janie and Jack” or any
 derivation thereof;

                  (q)     any software and mobile applications (and copyrights therein) and licenses,
 maintenance service agreements, current statements of work and any amendments thereto,
 customizations, custom codes and extensions related thereto (whether done by any Seller or a third party
 on behalf of any Seller) and all master service agreements related to information technology services, in
 each case, used in the operation of the Business;

                  (r)      the E-Commerce Platform, including all information technology hardware,
 software and data collection systems used in connection therewith that are owned, leased or licensed by
 Sellers or any of their Subsidiaries and all copyright rights therein (other than Acquired Assets);




                                                     18
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                   Document
                                    Document Page
                                                Page93
                                                     59of
                                                        of139
                                                           94


                 (s)      all right, title and leasehold interest of Sellers in any of Seller’s Real Property,
 together with all right, title and leasehold interest of Sellers in the buildings, structures, fixtures and
 improvements erected thereon, including the Facilities, and all rights, privileges, easements, licenses and
 other appurtenances relating thereto (collectively, the “Leased Real Property”);

                  (t)     all (i) Sellers’ owned equipment, machinery, furniture, spare parts, fixtures and
 improvements Relating to the Business (the “Owned Equipment”), (ii) rights of Sellers to the equipment,
 machinery, furniture, spare parts, fixtures and improvements which are leased pursuant to a contract
 (collectively with the Owned Equipment, the “Equipment”), and (iii) rights of Sellers to the warranties,
 express or implied, and licenses received from manufacturers and sellers of the Equipment; and

                  (u)      all assets, properties, interests and rights of any Seller used primarily or
 exclusively in the operation or conduct of the Business as conducted as of the date hereof, except for any
 such assets, properties, interests and rights described or identified in Section 2.1 or on Schedule 2.1.

         2.3               Liabilities to be Assumed by Buyer. Subject to the terms and conditions of this
 Agreement, at the Closing (or, with respect to the Specified Domain Names, at the Subsequent Closing),
 Sellers shall assign to Buyer or Designated Purchasers, as applicable, and Buyer or Designated
 Purchasers, as applicable, shall assume from Sellers and pay when due, perform and discharge, in due
 course, without duplication, each of the Assumed Liabilities. “Assumed Liabilities” shall mean solely the
 following Liabilities:

                  (a)    all Liabilities of Sellers under each of the Assumed Contracts that become due
 from and after the Closing Date;

                (b)    all Cure Costs (other than any Cure Costs for the assumption and assignment of
 the Zeavion License Agreement, it being understood that the cash required for such Cure Costs will be
 $0);

                  (c)     all Transfer Taxes related to the sale, transfer or assignment of the Acquired
 Assets; and

                 (d)      all Liabilities arising from or after the Closing (or, with respect to the Specified
 Domain Names, from and after the Subsequent Closing) with respect to or relating to the ownership or
 operation of any of the Acquired Assets by Buyer and/or any Designated Purchaser.

 Notwithstanding the foregoing and for the avoidance of doubt, Assumed Liabilities shall not include any
 Liability that constitutes an “Excluded Liability” or any Liability relating to or arising out of any violation
 of Law by, or any Claim against, any Seller or any breach, default or violation by any Seller of or under
 any Assumed Contracts, other than the Cure Costs.

          2.4               Excluded Liabilities. Notwithstanding anything in this Agreement to the
 contrary, Buyer shall not and does not assume, and shall be deemed not to have assumed and shall not be
 obligated to pay, perform, discharge or in any other manner be liable or responsible for any Liabilities of
 Sellers, whether existing on the Closing Date or arising thereafter, relating to or arising out of any of the
 following (collectively, the “Excluded Liabilities”):

                (a)      all costs and expenses incurred or to be incurred by Sellers in connection with
 this Agreement and the consummation of the Transactions;




                                                       19
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                   Document
                                    Document Page
                                                Page94
                                                     60of
                                                        of139
                                                           94


                    (b)    all Liabilities (i) related to any current or former employee of any Seller or of any
 Subsidiary of any Seller (including under the WARN Act) and (ii) under any Benefit Plan (including all
 assets, trusts, insurance policies and administration service contracts related thereto);

                   (c)      all Liabilities for any and all Taxes of Sellers (including any Liability of Sellers
 for the Taxes of any other Person under Treasury Regulations Section 1.1502-6 (or any similar provision
 of state, local or foreign Law), as a transferee or successor, by Contract or otherwise) except for Taxes for
 which Buyer or Designated Purchaser is liable pursuant to Section 2.3(c) and/or Section 2.3(d);

                 (d)      all Liabilities arising out of, relating to or with respect to any and all employees,
 and contractors of Sellers or any of their Subsidiaries or Affiliates;

                  (e)     all Liabilities to any broker, finder or agent or similar intermediary for any
 broker’s fee, finders’ fee or similar fee or commission relating to the Transactions contemplated by this
 Agreement for which any Seller or its Affiliates are responsible;

                  (f)    all Liabilities, or corrective or remedial obligations with respect to Facilities or
 operation of the Business (including any related offsite disposal locations) which arises under or relates to
 any Environmental Laws (including without limitation any relating to exposure to Hazardous Materials);

                 (g)     all Liabilities arising out of, concerning, in connection with, or relating to the
 Real Property, the Leased Real Property, the Retained Business or the Proceedings listed on Schedule 4.6;
 and

                (h)      for the avoidance of doubt, all Liabilities arising out of, concerning, in
 connection with, or relating to the ownership or operation of the Specified Domain Names prior to the
 Subsequent Closing:

 provided that in the event of any conflict between Section 2.3 and this Section 2.4, Section 2.4 will
 control.

         2.5               Reserved.

         2.6               Non-Assignment of Assumed Contracts.

                  (a)      Notwithstanding anything in this Agreement to the contrary, this Agreement shall
 not constitute an agreement to assign any Assumed Contract which, after giving effect to the provisions of
 Section 365 of the Bankruptcy Code, is not assignable or transferable without the consent of any Person,
 other than the Sellers, any of their respective Affiliates or Buyer, to the extent that such consent shall not
 have been given prior to the Closing; provided, however, that (i) the Sellers shall use, whether before or
 after the Closing, its commercially reasonable efforts to obtain all necessary consents (each, a “Necessary
 Consent”) to the assignment and transfer thereof, it being understood that, to the extent the foregoing shall
 require any action by the Sellers that would, or would continue to, have an adverse effect on the business
 of Buyer or any of its Affiliates after the Closing, such action shall require the prior written consent of
 Buyer, and (ii) in the event that any Assumed Contract is deemed not to be assigned pursuant to clause (i)
 of this Section 2.6(a), the Sellers shall (A) use commercially reasonable efforts to obtain such necessary
 consents as promptly as practicable after the Closing and (B) cooperate in good faith in any lawful and
 commercially reasonable arrangement reasonably proposed by Buyer, including subcontracting, licensing
 or sublicensing to Buyer any or all of any Seller’s rights and obligations with respect to any such
 Assumed Contract, under which Buyer shall obtain (without infringing upon the legal rights of such third
 party or violating any Law) the economic rights and benefits under such Assumed Contract with respect

                                                       20
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                   Document
                                    Document Page
                                                Page95
                                                     61of
                                                        of139
                                                           94


 to which such Necessary Consent has not been obtained. Upon satisfying any requisite consent
 requirement applicable to such Assumed Contract after the Closing, such Assumed Contract shall
 promptly be transferred and assigned to Buyer in accordance with the terms of this Agreement. These
 commercially reasonable efforts shall not require any material payment or other material consideration
 from the Sellers or the Buyer (other than the Cure Costs, which shall be the responsibility of Buyer), and
 any such consent shall contain terms and conditions reasonably acceptable to the Parties. For the
 avoidance of doubt, the term “material” in the prior sentence means material in the context of the relevant
 Assumed Contract.

                    (b)     Subject to Section 2.6(a), if after the Closing (i) Buyer or any of its Affiliates
 holds any Excluded Assets or Excluded Liabilities or (ii) any Seller or any of their Affiliates holds any
 Acquired Assets or Assumed Liabilities, Buyer or the applicable Seller, will promptly transfer (or cause
 to be transferred) such assets or assume (or cause to be assumed) such Liabilities to or from (as the case
 may be) the other party. Prior to any such transfer, the party receiving or possessing any such asset will
 hold it in trust for such other party.

          2.7             Assumption and Assignment of Executory Contracts. Sellers shall provide
 timely and proper written notice of the motion seeking entry of the Sale Order to all parties to any
 executory Contracts to which any Seller is a party that are Assumed Contracts and take all other actions
 necessary to cause such Contracts to be assumed by Sellers and assigned to Buyer pursuant to Section 365
 of the Bankruptcy Code, as applicable, to the extent that such Contracts are Assumed Contracts at the
 Final Bid Deadline (as defined in the Bidding Procedures). At the Closing, Sellers shall, pursuant to the
 Sale Order and the Assignment and Assumption Agreement, assume and assign to Buyer (the
 consideration for which is included in the Purchase Price), all Assumed Contracts that may be assigned by
 any such Seller to Buyer pursuant to Sections 363 and 365 of the Bankruptcy Code, as applicable, subject
 to provision by Buyer of adequate assurance as may be required under Section 365 of the Bankruptcy
 Code and payment by Buyer of the Cure Costs in respect of Assumed Contracts pursuant to and in
 accordance with Section 365 of the Bankruptcy Code, as applicable, and the Sale Order. At the Closing,
 Buyer shall assume, and thereafter in due course and in accordance with its respective terms pay, fully
 satisfy, discharge and perform all of the obligations under each Assumed Contract pursuant to
 Section 365 of the Bankruptcy Code, as applicable.

                                             ARTICLE 3
                                      CLOSING; PURCHASE PRICE

         3.1               Closing; Transfer of Possession; Certain Deliveries.

                  (a)      The consummation of the Transactions (other than the sale, conveyance,
 assignment, transfer and delivery to Buyer of the Specified Domain Names) (the “Closing”) shall take
 place on the second Business Day after the satisfaction of all of the conditions set forth in Article 7 (or the
 waiver thereof by the Party entitled to waive that condition) or on such other date as the Parties hereto
 shall mutually agree. The Closing shall be held at the offices of Milbank LLP, 55 Hudson Yards, New
 York NY 10001, at 10:00 a.m., local time, unless the Parties hereto otherwise agree. The actual date of
 the Closing is herein called the “Closing Date”. The consummation of the sale, conveyance, assignment,
 transfer and delivery to Buyer of the Specified Domain Names (the “Subsequent Closing”) shall take
 place on the earlier of (i) the date on which the Sale (as defined in the Liquidation Agreement) has
 terminated and the Agent is no longer using the Specified Domain Names in connection with the
 transactions contemplated by the Liquidation Agreement and (ii) April 30, 2019, via the electronic
 exchange of documents, unless the Parties hereto otherwise agree. The actual date of the Subsequent
 Closing is herein called the “Subsequent Closing Date”.


                                                       21
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                    Desc Main
                                   Document
                                    Document Page
                                                Page96
                                                     62of
                                                        of139
                                                           94


                 (b)      At the Closing, Sellers shall deliver to Buyer:

                         (i)     an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of Gemstone certifying that the conditions set forth in Section 7.1(a) and Section 7.1(b)
 have been satisfied;

                           (ii)    an electronic copy of the information required under Section 2.1(a)(ii),
 along with the administrative and technical contact(s) and other information necessary for accessing the
 registration, operation and use of the domain names and social media sites referred to in Section 2.1(a)(ii),
 including any applicable login identification credentials and passwords therefor;

                          (iii)   an electronic and physical copy of the entirety of the PostgreSQL
 database(s) of the information and data required under Section 2.1(c) and Section 2.1(f) (Customer Data);
 ETL extract(s) of such PostgreSQL database(s) to provide Buyer all relevant access, extraction,
 transform, load thereto; and related analysis tools, models and credentials, except with respect to e-mails,
 which Buyer may retrieve from Sellers at its sole cost and expense upon reasonable prior request and in a
 commercially reasonable manner (it being understood that Sellers shall cooperate and work with Buyer in
 good faith in connection with any such request);

                         (iv)    a duly executed bill of sale, in a form mutually agreed to by the Parties,
 transferring the Acquired Assets to Buyer; and

                          (v)     the following Transaction Documents, duly executed by Sellers:

                                  (I)     Assignment and Assumption Agreement;

                                  (II)    U.S. Trademark Assignment Agreement;

                                  (III)   PRC Trademark Assignment Agreement;

                                  (IV)    Worldwide Trademark Assignment Agreement;

                                  (V)     Worldwide Copyright Assignment Agreement;

                                  (VI)    Power of Attorney Agreement; and

                                  (VII)   Domain Name Assignment Agreement (other than with respect
                                          to the Specified Domain Names).

                 (c)      At the Closing, Buyer shall deliver to Sellers:

                          (i)     the Purchase Price in accordance with the provisions of Section 3.2 by
 wire transfer of immediately available funds to an account or accounts that Sellers shall have notified
 Buyer of at least two (2) Business Days prior to the Closing Date;

                          (ii)   an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of Buyer certifying that the conditions set forth in Section 7.2(a) and Section 7.2(b)
 have been satisfied; and

                          (iii)   the following Transaction Documents, duly executed by Buyer:

                                  (I)     Assignment and Assumption Agreement;

                                                      22
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                    Desc Main
                                  Document
                                   Document Page
                                               Page97
                                                    63of
                                                       of139
                                                          94


                                  (II)     U.S. Trademark Assignment Agreement;

                                  (III)    PRC Trademark Assignment Agreement;

                                  (IV)     Worldwide Trademark Assignment Agreement;

                                  (V)      Worldwide Copyright Assignment Agreement; and

                                  (VI)     Domain Name Assignment Agreement (other than with respect
                                           to the Specified Domain Names).

                 (d)     At the Subsequent Closing:

                        (i)      Sellers shall deliver to Buyer a duly executed Domain Name Assignment
 Agreement (solely with respect to the Specified Domain Names); and

                        (ii)     Buyer shall deliver to Sellers a duly executed Domain Name Assignment
 Agreement (solely with respect to the Specified Domain Names).

         3.2              Consideration.

                 (a)    Purchase Price.    The aggregate consideration for the Acquired Assets
 (the “Purchase Price”) shall be (i) $76,000,000 in cash (the “Base Purchase Price”), and (ii) the
 assumption of the Assumed Liabilities.

           3.3             Allocation of Purchase Price. (i) The sum of the Purchase Price and the amount
 of the Assumed Liabilities (to the extent properly taken into account under the Code) shall be allocated
 between Sellers and (ii) the amount allocated to the Acquired Assets sold by each such Seller shall be
 further allocated among such Acquired Assets in accordance with Section 1060 of the Code and the
 Treasury Regulations promulgated thereunder (the “Allocation”). The Allocation shall be delivered by
 Buyer to Sellers within ninety (90) days after the Closing. Sellers will have the right to raise reasonable
 objections to the Allocation within thirty (30) days after Buyer’s delivery thereof, in which event Buyer
 and Sellers will negotiate in good faith to resolve such dispute. If Buyer and Sellers cannot resolve such
 dispute within fifteen (15) days after Sellers notify Buyer of such objections, such dispute with respect to
 the Allocation shall be resolved promptly by the Neutral Accountant, the costs of which shall be shared in
 equal amounts by Buyer, on the one hand, and Sellers, on the other hand. The decision of the Neutral
 Accountant in respect of the Allocation shall be final and binding upon Buyer and Sellers. Buyer and
 Sellers shall file all Tax Returns (including, but not limited to, Internal Revenue Service Form 8594)
 consistent with the Allocation absent a change in Law; provided, however, that nothing contained herein
 shall prevent Buyer or any Seller from settling any proposed deficiency or adjustment by any Tax
 Authority based upon or arising out of the Allocation, and neither Buyer nor any Seller shall be required
 to litigate before any court any proposed deficiency or adjustment by any Tax Authority challenging such
 Allocation. Buyer and Sellers shall promptly notify and provide the other with reasonable assistance in
 the event of an examination, audit, or other proceeding relating to Taxes regarding the Allocation of the
 Purchase Price and the amount of the Assumed Liabilities pursuant to this Section 3.3. Notwithstanding
 any other provisions of this Agreement, the foregoing agreement shall survive the Closing Date without
 limitation.




                                                      23
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                  Document
                                   Document Page
                                               Page98
                                                    64of
                                                       of139
                                                          94


                                      ARTICLE 4
                      REPRESENTATIONS AND WARRANTIES OF SELLERS

         Except as set forth in the Disclosure Schedules, Sellers jointly and severally hereby represent and
 warrant to Buyer, as of the Agreement Date and as of the Closing, as follows:

         4.1               Organization.

                 (a)     Each Seller is duly organized, validly existing and in good standing under the
 Laws of the jurisdiction of its organization and has all requisite corporate power and authority to own,
 lease, develop and operate the Acquired Assets and to carry on the Business as now being conducted.

                  (b)      Each Seller (i) is duly qualified or licensed to do business as a foreign
 corporation or limited liability company, as applicable, and is in good standing under the Laws of each
 jurisdiction where the nature of the property owned or leased by it or the nature of the Business makes
 such qualification or license necessary, except where any such failure to be so qualified or licensed,
 individually in the aggregate, would not result in a Sellers Material Adverse Effect, and (ii) pursuant to
 Sections 1107 and 1108 of the Bankruptcy Code and the Orders of the Bankruptcy Court, has all
 necessary corporate or limited liability company power and authority to own and operate its properties, to
 lease the property it operates under lease and to conduct the Business as debtor-in-possession.

          4.2                Due Authorization, Execution and Delivery; Enforceability. Each Seller has all
 requisite corporate or limited liability company power and authority to execute and deliver this
 Agreement and the other Transaction Documents to which it is (or will become at Closing) a party and to
 perform its obligations hereunder and thereunder (subject, in the case of the obligation to consummate the
 Transactions, to the entry of the Sale Order). The execution, delivery and performance by each of Sellers
 of this Agreement and the other Transaction Documents to which it is (or will become at Closing) a party
 and the consummation of the Transactions have been duly and validly authorized by all requisite
 corporate or limited liability company action, as applicable, on the part of each such Seller and no other
 corporate or limited liability company action, as applicable, on the part of each such Seller is necessary to
 authorize this Agreement and such other Transaction Documents and to consummate the Transactions
 (subject, in the case of the obligation to consummate the Transactions, to the entry of the Sale Order).
 This Agreement and the other Transaction Documents to which each of Sellers is (or will become at
 Closing) party have been (or will be) duly and validly executed and delivered by each such Seller and
 (assuming the due authorization, execution and delivery by all parties hereto and thereto, other than such
 Seller) constitute (or will constitute) valid and binding obligations of each such Seller enforceable against
 each such Seller in accordance with their terms (subject, in the case of the obligation to consummate the
 Transactions, to the entry of the Sale Order).

         4.3               Governmental Consents. No notice to, consent, approval or authorization of or
 designation, declaration or filing with any Governmental Entity is required by any Seller with respect to
 such Sellers’ execution, delivery and performance of any Transaction Document to which it is (or will
 become at Closing) a party or the consummation of the Transactions, except (a) as may be required under
 the HSR Act, (b) the Sale Order having been entered by the Bankruptcy Court, (c) notices, filings and
 consents required in connection with the Chapter 11 Cases and (d) any consent, approval or authorization
 of or designation, declaration or filing with any Governmental Entity the failure of which to be made or
 obtained would not, individually or in the aggregate, be, or reasonably be expected to be, material to the
 Acquired Assets taken as a whole.

        4.4              No Conflicts. Subject to the receipt of the Necessary Consents set forth on
 Schedule 4.4 and the Sale Order having been entered by the Bankruptcy Court, the execution, delivery

                                                      24
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                  Document
                                   Document Page
                                               Page99
                                                    65of
                                                       of139
                                                          94


 and performance by such Seller of any Transaction Document to which such Seller is (or will become at
 Closing) a party, and the consummation of the Transactions, does not and will not (a) conflict with or
 result in any breach of any provision of its certificate of incorporation or bylaws or comparable governing
 documents, (b) without giving effect to Section 2.6, conflict with or result in the breach of the terms,
 conditions or provisions of or constitute a default (or an event which with notice or lapse of time or both
 would become a default) under, or give rise to any right of termination, acceleration or cancellation of any
 right or obligation or to a loss of any benefit under any provision of any Assumed Contract, (c) result in a
 violation of any Law or Order applicable to it or (d) result in the creation or imposition of any Lien on
 any Acquired Asset other than Permitted Liens, except, in the case of clauses (b), (c) and/or (d), as would
 not, individually or in the aggregate, be, or reasonably be expected to be, material to the Acquired Assets,
 taken as a whole.

           4.5               Title to Acquired Assets. Except for Permitted Liens, Sellers have good and
 valid title to the material Acquired Assets. No Subsidiaries or Affiliates of Gemstone, other than Sellers,
 hold any Acquired Assets.

          4.6                Litigation; Orders. Except for the Chapter 11 Cases and any adversary
 proceedings or contested motions commenced in connection therewith, or as set forth on Schedule 4.6,
 (a) there is no Claim, Proceeding or Order pending, outstanding or, to any Seller’s Knowledge, threatened
 against any Seller or any of their respective Affiliates (i) that would reasonably be expected to be material
 to the Acquired Assets or (ii) that seeks to restrain or prohibit or otherwise challenge the consummation,
 legality or validity of the Transactions contemplated hereby and (b) as of the Agreement Date, there is no
 Proceeding by any Seller or any of their respective Affiliates pending, or which a Seller or any such
 Affiliate has commenced preparations to initiate, against any other Person relating to or affecting the
 Acquired Assets.

         4.7               Reserved.

         4.8               Reserved.

         4.9               Taxes.

                (a)       There are no material Liens on any of the Acquired Assets that arose in
 connection with, or are attributable to, any Seller’s failure to pay any Tax.

                   (b)    Except as set forth on Schedule 4.9(b), there is no material dispute or claim
 concerning any Tax Liability of any Seller, with respect to the Business or the Acquired Assets, claimed,
 raised, or threatened by any Governmental Entity in writing.

                  (c)      Except as set forth on Schedule 4.9(c), each Seller has timely filed all material
 U.S. federal, State and other Tax Returns that it was required to file under applicable Law with respect to
 the Business or the Acquired Assets, and (i) all such Tax Returns are true, correct, and complete in all
 material respects, and (ii) all material Taxes with respect to the Business or the Acquired Assets due
 (whether or not shown on such Tax Returns) have been fully and timely paid (other than any Taxes not
 due as of the date of the filing of the Chapter 11 Cases as to which subsequent payment was prohibited by
 reason of the Chapter 11 Cases and any Taxes that are the subject of a Permitted Lien).

          4.10            Compliance with Laws; Permits. The Business has been operated in compliance
 with all applicable Laws, and no Seller has received any written notice of any alleged material violation
 of applicable Law from any Governmental Entity or other Person Relating to the Business, in either case
 except as would not, individually or in the aggregate be, or would reasonably be expected to be, material

                                                      25
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                 Document
                                   Document Page
                                               Page100
                                                    66 of 139
                                                          94


 to the Acquired Assets taken as a whole. Sellers hold all material Permits necessary or required pursuant
 to applicable Law for the operation of the Business as presently conducted and for the ownership, lease or
 operation of the Business and the construction of any material improvements currently under construction
 on the Leased Real Property. To Sellers’ Knowledge, as of the date hereof, (a) no Seller has received
 written notice of any material default under any Permit Relating to the Business and (b) no violations
 exist in respect of such Permits, except for such non-compliance and such facts, conditions or
 circumstances, the existence of which would not, individually or in the aggregate, be, or would
 reasonably be expected to be, material to the Acquired Assets taken as a whole.

          4.11              Contracts. Schedule 2.1(d) contains a true, correct and complete list of all
 Contracts that are necessary for the transfer, assignment and use of the Transferred Intellectual Property.
 Subject to receipt of the Necessary Consents and compliance with Section 6.10, (i) subject to the entry of
 the Sale Order, each of the Assumed Contracts is in full force and effect and constitutes a valid and
 binding obligation of the applicable Seller, and, to the Knowledge of Sellers, each other party thereto, and
 (ii) no Seller is in breach or default in any material respect under any of the Assumed Contracts and, to
 the Knowledge of Sellers, the other parties to such Contracts are not in breach or default in any material
 respect thereunder (and in each such case no event exists that with the passage of time or the giving of
 notice would constitute such material breach or default in any material respect, result in a loss of material
 rights, result in the payment of any damages or penalties or result in the creation of any Liens thereunder
 or pursuant thereto other than Permitted Liens). To Sellers’ Knowledge, none of the Assumed Contracts
 have been cancelled or otherwise terminated by Sellers, and Sellers have not delivered any written notice
 to any counterparty to such Assumed Contract regarding any such cancellation or termination by Sellers.

         4.12              Insurance Claims. Schedule 4.12 contains a true, correct and complete list of all
 insurances policies as of the Agreement Date (including the names and insurers and policy numbers) that
 are owned by any Seller or name any Seller as an insured or loss payee and that are relating primarily or
 exclusively to the Acquired Assets and a description of all material pending claims under each of such
 insurance policies pertaining to the Acquired Assets. Sellers have within the past three (3) years reported
 all known material Claims or incidents to the respective insurers that have issued current and prior
 insurance policies insuring the Business to the extent that any such Claims or incidents would reasonably
 be expected to create a covered event under the terms and conditions of such policies and Sellers were
 required to report them pursuant to the terms of the policies.

         4.13              Intellectual Property.

                   (a)     Schedule 4.13(a) sets forth a true, correct and complete list of all material
 Intellectual Property that is, as of the Agreement Date, issued, registered, or subject to an application for
 registration that is Transferred Intellectual Property (the “Registered IP”).

                  (b)     Sellers own all Registered IP and all Transferred Intellectual Property free and
 clear of all Liens (other than Permitted Liens), and such Registered IP remains pending or in full force
 and effect and has not expired or been cancelled.

                  (c)      To the Knowledge of Sellers, (i) the Registered IP is valid and enforceable except
 as enforceability may be limited by applicable bankruptcy, insolvency or similar Laws affecting the
 enforcement of creditors’ rights generally or by equitable principles relating to enforceability and (ii) the
 past three (3) years of use and current use by Sellers of the Transferred Intellectual Property owned by or
 licensed to Sellers does not infringe or otherwise violate any Intellectual Property of any other Person,
 except as would not, individually or in the aggregate, be, or reasonably be expected to be, material to the
 Transferred Intellectual Property. Except as provided for in Schedule 4.13(c), there is no Proceeding
 pending or, to the Knowledge of Sellers, threatened, alleging any such infringement or violation of any

                                                      26
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                  Document
                                    Document Page
                                                Page101
                                                     67 of 139
                                                           94


 Seller’s rights in or to the Registered IP or other Transferred Intellectual Property owned by Sellers,
 except as would not, individually or in the aggregate, be, or reasonably be expected to be, material to the
 Transferred Intellectual Property. Except as provided for in Schedule 4.13(c), to the Knowledge of
 Sellers, no Person is infringing or otherwise violating the Registered IP or other Transferred Intellectual
 Property owned by Sellers.

         4.14              Anti-Corruption and Sanctions.

                   (a)      Each Seller and each of such Seller’s Subsidiaries, and, to the Knowledge of
 Sellers, all of their respective directors, officers, agents or employees, has been for the past five (5) years
 and currently is in compliance in all material respects with, Anti-Corruption Laws and Sanctions,
 Anti-Money Laundering Laws and Export Control and Customs Laws.

                   (b)      None of Sellers or any of their Subsidiaries, or, to the Knowledge of Sellers, any
 directors, officers, agents or employees or Affiliates of Sellers or any of their Subsidiaries, or any other
 Person acting on their behalf has, (i) directly or indirectly, engaged in any Anti-Corruption Prohibited
 Activity, (ii) directly or indirectly engaged in any transaction or other business with a Restricted Party in
 violation of applicable Sanctions, or (iii) been or is the subject of any investigation by any Governmental
 Entity concerning compliance with Anti-Corruption Laws, Anti-Money Laundering Laws, Export Control
 and Customs Laws, or Sanctions. None of Sellers or any of their Subsidiaries, nor to the Knowledge of
 Sellers any of their respective officers, directors, employees, Affiliates or agents acting on their behalf, is
 a Restricted Party.

          4.15              Data Privacy. In connection with its collection, storage, transfer (including
 transfer across national borders) and/or use of any personally identifiable information from any
 individuals, including any customers, prospective customers, employees and/or other third parties
 (collectively “Personal Information”), to the Knowledge of Sellers, each Seller is and, during the last six
 (6) years, has been in compliance with all applicable Laws in all relevant jurisdictions except as would
 not, individually or in the aggregate, be, or would reasonably be expected to be, material to the Acquired
 Assets taken as a whole and has obtained all necessary rights from third parties and complied in all
 material respects with all other requirements under applicable Laws to enable the collection, storage,
 transfer and/or use of such Personal Information for the purposes of the Business (as is customary in the
 retail and e-commerce industries) following Closing. Each Seller has complied in all material respects
 with the opt-out provisions of its privacy policies and any and all requests of customers to opt out of
 receipt of marketing messages. Each Seller has commercially reasonable physical, technical,
 organizational and administrative security measures in place to protect all Personal Information collected
 by it or on its behalf from and against unauthorized access, use and/or disclosure in accordance with
 applicable Laws and to the Knowledge of the Sellers there have been no security incidents which have
 resulted in the accidental or unlawful destruction, loss, alteration or unauthorized disclosure of or access
 to Personal Information during the last six (6) years.

         4.16              Gym-IPCO LLC.

              (a)    Sellers have provided Buyer with a true, correct and complete copy of the Gym-
 IPCO LLC Agreement.

                 (b)   Gym-IPCO is fully funded and there are no outstanding obligations of any Seller
 to make any Capital Contributions, fund any Expenses or pay any Expense Loan thereunder (each as
 defined in the Gym-IPCO LLC Agreement).



                                                       27
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                  Document
                                    Document Page
                                                Page102
                                                     68 of 139
                                                           94


                  (c)     Sellers own beneficially and of record all of the Gym-IPCO Interests, free and
 clear of all Liens, and Sellers have full right, power and authority to transfer such Gym-IPCO Interests to
 Buyer, free and clear of all Liens, in each case other than (i) Liens arising pursuant to applicable securities
 Laws, (ii) Permitted Liens and (iii) Liens expressly set forth in the Gym-IPCO LLC Agreement.

          4.17              Exclusive Representations and Warranties. Except for the representations and
 warranties contained in this Article 4 (as modified by the Disclosure Schedules) and the other Transaction
 Documents, none of Sellers nor their respective Affiliates, nor any of their respective Representatives,
 makes or has made any other representation or warranty on behalf of Sellers or otherwise in respect of
 Sellers, the Acquired Assets or the Business. Except for the representations and warranties contained in
 this Article 4 (as modified by the Disclosure Schedules) and the other Transaction Documents, each Seller
 (a) expressly disclaims and negates any representation or warranty, expressed or implied, at common law,
 by statute, or otherwise, relating to the condition of the Acquired Assets (including any implied or
 expressed warranty of merchantability or fitness for a particular purpose, or of conformity to models or
 samples of materials) and (b) disclaims all liability and responsibility for any representation, warranty,
 projection, forecast, statement, or information made, communicated, or furnished (orally or in writing) to
 Buyer or its Affiliates or Representatives (including any opinion, information, projection, or advice that
 may have been or may be provided to Buyer by any Representative of Sellers or any of their respective
 Affiliates). Sellers make no representations or warranties to Buyer regarding the probable success or
 profitability of the Acquired Assets. The disclosure of any matter or item in any schedule hereto will not
 be deemed to constitute an acknowledgment that any such matter is required to be disclosed or is material
 or that such matter would result in a Sellers Material Adverse Effect.

                                       ARTICLE 5
                        REPRESENTATIONS AND WARRANTIES OF BUYER

         Buyer hereby represent and warrant to Sellers, as of the Agreement Date and as of the Closing,
 except as set forth on the Disclosure Schedules, as follows:

         5.1             Organization. Buyer is duly organized, validly existing and in good standing
 under the Laws of the jurisdiction of its organization. Buyer has all necessary corporate power and
 authority to own and operate its properties, to lease the property it operates under lease and to conduct its
 business.

          5.2              Due Authorization, Execution and Delivery; Enforceability. Buyer has all
 requisite corporate power and authority to execute and deliver this Agreement and the other Transaction
 Documents to which it is (or will become at Closing) a party and to perform its obligations hereunder and
 thereunder (subject, in the case of the obligation to consummate the Transactions, to the entry of the Sale
 Order). The execution, delivery and performance by Buyer of this Agreement and the other Transaction
 Documents to which it is (or will become at Closing) a party and the consummation of the Transactions
 have been duly and validly authorized by all requisite corporate action on the part of Buyer and no other
 corporate action on the part of Buyer is necessary to authorize this Agreement and such other Transaction
 Documents and to consummate the Transactions (subject, in the case of the obligation to consummate the
 Transactions, to the entry of the Sale Order). This Agreement and the other Transaction Documents to
 which Buyer is (or will become at Closing) party have been (or will be) duly and validly executed and
 delivered by Buyer and (assuming the due authorization, execution and delivery by all parties hereto and
 thereto, other than Buyer) constitute (or will constitute) valid and binding obligations of Buyer
 enforceable against Buyer in accordance with their terms (subject, in the case of the obligation to
 consummate the Transactions, to the entry of the Sale Order), in each case except as enforceability may
 be limited by applicable bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
 rights generally or by equitable principles relating to enforceability.

                                                       28
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                     Desc Main
                                  Document
                                    Document Page
                                                Page103
                                                     69 of 139
                                                           94


         5.3               Governmental Approvals. No notice to, consent, approval or authorization of or
 designation, declaration or filing with any Governmental Entity is required by Buyer with respect to
 Buyer’s execution and delivery of any Transaction Document to which it is (or will become at Closing) a
 party or the consummation of the Transactions, except (a) as may be required under the HSR Act, (b) the
 Sale Order having been entered by the Bankruptcy Court, and (c) any consent, approval or authorization
 of or designation, declaration or filing with any Governmental Entity the failure of which to be made or
 obtained would not, individually or in the aggregate, be reasonably expected to result in a Buyer Material
 Adverse Effect.

          5.4               No Conflicts. The execution, delivery and performance by Buyer of any
 Transaction Document to which Buyer is (or will become at Closing) a party and the consummation of
 the Transactions, does not and will not (a) conflict with or result in any breach of any provision of its
 certificate of incorporation or bylaws or comparable governing documents, (b) conflict with or result in
 the breach of the terms, conditions or provisions of or constitute a default (or an event which with notice
 or lapse of time or both would become a default) under, or give rise to any right of termination,
 acceleration or cancellation under, any material Contract of Buyer, or (c) result in a violation of any Law
 or Order applicable to it, except, in the case of clauses (b) and (c), as would not, individually or in the
 aggregate, result in a Buyer Material Adverse Effect.

         5.5                Availability of Funds and Financial Capability. To the extent that any portion
 of the Purchase Price is payable in cash, Buyer, as of the Closing, will have sufficient funds available to it
 to pay the cash portion of the Purchase Price on the Closing Date and to enable Buyer to perform all of its
 obligations under this Agreement. Immediately after giving effect to the consummation of the
 Transactions: (a) the fair saleable value (determined on a going concern basis) of the assets of Buyer will
 be greater than the total amount of its Liabilities; (b) Buyer will be solvent and able to pay its respective
 debts and obligations in the Ordinary Course of Business as they become due; (c) no transfer of property
 is being made and no obligation is being incurred in connection with the Transactions with the intent to
 hinder, delay or defraud either present or future creditors of Buyer in connection with the Transactions;
 (d) Buyer has not incurred, nor plans to incur, debts beyond its ability to pay as they become absolute and
 matured; and (e) Buyer will have adequate capital to carry on all businesses in which it is about to engage.

         5.6              Adequate Assurances Regarding Executory Contracts. Buyer (or such of
 Buyer’s Affiliates which will be assuming any Assumed Contract) is and will be capable of satisfying the
 conditions contained in sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the
 Assumed Contracts.

          5.7              Condition and Location of Acquired Assets. Except as otherwise expressly set
 forth in this Agreement, Buyer understands and agrees that the Acquired Assets are furnished “as is”,
 “where is” and, subject only to the representations and warranties contained in Article 4, with all faults,
 limitations and defects (hidden and apparent) and, subject to the representations and warranties contained
 in Article 4, without any other representation or warranty of any nature whatsoever and without any
 guarantee or warranty (whether express or implied) as to their title, quality, merchantability or their
 fitness for Buyer’s intended use or a particular purpose or any use or purpose whatsoever.

          5.8              Exclusive Representations and Warranties. Except for the representations and
 warranties contained in this Article 5 (as modified by the Disclosure Schedules), none of Buyer, its
 Affiliates, nor any of their respective Representatives, makes or has made any other representation or
 warranty on behalf of Buyer. Except for the representations and warranties contained in this Article 5 (as
 modified by the Disclosure Schedules), Buyer disclaims all liability and responsibility for any
 representation, warranty, projection, forecast, statement, or information made, communicated, or
 furnished (orally or in writing) to Sellers or their respective Affiliates or Representatives (including any

                                                      29
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                   Desc Main
                                 Document
                                   Document Page
                                               Page104
                                                    70 of 139
                                                          94


 opinion, information, projection, or advice that may have been or may be provided to Sellers by any
 Representative of Buyer or any of their respective Affiliates). The disclosure of any matter or item in any
 schedule hereto will not be deemed to constitute an acknowledgment that any such matter is required to
 be disclosed or is material or that such matter would result in a Buyer Material Adverse Effect.

         5.9              No Other Representations or Warranties of Sellers; Disclaimers.

             (a)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
 THIS AGREEMENT, EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS
 AGREEMENT AND IN THE TRANSACTION DOCUMENTS, BUYER ACKNOWLEDGES AND
 AFFIRMS THAT SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
 AND DISCLAIM ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
 WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN
 WRITING) TO BUYER (INCLUDING ANY OPINION, INFORMATION, OR ADVICE THAT MAY
 HAVE BEEN PROVIDED TO BUYER BY ANY RESPECTIVE AFFILIATE OR REPRESENTATIVE
 OF SELLERS OR BY ANY INVESTMENT BANK OR INVESTMENT BANKING FIRM, SELLERS’
 COUNSEL, OR ANY OTHER AGENT, CONSULTANT, OR REPRESENTATIVE OF SELLERS).
 OTHER THAN AS SET FORTH HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS,
 BUYER FURTHER ACKNOWLEDGES AND AFFIRMS THAT SELLERS MAKE NO
 REPRESENTATION, COVENANT OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE
 ACCURACY OR COMPLETENESS OF ANY FILES, RECORDS OR DATA HERETOFORE OR
 HEREAFTER FURNISHED IN CONNECTION WITH THE ACQUIRED ASSETS (INCLUDING
 WITHOUT LIMITATION IN ANY CONFIDENTIAL INFORMATION STATEMENT OR
 MEMORANDUM, MANAGEMENT PRESENTATION, OR DOCUMENT MADE AVAILABLE IN A
 DATAROOM). OTHER THAN AS SET FORTH HEREIN OR IN THE OTHER TRANSACTION
 DOCUMENTS, ANY AND ALL SUCH FILES, RECORDS AND DATA FURNISHED BY SELLERS
 ARE PROVIDED AS A CONVENIENCE, AND ANY RELIANCE ON OR USE OF THE SAME
 SHALL BE AT BUYER’S SOLE RISK. WITHOUT LIMITING THE GENERALITY OF THE
 FOREGOING, EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS, BUYER
 FURTHER ACKNOWLEDGES AND AFFIRMS THAT SELLERS EXPRESSLY DISCLAIM ANY
 REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE,
 OR OTHERWISE, RELATING TO (A) THE TITLE TO ANY OF THE ACQUIRED ASSETS, (B) THE
 CONDITION OF THE ACQUIRED ASSETS (INCLUDING ANY IMPLIED OR EXPRESS
 WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
 CONFORMITY TO MODELS OR SAMPLES OF MATERIALS), IT BEING UNDERSTOOD THAT,
 OTHER THAN AS SET FORTH HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS, THE
 ASSETS ARE BEING SOLD “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS AS TO ALL
 MATTERS,” (C) FREEDOM FROM HIDDEN OR REDHIBITORY DEFECTS OR VICES, (D) ANY
 INFRINGEMENT BY SELLERS OF ANY PATENT OR PROPRIETARY RIGHT OF ANY THIRD
 PARTY, AND (E) ANY INFORMATION, DATA, OR OTHER MATERIALS.

                  (b)      Buyer acknowledges and affirms that it has made its own independent
 investigation, analysis, and evaluation of the Transactions contemplated hereby and the Acquired Assets
 (including Buyer’s own estimate and appraisal of the extent and value of the Acquired Assets). Buyer
 acknowledges that in entering into this Agreement, it has relied on the aforementioned investigation.
 Buyer hereby irrevocably covenants to refrain from, directly or indirectly, asserting any claim, or
 commencing, instituting, or causing to be commenced, any Proceeding of any kind against Sellers or any
 of their respective Affiliates or Subsidiaries, alleging facts contrary to the foregoing acknowledgment and
 affirmation.



                                                     30
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                    Desc Main
                                 Document
                                   Document Page
                                               Page105
                                                    71 of 139
                                                          94


                                           ARTICLE 6
                                    COVENANTS OF THE PARTIES

          6.1                Conduct of Business Pending the Closing. During the period from the date of
 this Agreement and continuing until the earlier of the termination of this Agreement in accordance with
 its terms and the Closing (or, solely with respect to the Specified Domain Names, the Subsequent
 Closing) (the “Interim Period”), except (x) as may be required by Order of the Bankruptcy Court
 (provided that no Seller directly or indirectly petitioned, sought, requested or moved for such order of the
 Bankruptcy Court or authorized, supported or directed any other Person to petition, seek, request or move
 for such Order of the Bankruptcy Court), (y) as contemplated in the Liquidation Agreement, or (z) as
 contemplated by the Approved Budget, Sellers shall carry on the Business in the Ordinary Course of
 Business and, to the extent consistent therewith, use commercially reasonable efforts to preserve the
 Business intact and preserve the goodwill of and relationships with Governmental Entities, customers,
 suppliers, employees and others having business dealings with the Business. Notwithstanding the first
 sentence of this Section 6.1, during the Interim Period, except (I) as contemplated in the Liquidation
 Agreement or (II) as contemplated by the Approved Budget, Sellers shall not, and shall cause their
 Affiliates not to, directly or indirectly, without the prior written consent of Buyer:

                 (a)      modify, amend, terminate, waive any material rights or obligations under or
 otherwise seek to reject any Assumed Contract;

                 (b)     extend the Sale Termination Date under the Liquidation Agreement beyond April
 30, 2019;

                 (c)      lease, license, surrender, relinquish, sell, transfer, convey, assign or otherwise
 dispose of any interest in any Acquired Assets other than pursuant to an Order of the Bankruptcy Court
 (provided that no Seller directly or indirectly petitioned, sought, requested or moved for such order of the
 Bankruptcy Court or authorized, supported or directed any other Person to petition, seek, request or move
 for such Order of the Bankruptcy Court);

                (d)     mortgage, pledge or subject to Liens (other than Permitted Liens) any of the
 Acquired Assets or any part thereof;

                 (e)     institute, settle, compromise or agree to settle any (i) material Proceeding (other
 than the Chapter 11 Cases) before any Governmental Entity relating primarily or exclusively to the
 Acquired Assets or (ii) pending or threatened Claim that could give rise to Liabilities that are not
 Assumed Liabilities, or modify in any manner that is adverse to the Acquired Assets, rescind, reject or
 terminate a Transferable Permit (or application therefor) relating primarily or exclusively to the Acquired
 Assets;

                   (f)      with respect to any Acquired Asset, (i) make, change or revoke any material Tax
 election, (ii) change any annual Tax accounting period, (iii) enter into any agreement with respect to
 material Taxes or apply for any Tax ruling, (iv) file any amended Tax Return, (v) settle or compromise
 any Tax Liability or Claim for a Tax refund, (vi) surrender any right to Claim a refund for Taxes, (vii)
 incur any material Tax Liability outside of the Ordinary Course of Business, (viii) consent to an extension
 of the statute of limitations applicable to any Tax Claim or assessment (other than pursuant to extensions
 of time to file Tax Returns obtained in the Ordinary Course of Business) or (ix) change (or request any
 Governmental Entity to change) any material aspect of its method of accounting for Tax purposes, in each
 case, except as required by applicable Law; or

                 (g)     enter into any Contract to do any of the foregoing.

                                                     31
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                 Document
                                   Document Page
                                               Page106
                                                    72 of 139
                                                          94


          Nothing contained in this Agreement is intended to give Buyer or its Affiliates, directly or
 indirectly, the right to control or direct the business of Sellers prior to the Closing.

          6.2             Back-Up Bidder. If an Auction is conducted, and Buyer is not the Successful
 Bidder for the Acquired Assets, Buyer shall, in accordance with and subject to the Bidding Procedures, be
 required to serve as the back-up bidder if Buyer is the next highest or otherwise best bidder for the
 Acquired Assets at the Auction (the party that is the next highest or otherwise best bidder at the Auction
 after the Successful Bidder, the “Back-Up Bidder”) and, if Buyer is the Back-Up Bidder, Buyer shall,
 notwithstanding Section 8.1(b)(ii), be required to keep its bid to consummate the Transactions on the
 terms and conditions set forth in this Agreement (as the same may be improved upon by Buyer in the
 Auction) open and irrevocable until the Outside Back-Up Date. Following the Auction, if the Successful
 Bidder fails to consummate the applicable Alternative Transaction as a result of a breach or failure to
 perform on the part of such Successful Bidder, then Buyer, if Buyer is the Back-Up Bidder, will be
 deemed to have the new prevailing bid, and Sellers may seek authority to consummate the Transactions
 on the terms and conditions set forth in this Agreement (as the same may be improved upon by Buyer in
 the Auction) with the Back-Up Bidder.

         6.3               Access. Subject to applicable Law, during the Interim Period, Sellers (a) shall
 give Buyer and its Representatives reasonable access during normal business hours to the offices,
 properties, officers, employees, accountants, auditors, counsel and other representatives, books and
 records of Sellers in each case to the extent relating primarily or exclusively to the Acquired Assets, as
 Buyer reasonably deems necessary in connection with effectuating the Transactions contemplated by this
 Agreement (b) shall furnish to Buyer and its Representatives such information relating primarily or
 exclusively to the Acquired Assets as Buyer and its Representatives reasonably request and (c) shall
 cooperate reasonably with Buyer in its investigation of the Acquired Assets. It is acknowledged and
 understood that no investigation by Buyer or other information received by Buyer shall operate as a
 waiver or otherwise affect any representation, warranty or other agreement given or made by Sellers
 hereunder. Notwithstanding the foregoing, Buyer shall not have, by virtue of this Section 6.3, any
 additional access or investigation right to the extent it relates to the negotiation of this Agreement or the
 Transactions. Buyer agrees to indemnify and hold Sellers and their Affiliates and their respective
 Representatives harmless of and from all actions, Claims, investigations, deficiencies, costs and expenses
 (including attorneys’ fees and expenses) that arise out of or relate to physical injuries arising from
 Buyer’s inspection of the Acquired Assets (other than to the extent any of the foregoing results from the
 willful misconduct of the Person seeking such indemnification), and notwithstanding anything to the
 contrary in this Agreement, such obligation to indemnify shall survive Closing or any termination of this
 Agreement.

           6.4              Public Announcements. Buyer and Sellers will consult with each other before
 issuing, and provide each other the opportunity to review and comment upon, any press release or public
 announcement of this Agreement and the Transactions (which press release or public announcement shall
 be distributed by email to the parties in the Notice section of this Agreement), and neither Buyer nor any
 Seller shall issue any such press release or public announcement without the prior approval of the other
 Party, which approval will not be unreasonably withheld or delayed, in each case except as may be
 required by Law, court process (including the filing of this Agreement with the Bankruptcy Court) or by
 obligations pursuant to any listing agreement with any national securities exchange. Buyer and each
 Seller shall cause its Affiliates and Representatives to comply with this Section 6.4. Notwithstanding the
 foregoing, Buyer shall have no obligation to consult with or seek approval from Sellers prior to (i) filing,
 distributing or furnishing its Form 8-K (including all exhibits, appendices, or other attachments thereto)
 with or to the Securities and Exchange Commission or (ii) issuing a press release, in either case
 announcing entry into this Agreement (and the other Transaction Documents) and the Transactions or that
 it is the Successful Bidder or Back-up Bidder following the Auction.

                                                      32
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                  Document
                                    Document Page
                                                Page107
                                                     73 of 139
                                                           94


         6.5               Tax Matters.

                  (a)      All Transfer Taxes arising out of the transfer of the Acquired Assets pursuant to
 this Agreement shall be borne by Buyer. Sellers and Buyer shall cooperate to timely prepare and file any
 Tax Returns relating to such Transfer Taxes, including any Claim for exemption or exclusion from the
 application or imposition of any Transfer Taxes. Buyer or Sellers, as applicable, shall file all necessary
 documentation and returns with respect to such Transfer Taxes when due, and shall promptly, following
 the filing thereof, furnish a copy of such return or other filing and a copy of a receipt showing payment of
 any such Transfer Tax to the other Parties hereto. Buyer shall pay all such Transfer Taxes when due.
 Notwithstanding the foregoing, Sellers shall be reimbursed by Buyer with respect to any such Transfer
 Taxes paid by Sellers.

                  (b)     Each of Buyer, on the one hand, and Sellers, on the other hand, shall furnish or
 cause to be furnished to the other, upon request, as promptly as practicable, such information and
 assistance relating primarily or exclusively to the Acquired Assets as is reasonably necessary for filing of
 all Tax Returns, including any Claim for exemption or exclusion from the application or imposition of
 any Taxes, the preparation for any audit by any Tax Authority and the prosecution or defense of any
 Proceeding relating to any Tax Return.

         6.6               Approvals; Reasonable Best Efforts; Notification; Consent.

                   (a)      Subject to the terms and conditions of this Agreement, each Party shall use its
 reasonable best efforts to take, or cause to be taken, all actions, and to do, or cause to be done, and to
 assist and cooperate with the other Parties in doing, all things necessary, proper or advisable under
 applicable Law to consummate and make effective the Transactions. Without limiting the generality of
 the foregoing, the Parties will, at Buyer’s sole cost and expense, use their respective reasonable best
 efforts to (i) prepare and file as soon as practicable all forms, registrations and notices relating to the
 consents of Governmental Entities that are required by applicable Law to be filed in order to consummate
 Transactions that are material to the Acquired Assets or to Buyer and its Affiliates (with respect to any
 filing required under the HSR Act, within five (5) Business Days following the Agreement Date, and with
 respect to any other such filing, as soon as reasonably possible), and take such actions as are reasonably
 necessary to obtain any consents from, or to avoid any action or proceeding by, any Governmental Entity
 relating to such approvals, including any Notification and Report Forms in connection with the HSR Act
 or approvals required under Environmental Law, including notifications and approvals necessary to
 transfer Permits, licenses and other authorizations required under Environmental Law (to the extent such
 Permits, licenses and other authorizations are transferable), (ii) take all actions necessary to transfer the
 Acquired Assets, (iii) take all actions necessary to cause all conditions set forth in Article 7 to be satisfied
 as soon as practicable (iv) lift or rescind any existing Order preventing, prohibiting or delaying the
 consummation of the Transactions, (v) effect all necessary registration, applications, notices and other
 filings required by applicable Law, including, as applicable to Sellers, under the Bankruptcy Code, and
 (vi) execute and deliver any additional instruments necessary to fully carry out the purposes of this
 Agreement; provided, however, that nothing in this Agreement, including this Section 6.6 shall require
 Buyer to (A) consent to any material condition or material concession required by any Governmental
 Entity or third party; (B) consent to any divestitures of any material subsidiary or material assets of Buyer
 or its Affiliates, or of the Acquired Assets or accept any material limitation on or material condition on
 the manner in which any of the foregoing conducts their business; (C) pay any material amounts required
 or requested by any Governmental Entity; or (D) accept an agreement to hold separate any material
 portion of any business or of any material assets of any material subsidiary of Buyer or its Affiliates, or of
 the Acquired Assets. Buyer and Sellers shall not, and shall cause their respective Affiliates not to, take
 any action that would reasonably be expected to prevent or materially delay the approval of any
 Governmental Entity of any of the filings referred to in this Section 6.6(a).

                                                       33
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                 Document
                                   Document Page
                                               Page108
                                                    74 of 139
                                                          94


                  (b)     Each Party shall (i) respond as promptly as reasonably practicable to any
 inquiries or requests for additional information and documentary material received from any
 Governmental Entity relating to the matters described in Section 6.6(a), (ii) not extend any waiting period
 or agree to refile under the HSR Act (except with the prior written consent of the other Parties hereto,
 which consent shall not be unreasonably withheld, conditioned or delayed) and (iii) not enter into any
 agreement with the any Governmental Entity agreeing not to consummate the Transactions.

                  (c)      In connection with and without limiting the foregoing, each Party shall, subject to
 applicable Law and except as prohibited by any applicable representative of any applicable Governmental
 Entity: (i) promptly notify the other Parties of any material written communication to that Party from any
 Governmental Entity concerning this Agreement or the Transactions, and permit the other Parties to
 review in advance (and to consider any comments made by the other Parties in relation to) any proposed
 written communication to any of the foregoing; (ii) not participate in or agree to participate in any
 substantive meeting, telephone call or discussion with any Governmental Entity in respect of any filings,
 investigation or inquiry concerning this Agreement or the Transactions unless it consults with the other
 Parties in advance and, to the extent permitted by such Governmental Entity, gives the other Parties the
 opportunity to attend and participate in such meeting, telephone call or discussion; and (iii) subject to the
 attorney-client and similar applicable privileges, furnish outside legal counsel for the other Parties with
 copies of all correspondence, filings, and written communications (and memoranda setting forth the
 substance thereof) between such Party and its Affiliates and their respective Representatives, on the one
 hand, and any Governmental Entity or its members or their respective staffs, on the other hand, with
 respect to this Agreement and the Transactions; provided, however, that any such Party may limit the
 disclosure of filings to protect confidential information, including limiting dissemination of filings to an
 “outside counsel only” basis.

         6.7               Reserved.

          6.8              Further Assurances. The Parties agree to (a) furnish upon request to each other
 such further information, (b) execute, acknowledge and deliver to each other such other documents and
 (c) do such other acts and things, all as the other Party may reasonably request for the purpose of carrying
 out the intent of this Agreement and the Transaction Documents, including, without limitation, execution
 and delivery of the Power of Attorney Agreement; provided that nothing in this Section 6.8 or this
 Agreement shall prohibit Sellers from ceasing operations or winding up their affairs following the
 Closing. At the Closing, Sellers shall execute and deliver to Buyer such other instruments of transfer as
 shall be reasonably necessary or appropriate to vest in Buyer title to the Acquired Assets free and clear of
 all Liens (other than Permitted Liens) and to comply with the purposes and intent of this Agreement and
 such other instruments as shall be reasonably necessary or appropriate to evidence the assignment by
 Sellers and assumption by Buyer of the Acquired Assets. Each of Sellers, on the one hand, and Buyer, on
 the other hand, shall use its commercially reasonable efforts to take, or cause to be taken, all appropriate
 action, do or cause to be done all things necessary, proper or advisable under applicable Law, and execute
 and deliver such documents and other papers, as may be required to consummate the Transactions
 contemplated by this Agreement at or after the Closing, including, assistance by Sellers (with respect to
 applicable filing, submission or similar fees, at Buyer’s cost and expense) with the transfer of the
 Transferred Intellectual Property (including with respect to making all appropriate filings and submissions
 with the United States Copyright Office, United States Patent and Trademark Office and any applicable
 similar agencies in foreign jurisdictions promptly after Closing, and in any event within thirty (30) days
 of Closing) and taking whatever steps or actions that are reasonably necessary to transfer the domain
 names included in the Transferred Intellectual Property, including, (i) causing any party under Sellers’
 control to execute such documents and do all other acts reasonably necessary to transfer such domain
 names to Buyer, (ii) taking any and all actions that may be required or recommended by the applicable
 domain name registrars to effectuate and/or record the transfer of such domain names from Sellers to

                                                      34
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                 Document
                                   Document Page
                                               Page109
                                                    75 of 139
                                                          94


 Buyer with such registrars, (iii) causing the administrative and technical contact(s) for such domain
 names to take all steps as may be reasonably necessary to effect the transfer and recordation of the
 domain names from Sellers to Buyer, (iv) providing Buyer or its permitted successors, assigns or other
 legal representatives with the details of any account information or passwords necessary for Buyer to
 control the domain names, and (v) taking any acts necessary to cause the publicly available records
 accessible through the “Whois” system to state that Buyer is the registrant of the Domain Names (in the
 case of (i) – (v) at the Closing or the Subsequent Closing, as applicable).

         6.9               Bankruptcy Court Filings.

                 (a)     Seller will file the results of the Auction, the notice of the Successful Bidder and
 the Proposed Assumed Contracts Notice (as defined in the Bidding Procedures), in accordance with the
 Bidding Procedures and with the Bankruptcy Court prior to Closing. Seller shall give appropriate notice,
 and provide appropriate opportunity for hearing, to all Persons entitled thereto, of all motions, orders,
 hearings and other proceedings relating to this Agreement and the Transactions contemplated hereby and
 thereby and such additional notice as ordered by the Bankruptcy Court.

                  (b)     Sellers shall use reasonable best efforts to secure entry of the Sale Order. Sellers
 shall use reasonable best efforts to demonstrate to the Bankruptcy Court that they have taken reasonable
 steps to obtain the highest, best or otherwise financially superior offer possible for the Acquired Assets
 under the circumstances. Sellers shall use their commercially reasonable efforts to secure expedited
 resolution of any appeal, petition or motion for reconsideration, modification amendment, vacation, stay
 rehearing or re-argument related to the Sale Order. Sellers shall use commercially reasonable efforts to
 comply (or obtain an Order from the Bankruptcy Court waiving compliance) with all requirements under
 the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules
 in connection with obtaining approval of the Sale Order. Sellers shall consult in good faith with Buyer
 and its Representatives concerning the Sale Order, any other Orders of the Bankruptcy Court relating to
 the Transactions, and the bankruptcy proceedings in connection therewith, and use commercially
 reasonable efforts to provide Buyer with copies of applications, pleadings, notices, proposed Orders and
 other documents relating to such proceedings as soon as reasonably practicable but no later than one (1)
 Business Day (to the extent reasonably practicable), prior to filing. Any material pleadings, notices,
 proposed Orders and documents relating to the Transactions filed with the Bankruptcy Court by Sellers
 after the date hereof shall be in form and substance reasonably acceptable to Buyer prior to being filed
 with the Bankruptcy Court.

                 (c)      Buyer agrees that it will promptly take such actions as are reasonably requested
 by Sellers to assist in obtaining entry of the Sale Order and a finding of adequate assurance of future
 performance by Buyer or Designated Purchaser, as applicable, under the Assumed Contracts, including
 furnishing affidavits or other documents or information for filing with the Bankruptcy Court for the
 purposes, among others, of providing necessary assurances of performance by Buyer under this
 Agreement and demonstrating that Buyer is a “good faith” purchaser under section 363(m) of the
 Bankruptcy Code; provided, however, in no event shall Buyer or Sellers be required to agree to any
 amendment of this Agreement.

                  (d)       Sellers further covenant and agree that, after the entry of the Sale Order, the
 terms of any reorganization or liquidation plan it submits to the Bankruptcy Court, or any other court for
 confirmation or sanction, shall not be intended to (or reasonably likely to) supersede, abrogate, nullify or
 restrict the terms of this Agreement in any material respect, or prevent the consummation or performance
 of the Transactions, in each case except as expressly permitted pursuant to Section 6.2 or the Bidding
 Procedures.


                                                       35
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                 Document
                                   Document Page
                                               Page110
                                                    76 of 139
                                                          94


         6.10             Cure Costs. Sellers shall transfer and assign all Assumed Contracts to Buyer or
 Designated Purchaser, as applicable, and Buyer or Designated Purchaser, as applicable, shall assume all
 Assumed Contracts from Sellers, as of the Closing Date pursuant to section 365 of the Bankruptcy Code
 and the Sale Order. Seller shall use reasonable best efforts to provide Buyer with a good faith estimate of
 the Cure Costs for each Assumed Contract as soon as reasonably practicable after the Agreement Date. In
 connection with the assignment and assumption of the Assumed Contracts, Buyer or Designated
 Purchaser, as applicable, shall cure any monetary defaults under the Assumed Contracts by payment of
 any Cure Costs (or create reserves therefor) as determined in accordance with the Bidding Procedures.
 Buyer or Designated Purchaser, as applicable, shall be responsible for demonstrating and establishing
 adequate assurance of future performance before the Bankruptcy Court with respect to the Assumed
 Contracts; provided, however, that there shall be no Cure Costs incurred by Buyer, Designated Purchaser
 or any of their respective Affiliates with respect to the assignment and assumption by Buyer or
 Designated Purchaser, as applicable, of the Zeavion License Agreement.

          6.11              Preservation of Books and Records. After the Closing Date, Buyer shall
 provide to Sellers and their respective Affiliates and Representatives (after reasonable notice and during
 normal business hours and without charge to Sellers other than the costs of copying, if any) reasonable
 access to, including the right to make copies of, all books and records included in and otherwise related to
 the Acquired Assets, to the extent necessary to permit Sellers to determine any matter relating to its rights
 and obligations hereunder or to any period ending on or before the Closing Date (for example, for
 purposes of any Tax or accounting audit or any claim or litigation matter, but not for any dispute or claim
 between Buyer and Seller in connection with this Agreement, the Transaction Documents or otherwise),
 for periods prior to the Closing and shall preserve such books and records until the later of (i) such period
 as shall be consistent with Buyer’s records retention policy in effect from time to time, (ii) the retention
 period required by applicable Law, (iii) the conclusion of all bankruptcy proceedings relating to the
 Chapter 11 Cases or (iv) in the case of books and records relating to Taxes, the expiration of the statute of
 limitations applicable to such Taxes. Such access shall include access to any information in electronic
 form to the extent reasonably available. Buyer acknowledges that Sellers have the right to retain originals
 or copies of all of books and records included in or related to the Acquired Assets for periods prior to the
 Closing.

          6.12             Bulk Transfer Laws. The Parties intend that pursuant to Section 363(f) of the
 Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any security interests in
 the Acquired Assets, including any liens or claims arising out of the bulk transfer laws, and the parties
 shall take such steps as may be necessary or appropriate to so provide in the Sale Order. In furtherance of
 the foregoing, each Party hereby waives compliance by the Parties with the “bulk sales,” “bulk transfers”
 or similar Laws and all other similar Laws in all applicable jurisdictions in respect of the Transactions
 contemplated by this Agreement.

         6.13              Transfer of Assets. Buyer agrees to assume responsibility for, and pay all
 expenses in connection with, removing, transporting or relocating all Acquired Assets that, at the Closing,
 are located at any of the facilities or Real Property of any Seller or any of their Affiliates, and which, if
 reasonably requested by Buyer, have been packaged by any Seller (which packaging shall be at the
 Buyer’s cost and expense) for transport. Other than the items set forth in Section 3.1(b) which are to be
 delivered at Closing, such removal, transportation or relocation shall be completed by Buyer within thirty
 (30) days following the Closing Date. Sellers agree, from and after the Closing Date, to provide Buyer,
 its agents and employees, reasonable access to such facilities during reasonable business hours and upon
 reasonable notice for purposes of removing such Acquired Assets. Sellers shall have no Liability to
 Buyer in connection with the storage at, or removal from, such facilities of such Acquired Assets after the
 Closing, and risk of loss with respect to such Acquired Assets shall pass to Buyer upon the Closing.


                                                      36
Case 19-30258-KLP            Doc 457
                                 487 Filed 03/03/19
                                           03/04/19 Entered 03/03/19
                                                              03/04/19 07:09:43
                                                                       17:13:01                       Desc Main
                                   Document
                                     Document Page
                                                 Page111
                                                      77 of 139
                                                            94


 Buyer shall be responsible for the costs of repairing any damage to such facilities resulting from the
 removal of such Acquired Assets therefrom after the Closing Date.

          6.14              Payments from Third Parties After Closing. In the event that any Seller receives
 any payment from a third party (other than Buyer or any of its Affiliates) after the Closing Date pursuant
 to any of the Assumed Contracts (or with respect to the operation by Buyer of any Acquired Asset during
 the post-Closing period) and to the extent such payment is not in respect of an Excluded Asset or an
 Excluded Liability, Sellers shall forward such payment, as promptly as practicable but in any event within
 thirty (30) days after such receipt, to Buyer (or other entity nominated by Buyer in writing to Sellers) and
 notify such third party to remit all future payments (in each case, to the extent such payment is in respect
 of any post-Closing period with respect to an Acquired Asset and is not in respect of an Excluded Asset
 or an Excluded Liability) pursuant to the Assumed Contracts to Buyer (or such other entity).
 Notwithstanding anything to the contrary in this Agreement, in the event that Buyer or any of its
 Affiliates receives any payment from a third party after the Closing on account of, or in connection with,
 any Excluded Asset, Buyer shall forward such payment, as promptly as practicable but in any event
 within thirty (30) days after such receipt, to Sellers (or other entity nominated by Sellers in writing to
 Buyer) and notify such third party to remit all future payments on account of or in connection with any
 Excluded Assets to Sellers (or such other entity).

          6.15              Use of Names. Gemstone and its Subsidiaries shall have the limited, non-
 transferable, non-sublicensable, royalty-free, non-exclusive right to use the “Gymboree” name or any
 variations or derivatives thereof or any trademarks or logos embodying the foregoing (collectively, the
 “Names”) as currently used by Gemstone and its Subsidiaries and in a manner substantially consistent
 with or substantially analogous to the scope of use of the Names by Gemstone and its Subsidiaries in the
 twelve (12) month period prior to the Closing, and solely in connection with the Liquidation Agreement
 and the wind-down of the Gemstone and Coral Brick and Mortar Business, including with respect to (a)
 the legal names of Gemstone and its Subsidiaries, (b) existing signage on and in physical facilities,
 labeling, stationery, business forms, supplies and advertising and promotional materials bearing the
 Names, and (c) as part of the Specified Domain Names in the case of (a) and (b), until thirty (30) days
 (the “Termination Date For Use of Name”) following the earliest of (i) the date on which the Chapter 11
 Cases are terminated, (ii) the date on which the Chapter 11 Cases are fully and finally resolved and (iii)
 the date that is ninety (90) days after the Closing and, in the case of (c), until the earliest of (i) the date on
 which the Sale (as defined in the Liquidation Agreement as in existence on January 18, 2019) has
 terminated and the Agent is no longer using the Specified Domain Names and (ii) the Subsequent Closing
 Date; provided, however, that neither Gemstone nor any of its Subsidiaries shall (i) take any action that
 would reasonably be expected to impair the value of or goodwill associated with the Names, or (ii) apply
 the Names to any product or other materials that were not existing as of the Closing or use the Names in
 connection with any service, location or business that was not existing as of the Closing. Gemstone and
 each of its Subsidiaries acknowledges and agrees that, as of the Closing, the Names shall be the exclusive
 property of the Buyer as of the Closing (subject to the rights of Gemstone and its Subsidiaries pursuant to
 this Section 6.15), and that any and all goodwill arising in connection with the use of the Names inures
 solely to Buyer, and that all such use is subject to quality standards set by Buyer and communicated to
 Gemstone and its Subsidiaries from time to time. The right of Gemstone and its Subsidiaries to use the
 Names shall be subject to Buyer’s control of the character and quality of the goods and services provided
 by Gemstone and its Subsidiaries in association with the Names, and such quality control obligations
 shall be met so long as the goods and services provided by Gemstone and its Subsidiaries in association
 with the Names are of a character and quality substantially equivalent to or better than the quality of those
 provided by Gemstone and its Subsidiaries in the twelve (12) month period prior to the Closing. No later
 than the Termination Date For Use of Name, Sellers shall cease all usage of the Names, including (i)
 filing appropriate documents with the Bankruptcy Court changing the caption of the Bankruptcy Case to
 one that does not contain the name of any of the Transferred Intellectual Property or any similar or

                                                        37
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                  Document
                                    Document Page
                                                Page112
                                                     78 of 139
                                                           94


 confusing name and (ii) filing amendments with the appropriate Governmental Authorities changing their
 respective corporate names, “doing business as” name, trade name, and any other similar corporate
 identifier to one that does not contain the name of any of the Transferred Intellectual Property or any
 similar or confusing name.


         6.16              Notification of Certain Matters.

                   (a)   Gemstone will promptly notify Buyer of: (i) any written notice or other
 communication from any Person alleging that the consent of such Person is or may be required in
 connection with the Transactions contemplated by this Agreement, except with respect to any consent the
 failure of which to be obtained would not be, or reasonably be expected to be, material to the Acquired
 Asset; (ii) any written notice or other communication from any Governmental Entity (other than the
 Chapter 11 Cases) related to or in connection with the Transactions contemplated by this Agreement; and
 (iii) promptly upon discovery thereof, any material variances from, or the existence or occurrence of any
 event, fact or circumstance arising after the execution of this Agreement that would reasonably be
 expected to cause any of the representations and warranties contained in Article 4 to be untrue or
 inaccurate in a manner that would reasonably be expected to cause the conditions set forth in Section 7.1
 not to be satisfied.

                 (b)     Sellers shall use their reasonable best efforts to deliver to Buyer the following
 additional information (as of the Agreement Date) within ten (10) Business Days after the Agreement
 Date a true and complete list of each Necessary Consent.

         6.17              Confidentiality.

                  (a)      Upon and for a period of one (1) year following the Closing, Sellers shall, and
 shall cause their respective Affiliates and representatives to, keep confidential all non-public information
 regarding the Acquired Assets, except for (i) such public disclosure as Sellers and its counsel may
 reasonably determine to be required under any applicable Law, regulation, stock exchange requirement or
 Order (provided that Sellers will provide Buyer with prior written notice of any such disclosure to the
 extent permitted by applicable Law and, where applicable and reasonably requested by Buyer and at
 Buyer’s sole cost and expense, Sellers will use commercially reasonable efforts to cooperate with Buyer
 to obtain a protective order or other confidential treatment or otherwise limit the scope of information that
 is required to be disclosed, and Sellers shall only disclose that portion of such information as Sellers are
 advised by its in counsel in writing is required to be disclosed) and (ii) disclosure to its representatives
 solely to the extent that such parties need to know such information and agree to be bound by
 confidentiality obligations no less protective than those set forth in this Section 6.17(a). Sellers will be
 responsible for any disclosure by their respective Affiliates and representatives of any such non-public
 information regarding the Acquired Assets to the same degree as if such disclosure were made by Sellers.

                 (b)      Subject to Section 6.4, during the Interim Period, each of Buyer and Seller shall,
 and shall cause their respective Affiliates, and representatives to, abide by the confidentiality provisions
 set forth in that certain Confidentiality Agreement, dated as of January 24, 2019, by and between
 Gemstone and The Children’s Place, Inc.

         6.18              Communication With Other Bidders. Unless prohibited by Law, Buyer (and its
 representatives) may, with the prior written approval of Sellers (which such approval may be granted or
 withheld in Sellers’ sole discretion) initiate, participate or agree to participate in any meeting or engage in
 substantive discussion with any potential bidders in the Auction regarding this Agreement, the


                                                       38
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                 Document
                                   Document Page
                                               Page113
                                                    79 of 139
                                                          94


 Transactions, the Business, the Auction or any matter related thereto (including discussions regarding
 potential joint bidding arrangements or stalking horse bids with respect to specific parts of the Business).

          6.19             Personally Identifiable Information. Buyer acknowledges that the Acquired
 Assets include personally identifiable information within the meaning of Section 363(b) of the
 Bankruptcy Code, including personal information about the Sellers’ customers (such Acquired Assets
 collectively, “PII”). In connection therewith, from and after the Closing, Buyer shall: (a) maintain
 appropriate security controls and procedures (technical, operational, managerial and otherwise) to protect
 PII, (b) abide by all Laws applicable to PII and (c) take such further actions with respect to PII as may be
 agreed between the Parties in their discretion. Buyer further agrees that it shall (i) abide by Sellers’
 privacy policies and privacy-related covenants made in Sellers’ terms of service that were in effect as of
 the Petition Date, with respect to such PII (it being understood that Buyer may revise such policies and
 terms as provided by such policies and terms), (ii) respect prior requests of customers to opt out of receipt
 of marketing messages (to the extent Sellers make Buyer aware of such requests; provided, that Buyer
 shall seek to obtain such information from Sellers) and (iii) use personal information only for the
 purposes of continuing operations in respect of the Acquired Assets following the Closing and continuing
 to provide similar goods and services to customers, including marketing the products and services related
 to Acquired Assets or as otherwise permitted by Sellers’ privacy policies or privacy-related covenants
 made in Sellers’ terms of service.

         6.20              Customer Data.

                   (a)      Promptly following the Subsequent Closing Date, Sellers shall deliver to Buyer
 (in the same format that Customer Data is required to be delivered at the Closing pursuant to Section
 3.1(b)(iii)) a copy of any Customer Data collected between the Closing and the Subsequent Closing Date
 as a result of the use of the Specified Domain Names as contemplated by Section 6.15.

                 (b)     From the Closing Date through the Subsequent Closing Date, Sellers will make
 publicly available a new privacy policy that expressly provides that any Personal Information may be
 shared with, and transferred to, Buyer, as the acquiror of the Acquired Assets, and will be subject to
 Buyer’s publicly available privacy policy.

                                       ARTICLE 7
                        CONDITIONS TO OBLIGATIONS OF THE PARTIES

          7.1                Conditions Precedent to Obligations of Buyer. The obligation of Buyer to
 consummate the Transactions is subject to the satisfaction (or written waiver by Buyer in Buyer’s sole
 discretion) at or prior to the Closing Date of each of the following conditions:

                  (a)       Accuracy of Representations and Warranties. The representations and warranties
 of Sellers (i) set forth in Section 4.1 (Organization) and Section 4.2 (Due Authorization) (collectively,
 the “Seller Fundamental Representations”) shall be true and correct in all respects and (ii) set forth in
 Article 4 (other than the Seller Fundamental Representations) shall be true and correct (disregarding all
 qualifications or limitations as to “materiality” or “Sellers Material Adverse Effect” and words of similar
 import set forth therein), except where the failure of such representations or warranties to be true and
 correct would not reasonably be expected to have a Sellers Material Adverse Effect, in the case of each of
 clauses (i) and (ii), as of the Agreement Date and at and as of the Closing as though made at and as of the
 Closing (in each case, except to the extent expressly made as of another date, in which case as of such
 date as if made at and as of such date).




                                                      39
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                       Desc Main
                                  Document
                                    Document Page
                                                Page114
                                                     80 of 139
                                                           94


                  (b)     Performance of Obligations. Sellers shall have performed in all material respects
 all obligations and agreements contained in this Agreement required to be performed by them on or prior
 to the Closing Date.

                 (c)      Officer’s Certificate. Buyer shall have received a certificate, dated the Closing
 Date, of an executive officer of each Seller to the effect that the conditions specified in Section 7.1(a) and
 Section 7.1(b) above have been fulfilled and/or waived.

                 (d)      Antitrust Approval. All applicable waiting periods under the HSR Act related to
 the Transactions shall have expired or been terminated, if required.

                  (e)      Sale Order. After notice and a hearing as defined in Section 102(1) of the
 Bankruptcy Code, the Bankruptcy Court shall have entered the Sale Order, and such Sale Order shall be
 in full force and effect and shall not have been reversed, stayed, modified, amended or vacated, and as to
 which the time to appeal or seek certiorari or move for a vacatur, new trial, reargument or rehearing has
 expired, and no appeal or petition for certiorari or other proceedings for a vacatur, new trial, reargument
 or rehearing has been timely taken, or as to which any appeal that has been taken or any petition for
 certiorari that has been timely filed has been withdrawn or resolved by the highest court to which the
 Order was appealed or from which certiorari was sought or the vacatur, new trial, reargument or rehearing
 shall have been denied or resulted in no modification of such Order. The Sale Order shall provide that the
 Sale Term as defined in the Liquidation Agreement shall cease on or before April 30, 2019 without
 further amendment.

                (f)     No Order. No court or other Governmental Entity has issued, enacted, entered,
 promulgated or enforced any Law or Order (that is final and non-appealable and that has not been
 vacated, withdrawn or overturned) restraining, enjoining or otherwise prohibiting the Transactions
 contemplated by this Agreement.

                 (g)     Assumed Contracts. The Bankruptcy Court shall have approved and authorized
 the assumption and assignment of the Assumed Contracts.

         7.2              Conditions Precedent to the Obligations of Sellers. The obligation of Sellers to
 consummate the Transactions is subject to the satisfaction (or written waiver by Sellers) at or prior to the
 Closing Date of each of the following conditions:

                  (a)      Accuracy of Representations and Warranties. The representations and warranties
 of Buyer (i) set forth in Section 5.1 (Organization) and Section 5.2 (Due Authorization), shall be true and
 correct in all material respects and (ii) set forth in Article 5 (other than those described in clause (i)) shall
 be true and correct (disregarding all qualifications or limitations as to “materiality” or “Buyer Material
 Adverse Effect” and words of similar import set forth therein), except where the failure of such
 representations or warranties to be true and correct would not reasonably be expected to have a Buyer
 Material Adverse Effect, in the case of each of clauses (i) and (ii), as of the Agreement Date and at and as
 of the Closing as though made at and as of the Closing (in each case, except to the extent expressly made
 as of another date, in which case as of such date as if made at and as of such date).

                  (b)     Performance of Obligations. Buyer shall have performed in all material respects
 all obligations and agreements contained in this Agreement required to be performed by it on or prior to
 the Closing Date.




                                                        40
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                  Document
                                    Document Page
                                                Page115
                                                     81 of 139
                                                           94


                 (c)     Officer’s Certificate. Sellers shall have received a certificate, dated the Closing
 Date, of an executive officer of Buyer to the effect that the conditions specified in Section 7.2(a) and
 Section 7.2(b) above have been fulfilled and/or waived.

                 (d)      Antitrust Approval. All applicable waiting periods under the HSR Act related to
 the Transactions shall have expired or been terminated, if required.

                  (e)      Sale Order. After notice and a hearing as defined in Section 102(1) of the
 Bankruptcy Code, the Bankruptcy Court shall have entered the Sale Order, and such Sale Order shall be
 in full force and effect and shall not have been reversed, stayed, modified, amended or vacated, and as to
 which the time to appeal or seek certiorari or move for a vacatur, new trial, reargument or rehearing has
 expired, and no appeal or petition for certiorari or other proceedings for a vacatur, new trial, reargument
 or rehearing has been timely taken, or as to which any appeal that has been taken or any petition for
 certiorari that has been timely filed has been withdrawn or resolved by the highest court to which the
 Order was appealed or from which certiorari was sought or the vacatur, new trial, reargument or rehearing
 shall have been denied or resulted in no modification of such Order.

                (f)     No Order. No court or other Governmental Entity has issued, enacted, entered,
 promulgated or enforced any Law or Order (that is final and non-appealable and that has not been
 vacated, withdrawn or overturned) restraining, enjoining or otherwise prohibiting the Transactions
 contemplated by this Agreement.

          7.3              Frustration of Conditions Precedent. None of Buyer or Sellers may rely on the
 failure of any condition set forth in this Article 7, as applicable, to be satisfied if such failure was caused
 by such Party’s failure to use, as required by this Agreement, its reasonable best efforts to consummate
 the Transactions contemplated hereby.

                                                ARTICLE 8
                                              TERMINATION

        8.1              Termination of Agreement. This Agreement may be terminated and the
 Transactions abandoned at any time prior to the Closing:

                  (a)     by written agreement of Sellers and Buyer;

                  (b)     by either Sellers or Buyer:

                          (i)      if there shall be any Law that makes consummation of the Transactions
 illegal or otherwise prohibited, or if any Order permanently restraining, prohibiting or enjoining Buyer or
 Sellers from consummating the Transactions is entered and such Order shall become final, provided,
 however, that no termination may be made by a Party under this Section 8.1(b)(i) if the issuance of such
 Order was caused by the breach or action or inaction of such Party;

                       (ii)    subject to Section 6.2, upon the filing of a motion by a Seller to approve
 an Alternative Transaction or the Bankruptcy Court’s entry of an order approving an Alternative
 Transaction; or

                        (iii)   if (A) a trustee or an examiner with expanded powers is appointed in any
 of the Chapter 11 Cases or (B) any of the Chapter 11 Cases is dismissed or converted to a case under
 Chapter 7 of the Bankruptcy Code;



                                                        41
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                      Desc Main
                                  Document
                                    Document Page
                                                Page116
                                                     82 of 139
                                                           94


                   (c)      by Buyer if (i) there shall have been a breach by any Seller of any of its
 representations, warranties, covenants or agreements contained in this Agreement, which breach would
 result in the failure to satisfy one or more of the conditions set forth in Section 7.1, or (ii) any other event
 or condition shall result in any Seller being incapable of satisfying one or more conditions set forth in
 Section 7.1, and in either case such breach or other event or condition shall be incapable of being cured
 or, if capable of being cured, shall not have been cured within the earlier of twenty (20) days after written
 Notice thereof shall have been received by Sellers and the Outside Transaction Date; provided, that as of
 such date, Buyer is not in breach of this Agreement, which breach would result in the failure to satisfy
 one or more of the conditions set forth in Section 7.2;

                (d)     by Buyer if, subject to Section 6.2, (i) Sellers comply with the Bidding
 Procedures and accept a Successful Bid (as defined in the Bidding Procedures) from a Person other than
 Buyer or its permitted transferee for the Acquired Assets or (ii) Sellers enter into an Alternative
 Transaction;

                   (e)      by Sellers, if (i) there shall have been a breach by Buyer of any of its
 representations, warranties, covenants or agreements contained in this Agreement, which breach would
 result in the failure to satisfy one or more of the conditions set forth in Section 7.2, or (ii) any other event
 or condition shall result in Buyer being incapable of satisfying one or more conditions set forth in
 Section 7.2, and in either case such breach or other event or condition shall be incapable of being cured
 or, if capable of being cured, shall not have been cured within the earlier of twenty (20) days after written
 Notice thereof shall have been received by Buyer and the Outside Transaction Date; provided that as of
 such date, any Seller is not in breach of this Agreement, which breach would result in the failure to satisfy
 one or more of the conditions set forth in Section 7.1;

                  (f)     by Buyer if a Sale Order has not been entered on or before March 8, 2019, and by
 Buyer or Sellers if the Closing shall not have occurred on or before April 1, 2019 (the “Outside
 Transaction Date”); provided, however, that a Party shall be permitted to terminate this Agreement
 pursuant to this Section 8.1(f) only if such Party is not itself in breach of any of its representations,
 warranties, covenants or agreements contained herein, which breach would result in the failure of a
 condition set forth in Article 7;

                  (g)     by Sellers if the governing body of any Seller determines, upon advice from
 outside legal counsel, that proceeding with the Transactions or failing to terminate this Agreement would
 violate its or such governing body’s fiduciary obligations under applicable Law, including to pursue an
 Alternative Transaction. For the avoidance of doubt, and subject to the terms and conditions of this
 Agreement (including Buyer’s right to terminate this Agreement in accordance with this Section 8.1),
 Sellers retain the right to pursue any transaction or restructuring strategy that, in Sellers’ business
 judgment, will maximize the value of their estates;

                (h)     by Sellers if Buyer shall not have deposited the full Deposit, in an aggregate
 amount equal to $7,600,000, by 11:59 p.m. New York time on March 4, 2019; and

                 (i)    by written notice from Buyer to Gemstone, if Buyer is neither the Successful
 Bidder nor the Backup Bidder following the Auction.

         8.2               Consequences of Termination. In the event this Agreement is terminated
 pursuant to Section 8.1(e) or otherwise terminated pursuant to Section 8.1 by Buyer and could have been
 terminated at the same time by Seller pursuant to Section 8.1(e), Sellers shall retain the Deposit; provided,
 however, that retention of the Deposit shall constitute liquidated damages and the sole and exclusive
 remedy of Seller in the event of a termination hereunder and shall limit Seller’s remedies against Buyer in

                                                       42
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                 Document
                                   Document Page
                                               Page117
                                                    83 of 139
                                                          94


 any respect of any claim against Buyer arising under this Agreement or otherwise (subject to the last
 sentence of this Section 8.2). In the event of all other terminations of this Agreement prior to Closing, the
 Deposit shall be refunded to the Buyer. In the event of any termination of this Agreement by either or
 both of Buyer and Sellers pursuant to Section 8.1, written Notice thereof shall be given by the terminating
 Party to the other Parties hereto, specifying the provision hereof pursuant to which such termination is
 made, this Agreement shall thereupon terminate and become void and of no further force and effect (other
 than Section 6.4 (Public Announcements), this Section 8.2 (Consequences of Termination) and Article 9
 (Miscellaneous) and to the extent applicable in respect of such Sections and Article, Article 1
 (Definitions)), and the Transactions shall be abandoned without further action of the Parties hereto, except
 (a) for application of the Deposit as set forth in the foregoing sentence and (b) that such termination shall
 not relieve any Party of any Liability for Fraud or Willful Breach of this Agreement.

                                               ARTICLE 9
                                            MISCELLANEOUS

         9.1               Expenses. Except as set forth in this Agreement and whether or not the
 Transactions are consummated, each Party hereto shall bear all costs and expenses incurred or to be
 incurred by such Party in connection with this Agreement and the consummation of the Transactions.

          9.2               Assignment. Neither this Agreement nor any of the rights or obligations
 hereunder may be assigned by Sellers without the prior written consent of Buyer, or by Buyer without the
 prior written consent of Sellers; provided, that Buyer may assign its rights and obligations to a Designated
 Purchaser so long as Buyer remains primarily liable for its obligations hereunder. Subject to the
 foregoing, this Agreement shall be binding upon and inure to the benefit of the Parties hereto and their
 respective successors and permitted assigns including any liquidating trustee, responsible Person or
 similar representative for Sellers or Sellers’ estate appointed in connection with the Chapter 11 Cases.

         9.3               Parties in Interest. This Agreement shall be binding upon and inure solely to the
 benefit of Sellers (and their estates), Buyer (and its Designated Purchasers) and their respective
 successors, or permitted assigns, and nothing in this Agreement, express or implied, is intended to or shall
 confer upon any other Person any rights, benefits or remedies of any nature whatsoever under or by
 reason of this Agreement except as expressly set forth herein.

          9.4              Notices.     All notices, demands, requests, consents, approvals or other
 communications (collectively, “Notices”) required or permitted to be given hereunder or that are given
 with respect to this Agreement shall be in writing and shall be personally served, delivered by a nationally
 recognized overnight delivery service with charges prepaid, or transmitted by hand delivery, or facsimile
 or electronic mail, addressed as set forth below, or to such other address as such Party shall have specified
 most recently by written Notice. Notice shall be deemed given on the date of service or transmission if
 personally served or transmitted by facsimile or electronic mail with confirmation of receipt; provided
 that if delivered or transmitted on a day other than a Business Day or after 5:00 p.m. New York time,
 notice shall be deemed given on the next Business Day. Notice otherwise sent as provided herein shall be
 deemed given on the next Business Day following timely deposit of such Notice with an overnight
 delivery service:




                                                      43
Case 19-30258-KLP            Doc 457
                                 487 Filed 03/03/19
                                           03/04/19 Entered 03/03/19
                                                              03/04/19 07:09:43
                                                                       17:13:01                 Desc Main
                                   Document
                                     Document Page
                                                 Page118
                                                      84 of 139
                                                            94


         If to any Seller:       Gymboree Group, Inc.
                                 71 Stevenson Street, Suite 2200
                                 San Francisco, CA 94105
                                 Attention:      Jon W. Kimmins and Kimberly Holtz MacMillan
                                 Email:          jon_kimmins@gymboree.com and
                                                 kimberly_macmillan@gymboree.com

         With copies to:         Milbank LLP
                                 55 Hudson Yards
                                 New York, NY 10001
                                 Attention:    Evan R. Fleck and Scott W. Golenbock
                                 Email:        efleck@milbank.com and sgolenbock@milbank.com

         If to Buyer:            TCP Brands, LLC
                                 c/o The Children’s Place, Inc.
                                 500 Plaza Drive, 4th Floor
                                 Secaucus, NJ 070942
                                 Attention:      Bradley P. Cost, Esq.,
                                                 Senior Vice President and General Counsel
                                 Email:          bcost@childrensplace.com
                                                 and
                                 Attention:      Robert A. Karpf, Esq.,
                                                 Group Vice President and Deputy General Counsel
                                 Email:          rkarpf@childrensplace.com


         With copies to:         Torys LLP
                                 1114 Ave of the Americas, 23rd Floor,
                                 New York, NY 10036
                                 Attention:     Alison D. Bauer
                                 Email:         abauer@torys.com
                                                and
                                 Attention:     Edward Fan
                                 Email:         efan@torys.com

                                 Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                 1285 Avenue of the Americas
                                 New York, NY 10019-6064
                                 Attention: Robert Britton
                                 Email: rbritton@paulweiss.com

         Rejection of or refusal to accept any Notice, or the inability to deliver any Notice because of
 changed address of which no Notice was given, shall be deemed to be receipt of the Notice as of the date
 of such rejection, refusal or inability to deliver.

          9.5               Choice of Law. This Agreement shall be construed and interpreted, and the
 rights of the Parties shall be determined, in accordance with the Laws of the State of New York, without
 giving effect to any provision thereof that would require or permit the application of the substantive laws
 of any other jurisdiction.



                                                     44
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                    Desc Main
                                 Document
                                   Document Page
                                               Page119
                                                    85 of 139
                                                          94


         9.6                Entire Agreement; Amendments and Waivers. This Agreement, the Sale Order,
 and all Transaction Documents and all certificates and instruments delivered pursuant hereto and thereto
 constitute the entire agreement among the Parties pertaining to the subject matter hereof and supersede all
 prior agreements, understandings, negotiations, and discussions, whether oral or written, of the Parties.
 This Agreement may be amended, supplemented or modified, and any of the terms, covenants,
 representations, warranties or conditions may be waived, only by a written instrument executed by Buyer
 and Sellers, or in the case of a waiver, by the Party waiving compliance. No waiver of any of the
 provisions of this Agreement shall be deemed or shall constitute a waiver of any other provision hereof
 (whether or not similar), and no such waiver shall constitute a continuing waiver unless otherwise
 expressly provided.

         9.7                Counterparts; Facsimile and Electronic Signatures. This Agreement may be
 executed in two or more counterparts, each of which shall be deemed an original, and all of which
 together shall constitute one and the same instrument. Counterparts to this Agreement may be delivered
 via facsimile or electronic mail. In proving this Agreement, it shall not be necessary to produce or
 account for more than one such counterpart signed by the Party against whom enforcement is sought.

          9.8                Severability. The invalidity or unenforceability of any provision of this
 Agreement shall not affect the validity or enforceability of any other provisions of this Agreement. In the
 event that any of the provisions of this Agreement shall be held by a court or other tribunal of competent
 jurisdiction to be illegal, invalid or unenforceable, such provisions shall be limited or eliminated only to
 the minimum extent necessary so that this Agreement shall otherwise remain in full force and effect.

         9.9               Headings. The table of contents and the headings of the Articles and Sections
 herein are inserted for convenience of reference only and are not intended to be a part of, or to affect the
 meaning or interpretation of, this Agreement.

         9.10             Exclusive Jurisdiction and Specific Performance.

                 (a)     Subject to Section 9.10(b), without limiting any Party’s right to appeal any order
 of the Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms
 of this Agreement and to decide any Claims or disputes which may arise or result from, or be connected
 with, this Agreement, any breach or default hereunder, or the Transactions, and (ii) any and all
 Proceedings related to the foregoing shall be filed and maintained only in the Bankruptcy Court, and the
 Parties hereby consent to and submit to the jurisdiction and venue of the Bankruptcy Court and shall
 receive Notices at such locations as indicated in Section 9.4. For the avoidance of doubt, this
 Section 9.10 shall not apply to any Claims that Buyer or its Affiliates may have against any third party
 following the Closing.

                  (b)     Notwithstanding anything herein to the contrary, in the event the Chapter 11
 Cases of Sellers are closed or dismissed, the Parties hereby agree that all Claims or disputes which may
 arise or result from, or be connected with, this Agreement, any breach or default hereunder, or the
 Transactions, shall be heard and determined exclusively in any federal court sitting in the Borough of
 Manhattan in the City of New York or, if that court does not have subject matter jurisdiction, in any state
 court located in the City and County of New York (and, in each case, any appellate court thereof), and the
 Parties hereby consent to and submit to the jurisdiction and venue of such courts.

                 (c)    Buyer acknowledges that Sellers would be damaged irreparably in the event that
 the terms of this Agreement are not performed by Buyer in accordance with its specific terms or
 otherwise breached or Buyer fails to consummate the Closing and that, in addition to any other remedy
 that Sellers may have under law or equity, Sellers shall be entitled to seek injunctive relief to prevent

                                                     45
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                    Desc Main
                                 Document
                                   Document Page
                                               Page120
                                                    86 of 139
                                                          94


 breaches of the terms of this Agreement and to seek to enforce specifically the terms and provisions
 hereof that are required to be performed by Buyer. Buyer further agrees that no Seller shall be required to
 obtain, furnish or post any bond or similar instrument in connection with or as a condition to obtaining
 any remedy referred to in this Section 9.10, and irrevocably waives any right it may have to require the
 obtaining, furnishing or posting of any such bond or similar instrument.

                  (d)     Sellers acknowledge that Buyer would be damaged irreparably in the event that
 the terms of this Agreement are not performed by Sellers in accordance with its specific terms or
 otherwise breached or Sellers fail to consummate the Closing and that, in addition to any other remedy
 that Buyer may have under law or equity, Buyer shall be entitled to seek injunctive relief to prevent
 breaches of the terms of this Agreement and to seek to enforce specifically the terms and provisions
 hereof that are required to be performed by Sellers. Each Seller further agrees that Buyer shall not be
 required to obtain, furnish or post any bond or similar instrument in connection with or as a condition to
 obtaining any remedy referred to in this Section 9.10, and irrevocably waives any right it may have to
 require the obtaining, furnishing or posting of any such bond or similar instrument.

       9.11        WAIVER OF RIGHT TO TRIAL BY JURY. SELLERS AND BUYER
 HEREBY WAIVE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
 THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR
 INDIRECTLY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE
 TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR
 ANY OTHER THEORY). FOR THE AVOIDANCE OF DOUBT, THIS SECTION 9.11 SHALL NOT
 APPLY TO ANY CLAIMS THAT BUYER OR ITS AFFILIATES MAY HAVE AGAINST ANY
 THIRD PARTY FOLLOWING THE CLOSING.

         9.12              Survival. Each and every representation and warranty contained in this
 Agreement shall expire and be of no further force and effect as of the Closing. Each and every covenant
 and agreement contained in this Agreement (other than the covenants contained in this Agreement which
 by their terms are to be performed (in whole or in part) by the Parties following the Closing (each, a
 “Post-Closing Covenant”)) shall expire and be of no further force and effect as of the Closing. Each Post-
 Closing Covenant shall survive the Closing until the earlier of (a) performance of such Post-Closing
 Covenant in accordance with this Agreement or, (b) (i) if time for performance of such Post-Closing
 Covenant is specified in this Agreement, sixty (60) days following the expiration of the time period for
 such performance or (ii) if time for performance of such Post-Closing Covenant is not specified in this
 Agreement, the expiration of the applicable statute of limitations with respect to any claim for any failure
 to perform such Post-Closing Covenant; provided that if a written notice of any claim with respect to any
 Post-Closing Covenant is given prior to the expiration thereof then such Post-Closing Covenant shall
 survive until, but only for purposes of, the resolution of such claim by final, non-appealable judgment or
 settlement.

         9.13              Computation of Time. In computing any period of time prescribed by or
 allowed with respect to any provision of this Agreement that relates to Sellers or the Chapter 11 Cases,
 the provisions of rule 9006(a) of the Federal Rules of Bankruptcy Procedure shall apply.

         9.14             Time of Essence. Time is of the essence of this Agreement.

         9.15            Non-Recourse. No past, present or future director, manager, officer, employee,
 incorporator, member, partner or equity holder of any Seller shall have any Liability for any Liabilities of
 such Seller under this Agreement or for any Claim based on, in respect of, or by reason of the
 Transactions.


                                                     46
Case 19-30258-KLP          Doc 457
                               487 Filed 03/03/19
                                         03/04/19 Entered 03/03/19
                                                            03/04/19 07:09:43
                                                                     17:13:01                     Desc Main
                                 Document
                                   Document Page
                                               Page121
                                                    87 of 139
                                                          94


         9.16              Disclosure Schedules. Except as set forth in this Agreement, the inclusion of
 any information (including dollar amounts) in Disclosure Schedules shall not be deemed to be an
 admission or acknowledgment by any Party that such information is required to be listed on such
 section of the relevant schedule or is material to or outside the Ordinary Course of Business of any
 Person. The information contained in this Agreement, the exhibits hereto and the Disclosure Schedules is
 disclosed solely for purposes of this Agreement, and no information contained herein or therein shall be
 deemed to be an admission by any Party to any third party of any matter whatsoever (including any
 violation of any Law or breach of contract). Unless the context otherwise requires, all capitalized terms
 used in the Disclosure Schedules shall have the respective meanings assigned in this Agreement. The
 Disclosure Schedules set forth items of disclosure with specific reference to the particular Section or
 subsection of this Agreement to which the information in the Disclosure Schedules relates; provided,
 however, that any information set forth in one Section of the Disclosure Schedules will be deemed to
 apply to each other section or subsection thereof to which its relevance is reasonably apparent on its face.

          9.17              Sellers’ Representative; Dealings Among Sellers. By its execution and delivery
 of this Agreement, each Seller hereby irrevocably constitutes and appoints Gemstone as its true and
 lawful agent and attorney-in-fact (the “Sellers’ Representative”), with full power of substitution to act in
 such Seller’s name, place and stead with respect to all Transactions and all terms and provisions of this
 Agreement, and to act on such Seller’s behalf in any Proceeding, and to do or refrain from doing all such
 further acts and things, and execute all such documents as Sellers’ Representative shall deem necessary or
 appropriate in connection with the Transactions. The appointment of Sellers’ Representative shall be
 deemed coupled with an interest and shall be irrevocable, and Buyer, its Affiliates and any other Person
 may conclusively and absolutely rely, without inquiry, upon any action of Sellers’ Representative on
 behalf of Sellers in all matters referred to herein or contemplated hereby including any direction regarding
 the amount of any payment to any Seller. Buyer shall have no obligation of any nature whatsoever for
 determining any allocation of any payments among Sellers. Without limiting the generality of the
 foregoing, absent specific direction by Sellers’ Representative, Buyer shall be deemed to have fulfilled its
 obligations hereunder absolutely with respect to any amounts payable by it under or pursuant to this
 Agreement or the delivery of any instruments if Buyer shall pay any such amounts or deliver such
 instruments to Sellers’ Representative. All Notices delivered by Buyer (whether prior to or following the
 Closing) to Sellers’ Representative (whether pursuant hereto or otherwise) for the benefit of Sellers shall
 constitute valid and timely Notice to all of Sellers.

          9.18             Mutual Drafting. This Agreement is the result of the joint efforts of Buyer and
 Sellers, and each provision hereof has been subject to the mutual consultation, negotiation and agreement
 of the Parties and there is to be no construction against any Party based on any presumption of that
 Party’s involvement in the drafting thereof.

          9.19              Fiduciary Obligations. Nothing in this Agreement, or any document related to
 the Transactions contemplated hereby, without limiting in any way Buyer’s rights and remedies set forth
 in this Agreement, will require any Seller or any of their respective governing bodies, directors, officers
 or members, in each case, in their capacity as such, to take any action, or to refrain from taking any
 action, to the extent inconsistent with their fiduciary obligations.

          9.20             Releases. Effective as of the Closing: (a) Sellers hereby release Buyer and its
 Affiliates and the equityholders, directors, managers, officers, employees, members, partners, limited
 partners, agents and representatives of Buyer and its Affiliates (collectively, the “Buyer Released
 Parties”) from any and all Liabilities, actions, rights of action, contracts, indebtedness, obligations,
 Claims, causes of action, suits, damages, demands, costs, expenses and attorneys’ fees whatsoever, of
 every kind and nature, known or unknown, disclosed or undisclosed, accrued or unaccrued, existing at
 any time, in all circumstances arising prior to Closing, that any Seller or its respective Affiliates and all

                                                      47
Case 19-30258-KLP           Doc 457
                                487 Filed 03/03/19
                                          03/04/19 Entered 03/03/19
                                                             03/04/19 07:09:43
                                                                      17:13:01                     Desc Main
                                  Document
                                    Document Page
                                                Page122
                                                     88 of 139
                                                           94


 such Persons’ respective successors and assigns, have or may have against any of Buyer Released Parties;
 provided that the foregoing shall not release any rights under this Agreement or any other Transaction
 Document; and (b) Buyer hereby releases Sellers and their respective Affiliates, and the equityholders,
 directors, managers, officers, employees, members, partners, limited partners, agents and representatives
 of Sellers and their respective Affiliates (collectively, the “Sellers Released Parties”) from any and all
 Liabilities, actions, rights of action, contracts, indebtedness, obligations, Claims, causes of action, suits,
 damages, demands, costs, expenses and attorneys’ fees whatsoever, of every kind and nature, known or
 unknown, disclosed or undisclosed, accrued or unaccrued, existing at any time, in all circumstances
 arising prior to Closing, that Buyer and its Affiliates and all of its and their respective successors and
 assigns, have or may have against any of Sellers Released Parties in relation to Gymboree Holding
 Corporation, a Delaware corporation, or any of its Subsidiaries (including Sellers), or the Transactions
 contemplated hereby; provided that the foregoing shall not release any rights under this Agreement or any
 other Transaction Document.

                                [Remainder of Page Intentionally Left Blank]




                                                      48
Case 19-30258-KLP      Doc 457
                           487 Filed 03/03/19
                                     03/04/19 Entered 03/03/19
                                                        03/04/19 07:09:43
                                                                 17:13:01            Desc Main
                             Document
                               Document Page
                                           Page123
                                                89 of 139
                                                      94


         IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the duly
 authorized officers of Sellers and Buyer as of the date first above written.

                                           BUYER:

                                           TCP BRANDS, LLC


                                           By:
                                           Name: Bradley Cost
                                           Title: Senior Vice President and General Counsel
Case 19-30258-KLP   Doc 457
                        487 Filed 03/03/19
                                  03/04/19 Entered 03/03/19
                                                     03/04/19 07:09:43
                                                              17:13:01   Desc Main
                          Document
                            Document Page
                                        Page124
                                             90 of 139
                                                   94



                                     SELLERS:

                                     GYMBOREE GROUP, INC.


                                     By:
                                     Name:
                                     Title:


                                     GYMBOREE RETAIL STORES, LLC


                                     By:
                                     Name:
                                     Title:


                                     GYM-CARD, LLC


                                     By:
                                     Name:
                                     Title:


                                     GYMBOREE MANUFACTURING, INC.


                                     By:
                                     Name:
                                     Title:


                                     GYMBOREE DISTRIBUTION, INC.


                                     By:
                                     Name:
                                     Title:


                                     GYMBOREE OPERATIONS, INC.


                                     By:
                                     Name:
                                     Title:
Case 19-30258-KLP   Doc 457
                        487 Filed 03/03/19
                                  03/04/19 Entered 03/03/19
                                                     03/04/19 07:09:43
                                                              17:13:01   Desc Main
                          Document
                            Document Page
                                        Page125
                                             91 of 139
                                                   94


                                     GYMBOREE ISLAND, LLC


                                     By:
                                     Name:
                                     Title:


                                     GYM-MARK, INC.


                                     By:
                                     Name:
                                     Title:


                                     GYMBOREE WHOLESALE, INC.


                                     By:
                                     Name:
                                     Title:
Case 19-30258-KLP        Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01               Desc Main
                                   Document      Page 92 of 94
                                            Exhibit 

             Gym/Crazy 8 Proposed Assumption and AssignmentZLWK&XUH&RVWV

 Counterparty                Contract Description                         Cure Amount
 Zeavion Holding PTE. LTD.   License and Assignment Agreement, dated as   $             -
                             of July 15, 2016, by and between The
                             Gymboree Corporation, Gym-Mark, Inc. and
                             Zeavion Holding PTE. LTD.
 Zeavion Holding PTE. LTD.   Limited Liability Company Agreement of       $             -
                             Gym-IPCO, LLC, dated as of July 15,
Case 19-30258-KLP   Doc 487     Filed 03/04/19 Entered 03/04/19 17:13:01   Desc Main
                              Document      Page 93 of 94


                                      Exhibit 

                      Notice of Gym/Crazy 8 Sale Closing Date
Case 19-30258-KLP                  Doc 487       Filed 03/04/19 Entered 03/04/19 17:13:01                        Desc Main
                                               Document      Page 94 of 94


     Dennis F. Dunne, Esq. (admitted pro hac vice)                   Michael A. Condyles, Esq. (VA 27807)
     Evan R. Fleck, Esq. (admitted pro hac vice)                     Peter J. Barrett, Esq. (VA 46179)
     Michael W. Price, Esq. (admitted pro hac vice)                  Jeremy S. Williams, Esq. (VA 77469)
     MILBANK LLP                                                     Brian H. Richardson, Esq. (VA 92477)
     55 Hudson Yards                                                 KUTAK ROCK LLP
     New York, New York 10001                                        901 East Byrd Street, Suite 1000
     Telephone: (212) 530-5000                                       Richmond, Virginia 23219-4071
     Facsimile:    (212) 530-5219                                    Telephone: (804) 644-1700
                                                                     Facsimile:      (804) 783-6192
     Co-Counsel for Debtors in Possession

                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                        )
     In re:                                                             )        Chapter 11
                                                                        )
     GYMBOREE GROUP, INC., et al.,1                                     )        Case No. 19-30258 (KLP)
                                                                        )
                                  Debtors.                              )        (Jointly Administered)
                                                                        )
                                                                        )

               NOTICE OF CLOSING DATE OF SALE 2)*<0%25(($1'
                      &5$=<$66(76TO TCP BRANDS, LLC

               WHEREAS on March 4, 2019 the Bankruptcy Court entered the Order (I) Approving The

 Sale Of Certain Assets Free And Clear Of Liens, Claims, Interests And Encumbrances And (II)

 Approving The Assumption And Assignment Of Executory Contracts And Unexpired Leases In

 Connection Therewith; And (III) Granting Related Relief which approved the Sale of the Assets

 pursuant to the Purchase Agreement:

               PLEASE TAKE NOTICE that the Closing Date (as defined in the Purchase Agreement)

 occurred on ________________, 2019.


 1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
               are: Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding
               Corporation (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc.
               (6463); Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores,
               LLC (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is
               71 Stevenson Street, Suite 2200, San Francisco, California 94105.



 44512.00001
